Exhibit 10.24
(UNKNOWN LOGO) [w72841w7284109.gif]

Portions of this Exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. as
amended. Omissions are designated as SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL
ITEMS OFFEROR TO COMPLETE BLOCKS 12, 17, 23, 24, 1. REQUI            SITION NO.
PAGE 1 OF 151 & 30 —— — APP            ROVED -— — 2. CONTRACT NO. 3.
AWARD/EFFECTIVE DATE 4. ORDER. NO. 5. SOUC            ATION NO. SUE DATE
NNJ09GA02B 7. FOR SOLICITATION 7a. NAME Craig Burridge 7b. TELE (281)4 IONENQ.
ALTIME : INFORMATION CALL 13-2501 —— —— —— —— — 9. ISSUED
BY            CODE            BG 10. THIS ACQUISITION IS UNRESTRICTED OR NAICS:
481212 DATE NASA-Johnson Space Center ISS Procurement Office/BG 2101 NASA Pkwy
Houston, TX 77058 SMALL BUSINESSHUBZONE SMALL BUS.S ERVICE-DISABLED
VETERAN-OWNED SMALL BUSINESS 8(A) EMERGING SMALL BUSINESS SIZE STANDARD: 1500 —
11. DELIVERY FOR 12. DISCOUNT TERMS 13a. THIS CONTRACT IS A            RATED
ORDER UNDER DPAS (15 CFR 13b. RATING FOB DESTINATION            Net 30 700)
DO-C9 UNLESS BLOCK IS MARKED SEE SCHEDULE — 14. METHOD OF SOLICITATION RFQ ] RFP
IFB —— — 15. DELIVER TO            CODE 16. ADMINISTERED BY CODE NASA- Johnson
Space Center            NASA-Johnson Space Center Attn: Craig
Burridge/BG            Attn: Craig Burridge/BG 2101 NASA Pkwy 2101 NASA Pkwy
Houston, TX 77058 Houston, TX 77058 —— — 17a. CONTRACTOR/ 9X711 101916062 —— —
OFFEROR            CODE FACILITY CODE Orbital Sciences Corporation 21839
Atlantic Boulevard Dulles, VA 20166 17b. CHECK IF REMITTANCE IS DIFFERENT AND
PUT SUCH ADDRESS IN OFFER — 1 8a. PAYMENT WILL BE MADE BY            LF CODE ——
— NASA-Johnson Space Center Financial Management Division/LF 2101 NASA Pkwy
Houston, TX 77058 — 18b. SUBMIT INVOICES TO ADDRESS SHOW see IN BLOCK 18a UNLESS
BLOCK ON RIGHT IS            I ADDENDUM CHECKED —— — 19. 20. SCHEDULE OF
SUPPLIES/SERVICES 21. QUANTITY 22. 23. UNIT PRICE 24. AMOUNT ITEM NO. UNIT —— ——
—— —— —— — See Schedule I.A.4 — 25. ACCOUNTING AND APPROPRIATION DATA 26. TOTAL
AWARD AMOUNT (Govt. Use Only) -— —— — 27a
SOLICTTATION            ARE            ARE NOT ATTACHED            ARE NOT
INCORPORATES BY REFERENCE            ATTACHED FAR 52.212-1. 52.212-4. FAR
52512-3 AND S2.212-S ARE ATTACHED. ADDENDA 27b. CONTRACT/PURCHASE ORDER
INCORPORATES BY REFERENCE FAR 52.212-4. FAR S2.212-5 IS ATTACHED. ADDENDA —— -—
— 23. CONTRACTOR IS REQUIRED TO SISN THIS DOCUMENT AND RETURN 3 COPIES TO
ISSOINQ OFFICE. CONTRACTOR AGREES TO FURNISH AND DELIVER ALL ITEMS SET FORTH OR
OTHERWISE IDENTIFIED ABOVE AND ON ANY ADDITIONAL SHEETS SUBJECT TO THE TERMS AND
CONDITIONS SPECIFIED HEREIN. D 29. AWARD OF CONTRACT: REFERENCE OFFER DATED YOUR
OFFER ON SOLICITATION (BLOCK 5). INCLUDING ANY ADDITIONS OR CHANGES WHICH ARE
SET FORTH HEREIN, IS ACCEPTED AS TO ITEMS: — 30a. SIGNATURE OF
OFFEROR/CpNTRACTOR 31a. UNITED STATES OF AMERICA Signature of Contracting
Officer) — | | | 30b. NAME AND TITLE OFSIGNER (Type or 30c. DATE SIGNED 31b.
NAME OF CONTRACTING OFFICER(Type) 31c. DATESIGNE Print) 10Nov2008 12/22/2008 ——
—— — | | | authorized for local reproduction Standard Form 1449 /REV. 3/2005

- i -



--------------------------------------------------------------------------------



 



          NNJ09GA02B   ISS Commercial Resupply Services    

Table of Contents

         
I.A. Addendum to Standard Form 1449
    1  
I.A.I Schedule of Supplies and/or Services to be Provided
    1  
I.A.2 Period Covered by Procurement
    1  
I.A.3 Indefinite Delivery Indefinite Quantity (IDIQ), Firm Fixed Price Contract
    1  
I.A.4 Contract Line Items (CLINs)
    2  
CLIN 0001 Standard Resupply Service
    2  
Sub-CLIN 0001AA Pressurized Upmass ($/Kg)
    2  
Sub-CLIN 0001AA Pricing Conditions:
    2  
Sub-CLIN 0001AB Pressurized Upmass ($/Kg)
    3  
Sub-CLIN 0001AB Pricing Conditions:
    3  
Sub-CLIN 0001AC Unpressurized Upmass ($/Kg)
    3  
Sub-CLIN 0001AC Pricing Conditions:
    4  
Sub-CLIN 0001AD Return Cargo Upmass ($/Kg)
    4  
Sub-CLIN 0001AD Pricing Conditions:
    4  
Sub-CLIN 0001AE Return Cargo Downmass ($/Kg)
    4  
Sub-CLIN 0001AE Pricing Conditions:
    4  
Sub-CLIN 0001AF Disposal Cargo Downmass ($/Kg)
    5  
Sub-CLIN 0001AF Pricing Conditions:
    5  
Sub-CLIN 0001AG Disposal Cargo Downmass ($/Kg)
    5  
Sub-CLIN 0001AH Mission Configuration Prices ($/Mission)
    6  
Sub-CLIN 0001AI Mission Configuration Prices ($/Mission)
    6  
Sub-CLIN 0001AJ Mission Configuration Prices ($/Mission)
    7  
Sub-CLIN 0001AK Mission Configuration Prices ($/Mission)
    7  
CLIN 0002 Non-Standard Services
    9  
CLIN 0003 Special Task Assignments and Studies
    10  
I.A.4A Optional Contract Line Items (CLINs)
    10  
II. Contract Terms and Conditions—Commercial Items (FAR 52.212-4) (Oct 2008)
    11  
II.A. Addendum to FAR 52.212-4
    16  
II. A.1 On-Ramp
    16  
II.A.2 NFS 1852.232-77 Limitation of Funds (Fixed-Price Contract) (Mar 1989)
    16  
II.A.3 Security for Resupply Service Payment Financing
    18  
3.1 Requirements for payment (applicable to all CLINs)
    18  
3.2 Security (applicable to CLIN 0001)
    18  
3.3 Insurance (applicable to CLIN 0001)
    18  
II.A.4 Licenses, Permits, and Other Authorizations for a Launch or Reentry
Service Operator
    19  
II.A.5 Task Ordering Procedures
    19  
5.1 Requirements for Competition
    19  
5.2 Types of Task Orders
    19  
5.3 Task Ordering Information Applicable to Resupply Service Task Orders and
Special Task Assignment Task Orders
    19  
5.4 Unique Instructions For Resupply Service Task Orders
    21  
II.A.6 Resupply Mission Payments, Milestone Events and Completion Criteria
    21  
Table II.A.6-1: Mission Payment Schedule
    22  

- i -



--------------------------------------------------------------------------------



 



 NNJ09GA02B   ISS Commercial Resupply Services    

         
II.A.7 Ordering (FAR 52.216-18) (Oct 1995)
    23  
II.A.8 Order Limitations (FAR 52.216-19) (Oct 1995)
    23  
II.A.9 Indefinite Quantity (FAR 52.216-22) (Oct 1995)
    24  
II.A.10 Changes—Fixed Price (Deviation) (FAR 52.243-1) (Aug 1987) Alternate II
    25  
II.A.11 Inspection of Services—Fixed Price (FAR 52.246-4) (Aug 1996)
    26  
II.A.12 Preservation, Packing, Packaging, and Marking for Documentation
    26  
II.A.13 FAR 52.246-11 Higher Level Contract Quality Requirement (Feb 1999)
    27  
II.A.14 Personal Identity Verification of Contractor Personnel (FAR 52.204-9)
(Sep 2007)
    27  
II.A.15 Place of Performance
    27  
II.A.16 Export Licenses (NFS 1852.225-70) (Feb 2000)
    27  
II.A.17 NASA Resupply Readiness Assessment
    28  
II.A.18 NASA Insight and Approval
    29  
II.A.19 Mission Success Determination, Investigation, and Corrective Actions
    30  
19.1 Mission Success Criteria
    30  
19.2 Mission Success Determination
    30  
19.3 Procedures
    31  
19.4 Final Payment for Final Mission Success Determination
    32  
19.5 Investigation and Corrective Action
    32  
19.6 Acceptance
    32  
II.A.19A Optional Mission Success Determination, Investigation, and Corrective
Actions
    32  
19A.1 Mission Success Criteria
    32  
(A) Mission Success
    32  
(B) Partial Mission Success
    32  
(C) Failed Mission
    32  
19A.2 Mission Success Determination
    32  
19A.3 Procedures
    33  
19A.4 Final Payment for Final Mission Success Determination
    33  
19A.5 Investigation and Corrective Action
    33  
19A.6 Acceptance
    34  
II.A.20 Adjustments to Mission Schedule
    34  
Table II.A.20-1: Cargo Delivery Windows
    34  
II.A.21 Safety and Health (NFS 1852.223-70) (Apr 2002)
    35  
II.A.22 Cross-Waiver of Liability for Space Station Activities (NFS 1852.228-76)
(Dec 1994) (Deviation)
    37  
II.A.23 Small Disadvantaged Business (SDB) Participation—Contract Targets
    40  
II.A.24 Minimum Requirements
    41  
II.A.25 Small Business Subcontracting Goals (JSC 52.219-90) (Oct 2006)
    41  
II.A.26 Liability for Government Property Furnished for Repair or Other Services
(Deviation) (September 2007) (NFS 1852.245-72)
    42  
II.A.27 Contracting Officer Technical Representative Delegation
    43  
II.A.28 Clauses Incorporated by Reference (FAR 52.252-2) (Feb 1998)
    43  
Federal Acquisition Regulation (48 CFR Chapter 1)
    43  
NASA FAR Supplement (48 CFR Chapter 18) Clauses
    43  
II.A.29 Use of Government Property, Facilities and Assets
    44  
II.A.30 Rights in Data—General (FAR 52.227-14) (Dec 2007)
    44  

- ii -



--------------------------------------------------------------------------------



 



 NNJ09GA02B   ISS Commercial Resupply Services    

         
II.A.31 Key Personnel And Facilities (NFS 1852.235-71) (March 1989)
    49  
III. Contract Terms and Conditions Required To Implement Statues or Executive
Orders—Commercial Items (FAR 52.212-5) (OCT 2008)
    51  
IV. Reserved
    55  
V. Attachments
    56  
Attachment V.A. Statement of Work
    57  
Attachment V.B. Data Requirements List (DRL)
    76  
Table V.B-1 DRDs Required near RFP Response
    77  
Table V.B-2 Recurring DRDs
    77  
Table V.B-3 DRDs Required Near VBR
    78  
Table V.B-4 DRDs Required Near MIR
    78  
Table V.B-5 DRDs Required Near CIR
    78  
Table V B-6 DRDs Required Near Launch
    79  
Table V.B-7 DRDs Required Post Flight
    79  
Attachment V.C. Data Requirements Descriptions (DRDs)
    80  
Cl-2: Mishap Notification, Investigation and Contingency Action Plan
    81  
Cl-4: Configuration Management Plan
    85  
C1-5: Export Control Plan
    86  
Cl-7: Mission Integration and Operations Management Plan (MIOMP)
    88  
Cl-8: Work Plan
    90  
Cl-10: Safety Data Package
    92  
C2-1: Formal Review Documentation
    93  
C2-2: Integrated Schedules
    94  
C3-1: Vehicle Interface Definition Document (IDD)
    95  
C3-2: External Cargo Interface Control Agreement
    96  
C3-3: Launch Vehicle Flight Software Input for IV&V
    97  
C3-4: Launch Vehicle Guidance, Navigation and Controls (GN&C) Input for IV&V
    98  
C3-5: Launch Vehicle Key Systems Qualification Data
    99  
C4-1: Engineering Computer-Aided Design (CAD) Models
    100  
C4-2: Initial Mission Resource Allocation Document (MRAD #1)
    102  
C4-3: Imagery and Associated Cataloging
    104  
C4-4: Internal Cargo Interface Control Agreement
    107  
C5-1: Initial Flight Products
    108  
C5-2: Integrated Cargo Phase III Hazard Report
    109  
C6-1: Final Mission Resource Allocation Document (MRAD #2)
    110  
C6-2: Final Flight Products
    112  
C6-3: Delta Integrated Cargo Hazard Report
    113  
C7-1: Preliminary Post Flight Assessment
    114  
C7-2: Final Post Flight Assessment
    115  
Attachment V.D. Small Business and Small Disadvantaged Business Subcontracting
Plan
    116  
1 INTRODUCTION
    118  
1.1 Percentage Goals & Total Dollars Planned for Small Business Subcontracting
    119  
1.2 Principal Types of Supplies & Services to be Subcontracted
    119  
1.3 Description of Method Used to Develop Subcontracting Goals
    120  
1.4 Description of Method Used to Identify Potential Sources for Solicitation
Purposes
    120  

- iii -



--------------------------------------------------------------------------------



 



 NNJ09GA02B   ISS Commercial Resupply Services    

         
1.5 Statement as to Whether or Not the Offeror Included Indirect Costs in
Establishing Subcontracting Goals
    120  
1.6 Name of an Individual Employed by Offeror who will Administer Offeror’s
Subcontracting Program and a Description of the Duties of the Individual
    121  
1.7 Offeror Efforts to Ensure Small Business Concerns have an Equitable
Opportunity to Compete for Subcontracts
    121  
1.8 Offeror’s Assurances to Include the Clause at 52.219-8 (May 2004),
Utilization of Small Business Concerns in all Subtracts that Offer Further Subk
Opps
    122  
1.9 Offeror’s Assurances to Cooperate in Studies and Surveys and to Submit
Periodic Reports
    122  
1.10 Description of Types of Records that will be Maintained Concerning
Procedures Adopted
    123  
Attachment V.E. Safety and Health Plan
    125  
Attachment V.F. Standard Resupply Service–Standard External Cargo Complement
    126  
Attachment V.G. Personal Identity Verification (PIV) of Contractor Personnel
    127  
Alternative for Applicants who do not have a Completed and Adjudicated NAC at
the Time of Entrance on Duty
    130  
Attachment V.H. Acronyms and Abbreviations
    131  
Technology Readiness Level Definitions
    136  
Attachment V.I. Glossary
    137  
Attachment V.J. Non-Standard Services
    138  
1. Coupled Loads Analysis Independent Verification and Validation (CLA IV&V)
    138  
2. Thermal Modeling IV&V
    138  
3. Electromagnetic Environment IV&V
    138  
4. Flight Design IV&V
    139  
5. Type I Manufacturing Process Audit
    140  
6. Type II Manufacturing Site Visit and Process Audit
    140  
7. Flight Hardware Operations and Integrated Test Processes Audit
    141  
8. Ishikawa Fishbone
    141  
9. Launch Service Complex Review
    142  
Attachment V.K. Government-Supplied Hardware
    143  
Attachment V.L. Applicable and Reference Documents
    144  
Attachment V.M. Other Contract Items
    145  

- iv -



--------------------------------------------------------------------------------



 



 NNJ09GA02B   ISS Commercial Resupply Services    

     
I.A.
  ADDENDUM TO STANDARD FORM 1449
 
   
I.A.1
  SCHEDULE OF SUPPLIES AND/OR SERVICES TO BE PROVIDED

The Contractor shall provide all services, facilities, and resources (except as
may be expressly stated in this contract as furnished by National Aeronautics
and Space Administration (NASA) necessary to furnish all Contract Line
Item Numbers (CLINs) below in accordance with the Terms and Conditions,
Statement of Work (SOW), Exhibits, and Documents attached hereto.

I.A.2   PERIOD COVERED BY PROCUREMENT

This effort covers a contract period of 7 years. The total period of performance
for this effort is January 1, 2009 through December 31, 2015.

I.A.3   INDEFINITE DELIVERY INDEFINITE QUANTITY (IDIQ), FIRM FIXED PRICE
CONTRACT

In accordance with Clause VI.A.5, Single or Multiple Awards (FAR 52.216-27) (Oct
1995), NASA may elect to award multiple contracts. The guaranteed minimum value
of this contract is the negotiated value of 20,000 kg (20 MT) of upmass to the
International Space Station (ISS) based on the values established in Clause
I.A.4. If the contract includes the acceptance of Sub-CLIN 0001AC, an additional
guaranteed minimum value of this contract is increased by the negotiated value
of 3,000 kg (3 MT) of Return Cargo Downmass, based on the values established in
Clause I.A.4.
The total maximum value of each contract awarded is $3.1 billion.

- 1 -



--------------------------------------------------------------------------------



 



(GRAPHIC) [w72841w72841k1.gif]

NNJ09GA02B ISS Commercial Resupply Services I.A.4 CONTRACT LINE ITEMS (CLINS)
CLIN 0001 Standard Resupply Service Sub-CLIN 0001AA Pressurized Upmass ($/Kg)
Mission Configuration: Pressurized Cargo Module (PCM), Basic Capability Tier
Number            Tier Range
(kg) CY            CY            CY            CY            CY            CY      
      CY 2010 2011 2012 2013 2014 2015 2016 —— ~mm —— “^•r ~mm~ ~mr -j^r —— —
~mr ~m~ ~mm~ ~^m~ •• ~^m~ ~mm~ ~mm~ ~™r ~^m~ ”!•” ~~mr ~mr            mm ~mr
~mmr n^r ~mr ~mm~ ~wm~ ~mr~ ~i^r ~^m~ ~mm~ ~m~ -m- ~mmr "•r: ~^m~ ~mm~ ~^m~ •i
~m~ ~m~ ~~m~ ~mm~ ~mm~ ~mm~ "••r ~imr ~mm~ ~~mm~ ~mmr "••r ~~mmr * ••• · IBBflgH
t igafc— m § · m^itm · mt**tm · mammm · · _^H|B_ · imtmam · mmmm Sub-CLIN 0001AA
Pricing Conditions:

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w72841w72841k2.gif]

NNJ09GA02B ISS Commercial Resupply Services Sub-CLIN 0001AB Pressurized Upmass
($/Kg) Mission Configuration: Pressurized Cargo Module (PCM), Enhanced
Capability Tier Number            Tier
Range            CY            CY            CY            CY            CY        &
nbsp;   CY            CY (kg) 2010 2011 2012 2013 2014 2015 2016 * \ • • •i mm
•i •• •• MiMm • • • mm            mm            imm •• mimmi •1 • •i ••
mm            m* •• mtmmm* m • • mm            mm ^m ^ m**m • • •
mm            mm            mm •• at^tm • m • mm            mm            imm ^m
B^mmtm • m • imm            mm            mm            imm mammm •I m •
m            mm            mm            mm mmtmtm • • •
m            mm            mm ^m Sub-CLIN 0001 AB Pricing Conditions: Sub-CLIN
0001AC Unpressurized Upmass ($/Kg) Mission Configuration: Unpressurized Cargo
Module (UCM), Basic Capability Tier Number ___. Tier Range (kg) CY 2010 CY 2011
CY 2012 CY 2013 CY 2014 CY 2015 CY 2016 -3-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w72841w72841k3.gif]

NNJ09GA02B ISS Commercial Resupply Services Sub-CLIN 0001AC Pricing Conditions:
Sub-CLIN 0001AD Return Cargo Upmass ($/Kg) Mission Configuration: Return Cargo
Module (RCM), Basic Capability
Tier            Tier            CY            CY            CY            CY            CY          &n
bsp; CY            CY Number            Range 2010 2011 2012 2013 2014 2015 2016
(kg) ___ — All •1 • ___~^m~ ~mr ~1W~ ~mm~ Missions — Sub-CLIN 0001AD Pricing
Conditions: Sub-CLIN 0001AE Return Cargo Downmass ($/Kg) Mission Configuration:
Return Cargo Module (RCM), Basic Capability
Tier            Tier            CY            CY            CY            CY            CY          &n
bsp; CY            CY Number            Range 2010 2011 2012 2013 2014 2015 2016
(kg) — 1 • ~w~ ~m~ W “••” jigr mm - — -— -— — —— —— — -4. Sub-CLIN 0001AE
Pricing Conditions:

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w72841w72841k4.gif]

NNJ09GA02B ISS Commercial Resupply Services Sub-CLIN 0001AF Disposal Cargo
Downmass ($/Kg) Mission Configuration: Pressurized Cargo Module (PCM), Basic
Capability Tier Number Tier Range 5) Tier Number            Tier
Range            CY            CY            CY            CY            CY        &
nbsp;   CY            CY (kg) 2010. 2011 2012 2013 2014 2015 2016 jjgr
JjBT            jijjr —— —— —— —— — 1 • - - Sub-CLIN 0001AF Pricing Conditions:
Sub-CLIN 0001AG Disposal Cargo Downmass ($/Kg) Mission Configuration:
Pressurized Cargo Module (PCM), Enhanced Capability Tier Number            Tier
Range
(kg) CY            CY            CY            CY            CY            CY      
      CY 2010 2011 2012 2013 2014 2015 2016 “W” “••r ~mm —— — * • - - Sub-CLIN
0001AG Pricing Conditions:

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w72841w72841k5.gif]

NNJ09GA02B ISS Commercial Resupply Services Sub-CLIN 0001AH Mission
Configuration Prices ($/Mission) Mission Configuration: Pressurized Cargo Module
(PCM) and Disposal Service, Basic Capability Annual Number
of Missions CY CY            CY 2013 CY            CY 2011 2012 ~flHB~ 2014 2015
CY ^^•~ TBBT ~^m ~mmm THHT “VBHT 2016 ~^mm "•••r “•BBT ~mmr ~m^ mmm 1H^B- ~~m —
_^^Hr ~^^m~ ~i^^ ~^^f ~^^B~ -^••T ~^^B~ Annual Number of            CY —m — ~BH~
~HHHT -mmm 1HHT -nnir Missions 2010 m — ___— ~^^m~ _^^___^^B___-^•r —— —
i            BIB - — • • - - t • - - • • - - • • - - Sub-CLIN 0001AH Pricing
Conditions: Sub-CLIN 0001AI Mission Configuration Prices ($/Mission) Mission
Configuration: Pressurized Cargo Module (PCM) and Disposal Service, Enhanced
Capability Annual Number of Missions -6-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w72841w72841k6.gif]

NNJ09GA02B ISS Commercial Resupply Services Sub-CLIN 0001AI Pricing Conditions:
Sub-CLIN 0001AJ Mission Configuration Prices ($/Mission) Mission Configuration:
Return Cargo Module (RCM) (Upmass and Return downmass service), Basic Capability
Annual Number of Missions CY 2010 CY 2011 CY 2012 CY 2013 CY 2014 CY 2015 CY
2016 Sub-CLIN 0001AJ Pricing Conditions: Sub-CLIN 0001AK Mission Configuration
Prices ($/Mission) Mission Configuration: Unpressurized Cargo Module (UCM)
(Upmass service only), Basic Capability Annual Number of Missions CY 2010 CY
2011 CY 2012 CY 2013 CY 2014 CY 2015 CY 2016

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w72841w72841k7.gif]

NNJ09GA02B ISS Commercial Resupply Services Sub-CLIN 0001AK Pricing Conditions:

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w72841w72841k8.gif]

NNJ09GA02B ISS Commercial Resupply Services CLIN 0002 Non-Standard Services
Service Coupled Loads Analysis (CLA) Independent Verification and Validation
(IV&V) price CLA IV&V TIM price (per TIM price) Thermal Modeling IV&V Thermal
Modeling IV&V TIM (per TIM price) Electromagnetic Environment (EMI/QIV&V EMI/C
IV&V TIM (per TIM price) Flight Design W&V Flight Design IV&V TIM (per TIM
price) Type I Manufacturing Process Audit Type II Manufacturing Site Visit and
Process Audit Flight Hardware Operations and Integrated Test Processes Audit
[shikawa Fishbone Launch Service Complex Review la 2 2a~ 3 3a” 4 4a
CYCYCYCYCYCYCY            CY 2009 1 2010 1 2011 1 2012 | 2013 | 20.14 | 2015 |
2016 — ‘) mm mm •• ^ ___^ m h id — MJHi (•• ••I mff~mm ^H •• l^m — vtttttttt —
V            rr rrrrr ic r ™ r r rr r r r - — (••i p^H ••• ••rii^B ^hb ••rnHH U
— — — — — — — —         . ^^ ^•rjiHB~pHHiMHr^iBiH^rJHMr~ - — -9-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w72841w72841k9.gif]

NNJ09GA02B ISS Commercial Resupply Services CLIN 0003 Special Task Assignments
and Studies Composite Labor Rate CY 2009 CY 2010 CY 2011 CY 2012 CY 2013 CY 2014
CY 2015 CY 2016 I.A.4A OPTIONAL CONTRACT LINE ITEMS (CLINS) This
Section Reserved. (End of Section) -10-

 



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

II.   CONTRACT TERMS AND CONDITIONS—COMMERCIAL ITEMS
(FAR 52.212-4) (OCT 2008)

(a) Inspection/Acceptance. In lieu of FAR 52.212-4(a), this contract
incorporates Inspection of Services—Fixed Price (FAR 52.246-4) (Aug 1996).
(b) Assignment. The Contractor or its assignee may assign its rights to receive
payment due as a result of performance of this contract to a bank, trust
company, or other financing institution, including any Federal lending agency in
accordance with the Assignment of Claims Act (31 U.S.C. 3727). However, when a
third party makes payment (e.g., use of the Governmentwide commercial purchase
card), the Contractor may not assign its rights to receive payment under this
contract.
(c) Changes. This contract incorporates Changes — Fixed Price (Deviation) (FAR
52.243-1) (Aug 1987) Alternate II at Clause II.A.10.
(d) Disputes. This contract is subject to the Contract Disputes Act of 1978, as
amended (41 U.S.C. 601-613). Failure of the parties to this contract to reach
agreement on any request for equitable adjustment, claim, appeal or action
arising under or relating to this contract shall be a dispute to be resolved in
accordance with the clause at FAR 52.233-1, Disputes, which is incorporated
herein by reference. The Contractor shall proceed diligently with performance of
this contract, pending final resolution of any dispute arising under the
contract.
(e) Definitions. The clause at FAR 52.202-1, Definitions, is incorporated herein
by reference.
(f) Excusable delays. The Contractor shall be liable for default unless
nonperformance is caused by an occurrence beyond the reasonable control of the
Contractor and without its fault or negligence such as, acts of God or the
public enemy, acts of the Government in either its sovereign or contractual
capacity, fires, floods, epidemics, quarantine restrictions, strikes, unusually
severe weather, and delays of common carriers. The Contractor shall notify the
Contracting Officer in writing as soon as it is reasonably possible after the
commencement of any excusable delay, setting forth the full particulars in
connection therewith, shall remedy such occurrence with all reasonable dispatch,
and shall promptly give written notice to the Contracting Officer of the
cessation of such occurrence.
(g) Invoice. (1) The Contractor shall submit an original invoice and three
copies (or electronic invoice, if authorized) to the address designated in the
contract to receive invoices.
An invoice must include—
(i) Name and address of the Contractor;
(ii) Invoice date and number;
(iii) Contract number, contract line item number and, if applicable, the order
number;
(iv) Description, quantity, unit of measure, unit price and extended price of
the items
delivered;
(v) Shipping number and date of shipment, including the bill of lading number
and weight of shipment if shipped on Government bill of lading;
(vi) Terms of any discount for prompt payment offered;
(vii) Name and address of official to whom payment is to be sent;
(viii) Name, title, and phone number of person to notify in event of defective
invoice; and
(ix) Taxpayer Identification Number (TIN). The Contractor shall include its TIN
on the invoice only if required elsewhere in this contract.
(x) Electronic funds transfer (EFT) banking information.

- 11 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

(A) The Contractor shall include EFT banking information on the invoice only if
required elsewhere in this contract.
(B) If EFT banking information is not required to be on the invoice, in order
for the invoice to be a proper invoice, the Contractor shall have submitted
correct EFT banking information in accordance with the applicable solicitation
provision, contract clause (e.g., 52.232-33, Payment by Electronic Funds
Transfer—Central Contractor Registration, or 52.232-34, Payment by Electronic
Funds Transfer—Other Than Central Contractor Registration), or applicable agency
procedures.
(C) EFT banking information is not required if the Government waived the
requirement to pay by EFT.
(2) Invoices will be handled in accordance with the Prompt Payment Act (31
U.S.C. 3903) and Office of Management and Budget (OMB) prompt payment
regulations at 5 CFR Part 1315.
(h) Patent indemnity. The Contractor shall indemnify the Government and its
officers, employees and agents against liability, including costs, for actual or
alleged direct or contributory infringement of, or inducement to infringe, any
United States or foreign patent, trademark or copyright, arising out of the
performance of this contract, provided the Contractor is reasonably notified of
such claims and proceedings.
(i) Payment.— (1) Items accepted. Payment shall be made for items accepted by
the Government that have been delivered to the delivery destinations set forth
in this contract.
(2) Prompt payment. The Government will make payment in accordance with the
Prompt Payment Act (31 U.S.C. 3903) and prompt payment regulations at 5 CFR
Part 1315.
(3) Electronic Funds Transfer (EFT). If the Government makes payment by EFT, see
52.212-5(b) for the appropriate EFT clause.
(4) Discount. In connection with any discount offered for early payment, time
shall be computed from the date of the invoice. For the purpose of computing the
discount earned, payment shall be considered to have been made on the date which
appears on the payment check or the specified payment date if an electronic
funds transfer payment is made.
(5) Overpayments. If the Contractor becomes aware of a duplicate contract
financing or invoice payment or that the Government has otherwise overpaid on a
contract financing or invoice payment, the Contractor shall—
(i) Remit the overpayment amount to the payment office cited in the contract
along with a description of the overpayment including the—
(A) Circumstances of the overpayment (e.g., duplicate payment, erroneous
payment, liquidation errors, date(s) of overpayment);
(B) Affected contract number and delivery order number, if applicable;
(C) Affected contract line item or subline item, if applicable; and
(D) Contractor point of contact.
(ii) Provide a copy of the remittance and supporting documentation to the
Contracting Officer.
(6) Interest. (i) All amounts that become payable by the Contractor to the
Government under this contract shall bear simple interest from the date due
until paid unless paid within 30 days of becoming due. The interest rate shall
be the interest rate established by the Secretary of the Treasury as provided in
Section 611 of the Contract Disputes Act of 1978 (Public Law 95- 563), which is
applicable to the period in which the amount becomes due, as provided in

- 12 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

(i)(6)(v) of this clause, and then at the rate applicable for each six-month
period as fixed by the Secretary until the amount is paid.
(ii) The Government may issue a demand for payment to the Contractor upon
finding a debt is due under the contract.
(iii) Final decisions. The Contracting Officer will issue a final decision as
required by 33.211 if—
(A) The Contracting Officer and the Contractor are unable to reach agreement on
the existence or amount of a debt within 30 days;
(B) The Contractor fails to liquidate a debt previously demanded by the
Contracting Officer within the timeline specified in the demand for payment
unless the amounts were not repaid because the Contractor has requested an
installment payment agreement; or
(C) The Contractor requests a deferment of collection on a debt previously
demanded by the Contracting Officer (see 32.607-2).
(iv) If a demand for payment was previously issued for the debt, the demand for
payment included in the final decision shall identify the same due date as the
original demand for payment.
(v) Amounts shall be due at the earliest of the following dates:
(A) The date fixed under this contract.
(B) The date of the first written demand for payment, including any demand for
payment resulting from a default termination.
(vi) The interest charge shall be computed for the actual number of calendar
days involved beginning on the due date and ending on—
(A) The date on which the designated office receives payment from the
Contractor;
(B) The date of issuance of a Government check to the Contractor from which an
amount otherwise payable has been withheld as a credit against the contract
debt; or
(C) The date on which an amount withheld and applied to the contract debt would
otherwise have become payable to the Contractor.
(vii) The interest charge made under this clause may be reduced under the
procedures prescribed in 32.608-2 of the Federal Acquisition Regulation in
effect on the date of this contract.
(j) Risk of loss. Unless the contract specifically provides otherwise, risk of
loss or damage to the supplies provided under this contract shall remain with
the Contractor until, and shall pass to the Government upon:
(1) Delivery of the supplies to a carrier, if transportation is f.o.b. origin;
or
(2) Delivery of the supplies to the Government at the destination specified in
the contract, if transportation is f.o.b. destination.
(k) Taxes. The contract price includes all applicable Federal, State, and local
taxes and duties.
(l) Termination for the Government’s convenience. The Government reserves the
right to terminate this contract, or any part hereof, for its sole convenience.
In the event of such termination, the Contractor shall immediately stop all work
hereunder and shall immediately cause any and all of its suppliers and
subcontractors to cease work. Subject to the terms of this contract, the
Contractor shall be paid a percentage of the contract price reflecting the
percentage of the work performed prior to the notice of termination, plus
reasonable charges the Contractor can demonstrate to the satisfaction of the
Government using its standard record keeping system, have resulted from the
termination. The Contractor shall not be required to comply with the cost
accounting standards or contract cost principles for this

- 13 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

purpose. This paragraph does not give the Government any right to audit the
Contractor’s records. The Contractor shall not be paid for any work performed or
costs incurred which reasonably could have been avoided.
(m) Termination for cause. The Government may terminate this contract, or any
part hereof, for cause in the event of any default by the Contractor, or if the
Contractor fails to comply with any contract terms and conditions, or fails to
provide the Government, upon request, with adequate assurances of future
performance. In the event of termination for cause, the Government shall not be
liable to the Contractor for any amount for supplies or services not accepted,
and the Contractor shall be liable to the Government for any and all rights and
remedies provided by law. If it is determined that the Government improperly
terminated this contract for default, such termination shall be deemed a
termination for convenience.
(n) Title. Unless specified elsewhere in this contract, title to items furnished
under this contract shall pass to the Government upon acceptance, regardless of
when or where the Government takes physical possession.
(o) Deleted.
(p) Limitation of liability. Except as otherwise provided by an express
warranty, the Contractor will not be liable to the Government for consequential
damages resulting from any defect or deficiencies in accepted items.
(q) Other compliances. The Contractor shall comply with all applicable Federal,
State and local laws, executive orders, rules and regulations applicable to its
performance under this contract.
(r) Compliance with laws unique to Government contracts. The Contractor agrees
to comply with 31 U.S.C. 1352 relating to limitations on the use of appropriated
funds to influence certain Federal contracts; 18 U.S.C. 431 relating to
officials not to benefit; 40 U.S.C. 3701, et seq., Contract Work Hours and
Safety Standards Act; 41 U.S.C. 51-58, Anti-Kickback Act of 1986; 41 U.S.C. 265
and 10 U.S.C. 2409 relating to whistleblower protections; 49 U.S.C. 40118, Fly
American; and 41 U.S.C. 423 relating to procurement integrity.
(s) Order of precedence. Any inconsistencies in this solicitation or contract
shall be resolved by giving precedence in the following order:
(1) The schedule of supplies/services.
(2) The Assignments, Disputes, Payments, Invoice, Other Compliances, and
Compliance with Laws Unique to Government Contracts paragraphs of this clause.
(3) The clause at 52.212-5.
(4) Addenda to this solicitation or contract, including any license agreements
for computer software.
(5) Solicitation provisions if this is a solicitation.
(6) Other paragraphs of this clause.
(7) The Standard Form 1449.
(8) Other documents, exhibits, and attachments.
(9) The specification.
(t) Central Contractor Registration (CCR). (1) Unless exempted by an addendum to
this contract, the Contractor is responsible during performance and through
final payment of any contract for the accuracy and completeness of the data
within the CCR database, and for any liability resulting from the Government’s
reliance on inaccurate or incomplete data. To remain registered in the CCR
database after the initial registration, the Contractor is required to review
and update on an annual basis from the date of initial registration or
subsequent

- 14 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

updates its information in the CCR database to ensure it is current, accurate
and complete. Updating information in the CCR does not alter the terms and
conditions of this contract and is not a substitute for a properly executed
contractual document.
(2)(i) If a Contractor has legally changed its business name, “doing business
as” name, or division name (whichever is shown on the contract), or has
transferred the assets used in performing the contract, but has not completed
the necessary requirements regarding novation and change-of-name agreements in
FAR Subpart 42.12, the Contractor shall provide the responsible Contracting
Officer a minimum of one business day’s written notification of its intention to
(A) change the name in the CCR database; (B) comply with the requirements of
Subpart 42.12; and (C) agree in writing to the timeline and procedures specified
by the responsible Contracting Officer. The Contractor must provide with the
notification sufficient documentation to support the legally changed name.
(ii) If the Contractor fails to comply with the requirements of paragraph
(t)(2)(i) of this clause, or fails to perform the agreement at paragraph
(t)(2)(i)(C) of this clause, and, in the absence of a properly executed novation
or change-of-name agreement, the CCR information that shows the Contractor to be
other than the Contractor indicated in the contract will be considered to be
incorrect information within the meaning of the “Suspension of Payment”
paragraph of the electronic funds transfer (EFT) clause of this contract.
(3) The Contractor shall not change the name or address for EFT payments or
manual payments, as appropriate, in the CCR record to reflect an assignee for
the purpose of assignment of claims (see Subpart 32.8, Assignment of Claims).
Assignees shall be separately registered in the CCR database. Information
provided to the Contractor’s CCR record that indicates payments, including those
made by EFT, to an ultimate recipient other than that Contractor will be
considered to be incorrect information within the meaning of the “Suspension of
payment” paragraph of the EFT clause of this contract.
(4) Offerors and Contractors may obtain information on registration and annual
confirmation requirements via the internet at http://www.ccr.gov or by calling
1-888-227-2423 or 269-961-5757.
(End of clause)

- 15 -



--------------------------------------------------------------------------------



 



(GRAPHIC) [w72841w72841l1.gif]

NNJ09GA02B ISS Commercial Resupply Services II.A. ADDENDUM TO FAR 52.212-4 NOTE:
In accordance with paragraph (s) of FAR clause 52.212-4, any inconsistencies
between FAR Clause 52.212-4 and the Addendum to FAR 52.212-4 of this
solicitation or contract shall be resolved by giving precedence to the Addendum
to FAR 52.212-4, except for the paragraphs listed in (s)(2). II.A.1 ON-RAMP 1.1
The purpose of the Indefinite Delivery Indefinite Quantity (IDIQ) on-ramp is to
provide NASA with a mechanism to recompete due to the loss of an existing ISS
Commercial Resupply Services (CRS) supplier or to procure a vehicle service that
is not currently being provided within the scope of this contract during the
period of performance. NASA will determine whether those conditions are met
prior to synopsizing and conducting the “On-Ramp” competition. 1.2 The parties
mutually agree that the original solicitation, as revised, will be used as a
basis to add additional awardees to the pool of existing awardee(s) to compete
on future task orders. The decision to request proposals under the clause will
be solely at NASA’s discretion and will only occur after this requirement has
been synopsized. If NASA issues a solicitation notice, new and existing
providers will be allowed to submit proposals within the notice’s stated
response time. Upon award of each additional contract, NASA shall notify all
present Contractors of the award, and the new Contractor shall thenceforth be
eligible to compete with all present Contractors for the award of IDIQ task
orders. 1.3 Existing Contractors may propose services consistent with the
Instruction to Offerers of the “On-Ramp” Request for Proposal, as revised. If
the existing Contractors) chooses not to respond to the “On-Ramp” Request for
Proposal, they remain as a candidate for competition of future orders under the
terms of the existing contract. (End of clause) II.A.2 NFS 1852.232-77
LIMITATION OF FUNDS (FIXED-PRICE CONTRACT) (MAR 1989) (a) Of the total price of
CLINs 0001 through 0003, the sum (b) is presently available for payment and
allotted to this contract. It is anticipated that from time to time additional
funds will be allocated to the contract as required by the payment schedule in
Clause II.A.6, until the total price of said CLINs is allotted. (c) The
Contractor agrees to perform or have performed work on the items specified in
paragraph (a) of this clause up to the point at which, if this contract is
terminated pursuant to Section II, Clause 52.212-4(1), Termination for the
Government’s Convenience, of this contract, the total amount payable by the
Government pursuant to contract Section II, Clause 52.212-4(1) would equal the
amount retained by the Contractor pursuant to Clause II.A.6 and Table II.A.6-1.
The Contractor is not obligated to continue -16-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w72841w72841l2.gif]

NNJ09GA02B ISS Commercial Resupply Services performance of the work beyond that
point. The Government is not obligated in any event to pay or reimburse the
Contractor more than the amount from time to time allotted to the contract,
anything to the contrary in contract Section II, Clause 52.212-4(1)
notwithstanding. (c) Reserved. (1) It is contemplated that funds presently
allotted to this contract will cover the work to be performed until (2) If funds
allotted are considered by the Contractor to be inadequate to cover the work to
be performed until that date, or an agreed date substituted for it, the
Contractor shall notify the Contracting Officer in writing when within the next
sixty (60) days the work will reach a point at which, if the contract is
terminated pursuant to contract Section II, Clause 52.212-4(1) of this contract,
the total amount payable by the Government pursuant to contract Section II,
Clause 52.212-4(1) would equal the amount retained by the Contractor pursuant to
Clause II.A.6 and Table II.A.6-1. (3) Reserved. (i) The notice shall state the
estimate when the point referred to in paragraph 1(2) of this clause will be
reached and the estimated amount of additional funds required to continue
performance to the date specified in paragraph (c)(l) of this clause, or an
agreed date substituted for it. (ii) The Contractor shall, sixty (60) days in
advance of the date specified in paragraph (c)(l) of this clause, or an agreed
date substituted for it, advise the Contracting Officer in writing as to the
estimated amount of additional funds required for the timely performance of the
contract for a further period as may be specified in the contract or otherwise
agreed to by the parties. (4) If, after the notification referred to in
paragraph (c)(3)(ii) of this clause, additional funds are not allotted by the
date specified in paragraph (c)(l) of this clause, or an agreed date substituted
for it, the Contracting Officer shall, upon the Contractor’s written request,
terminate this contract on that date or on the date set forth in the request,
whichever is later, pursuant to contract Section II, Clause 52.212-4(1).
(d) When additional funds are allotted from time to time for continued
performance of the work under this contract, the parties shall agree on the
applicable period of contract performance to be covered by these funds. The
provisions of paragraphs (b) and (c) of this clause shall apply to these
additional allotted funds and the substituted date pertaining to them, and the
contract shall be modified accordingly. (e) If, solely by reason of the
Government’s failure to allot additional funds in amounts sufficient for the
timely performance of this contract, the Contractor incurs additional costs or
is delayed in the performance of the work under this contract, and if additional
funds are allotted, an equitable adjustment shall be made in the price(s)
(including appropriate target, billing, and ceiling prices where applicable) of
the items to be delivered, or in the time of delivery, or both. (i) The
Government may at any time before termination, and, with the consent of the
Contractor, after notice of termination, allot additional funds for this
contract. (g) The provisions of this clause with respect to termination shall in
no way be deemed to limit the rights of the Government under the Termination for
Cause clause of this contract. The provisions of this Limitation of Funds clause
are limited to the work on and allotment of funds for the items set forth in
paragraph (a) of this clause. This clause - 17-

 



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

shall become inoperative upon the allotment of funds for the total price of said
work except for rights and obligations then existing under this clause.

(h)   Nothing in this clause shall affect the right of the Government to
terminate this contract pursuant to contract Section II, Clause 52.212-4(1).

(End of clause)
II.A.3 SECURITY FOR RESUPPLY SERVICE PAYMENT FINANCING

3.1   Requirements for payment (applicable to all CLINs). Payments will be made
under this contract upon submission of properly certified invoices by the
Contractor, and approval by the administering office, NASA Johnson Space Center.
The amount of all invoices submitted shall not exceed the total contract price
for all Resupply Task Orders.   3.2   Security (applicable to CLIN 0001).
Pursuant to FAR Subpart 32.202-4 Security for Government Financing and 10 U.S.C.
2307(f) and 41 U.S.C. 255(f), the Government is required to obtain adequate
security for Government financing. The Contracting Officer may determine the
Contractor’s financial condition to be adequate security, provided the
Contractor agrees to provide additional security should that financial condition
become inadequate as security. This determination will be provided in writing
from the Contracting Officer. Adequate security for payments made under this
contract may be required in the form of a preferred creditor’s lien. If
required, the Contractor shall grant the Government a preferred creditor’s lien
i.e., a first lien paramount to all other liens against all work in process
sufficient to recompense the Government for all monies advanced under this
contract should the Contractor’s performance prove to be materially
unsatisfactory.   3.3   Insurance (applicable to CLIN 0001). The Contractor
represents and warrants that it maintains with responsible insurance carriers
(1) insurance on plant and equipment against fire and other hazards to the
extent similar properties are usually insured by others operating plants and
properties of similar character in the same general locality; (2) adequate
insurance against liability on account of damage to persons or property; and
(3) adequate insurance under all applicable workers’ compensation laws. The
Contractor agrees that, until work under this contract has been completed and
all payments made under this contract have been liquidated, it will maintain
this insurance and furnish any certificates with respect to its insurance that
the administering office may require.

(End of clause)

- 18 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

II.A.4   LICENSES, PERMITS, AND OTHER AUTHORIZATIONS FOR A LAUNCH OR REENTRY
SERVICE OPERATOR

The Contractor shall obtain and maintain the necessary licenses, permits and
clearances that may be required by the Department of Transportation, Department
of Commerce, Department of Defense, NASA, or other Governmental agencies in
order to provide launch and re-entry services under this contract. The
Contractor must obtain a Federal Aviation Administration license or permit, in
accordance with 49 U.S.C. Subtitle IX, chapter 701 for operations under this
contract. All costs and fees associated with obtaining licenses, permits and
clearances are included in the standard resupply service price.
(End of clause)
II.A.5 TASK ORDERING PROCEDURES

5.1   Requirements for Competition.       In the event there are multiple award
Contractors, NASA will provide all multiple award Contractors a fair opportunity
to be considered for task orders issued under this contract based upon the
specific task order requirements, unless the Contracting Officer determines that
one of the following apply:

  (A)   The Agency need is of such urgency that competing the requirements among
Contractors would result in unacceptable delays;     (B)   Only one Contractor
is capable of providing the service requested at the level of quality required
because the service ordered is unique or highly specialized;     (C)   The order
should be issued on a sole-source basis in the interest of economy and
efficiency as a logical follow-on to an order issued under the contract,
provided that all Contractors were given a fair opportunity to be considered for
the original order; or     (D)   It is necessary to place an order to satisfy
the minimum guarantee.

5.2     Types of Task Orders
There are three types of task orders that may be issued under this contract. The
first type is Resupply Service Task Orders which apply to any Sub CLIN of CLIN
0001. CLIN 0002 task orders include Non-Standard Services tasks. CLIN 0003 task
orders are referred to herein as Special Task Assignment Task Orders.

5.3   Task Ordering Information Applicable to Resupply Service Task Orders and
Special Task Assignment Task Orders

  (A)   Prior to the issuance of a request for proposal applicable to a Task
Order, exchanges and fact-finding may take place with Contractor(s). The request
for a task order proposal will provide any special instructions regarding the
level of detail required in the proposal. The request will include a date and
time for submission of the proposal. Proposals will be due within thirty
(30) calendar days from the date of the proposal

- 19 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

request unless stated otherwise. The Contractor shall submit one original and
five copies of the Task Order Proposal to the Contracting Officer.

  (B)   The Contractor, when submitting a Task Order Proposal, shall indicate
that the proposal is compliant with the contract terms, statement of work, and
the specific requirements contained in the request for the proposal.     (C)  
Mandatory Proposal Submission.

Unless otherwise agreed to by the Contracting Officer, it is mandatory for
contract holders under multiple award to respond to each Request for Task Order
Proposal provided these requirements are identified in the schedule and do not
conflict with the contract ordering limitations. In the event there arises
legitimate reasons for an awardee not to submit a Task Order Proposal (e.g.,
limited capacity to perform, excessive performance capability) the Contracting
Officer may waive the requirement for proposal submission.

  (D)   All competitive Task Order Proposals shall be submitted by the date and
time specified in the request, or it will be treated as a late proposal in
accordance with FAR 52.212-1, Instructions to Offerors — Commercial Offerors,
paragraph f. If this requirement is met, the Contracting Officer will consider
the following three factors prior to award of a Task Order:

  (i)   Technical capability/risk- Demonstration of understanding and
feasibility to meet the requirement.     (ii)   Price.     (iii)   Past
performance, with emphasis given to the most recent and more relevant
experience, including small business achievements.

  (E)   In the event that one Contractor is issued a Request for Task Order
Proposal, NASA shall review and will hold discussions as necessary with the
Contractor on its proposal prior to issuing a Task Order.     (F)   Award of
Task Orders.

Each of the Contractors will be notified of NASA’s award of a Task Order.
Pursuant to FAR 16.505(a) (7), a task order award, or proposed award, is not
subject to protest except on the grounds that the order increases the scope,
period, or maximum value of the contract. The debriefing requirements of FAR
15.5 are not applicable to orders issued under this contract. However, NASA
intends to provide feedback to the other Contractors regarding any significant
issues resulting in their non-selection.
(G) Task Order Authorization and Content.
The only person authorized to issue task orders under this contract is the
Contracting Officer. Task orders will be issued in writing. However, any
facsimile or electronic task orders issued by the Contracting Officer will be
confirmed in writing within five (5) business days. The Contractor will
acknowledge receipt and acceptance of the task order by signing the task order
and returning it to the Contracting Officer. Each task order will include the
following information:

- 20 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

  (i)   Date of the task order and signature of the Contracting Officer     (ii)
  Contract number and task order number     (iii)   Statement of Work and any
other documentation on which the price is based     (iv)   Product or service to
be delivered     (v)   Task order price     (vi)   Completion, Delivery date, or
Delivery window, as applicable     (vii)   Accounting and appropriation data    
(viii)   Any other necessary information

5.4     Unique Instructions For Resupply Service Task Orders
Pricing for all Resupply Service Task Order Proposals shall not exceed the
prices contained in the Schedule for the specific quantities being requested.
Any Contractor proposed reduction will be applicable to the current Resupply
Service Task Order only and will not be deemed as a permanent reduction of the
prices contained in the Schedule.
(End of clause)

II.A.6   RESUPPLY MISSION PAYMENTS, MILESTONE EVENTS AND COMPLETION CRITERIA

6.1   Resupply mission payments will be based upon successful completion of
approved milestone schedule and accomplishment criteria per the NASA-approved
Work Plan (DRD Cl-8). NASA has up to 30 working days to determine whether the
accomplishment of the milestone satisfies the approved criteria. After written
verification of the accomplishment of the Milestone by NASA’s Contracting
Officer Technical Representative (COTR), and approval by the Contracting
Officer, the invoices will be forwarded to the payment office within fifteen
(15) calendar days of receipt of the invoices at NASA.   6.2   These interim
payments are contract financing payments that are not payment for accepted
items. Commercial interim payments are fully recoverable, in the same manner as
progress payments, in the event of termination for cause. Commercial interim
payments are contract financing payments and, therefore, are not subject to the
interest-penalty provisions of prompt payment. However, these payments shall be
made in accordance with the Agency’s policy for prompt payment of contract
financing payments. In accordance with 42 U.S.C 2465d, NASA shall not take title
to launch vehicles or orbital vehicles under contract for resupply services.  
6.3   The Contractor shall propose mission milestones, associated payment
amounts, and accomplishment criteria that correspond to key production and
required deliverable schedules in accordance with the NASA-approved Work Plan
(DRD Cl-8). The date for completion of ISS integration shall be included in the
milestones. Table II.A.6-1 identifies the minimum milestones the Contractor
shall propose.

- 21 -



--------------------------------------------------------------------------------



 



(GRAPHIC) [w72841w72841l3.gif]

NNJ09GA02BISS Commercial Resupply Services Table II.A.6-1 : Mission Payment
Schedule MissionInvoice Submission DateMajor ResupplyAmount (% Level(Launch — /+
Months)Mission Milestoneof Standard .. MilestoneMission Price) 1Authorization to
Proceed (ATP) 2Long Lead Order Placement 3Vehicle Baseline Review (VBR) 4SM
Propulsion Subsystem Fabrication 5Mission Integration Review (MR) - 6Service
Module         .Integration and Test 7Receipt of Long Lead Items 8-Cargo
Integration         . Review (CrR) 9Launch 10Delivery 6.4 The following
constraints apply: (A) Mission milestone payments made for resupply missions
prior to completion ofISS integration, shall not exceed 30% of the cost of that
mission. (B) The final milestone payment must equal at least 20% of the cost of
each mission. (C) After successful completion ofISS integration, the total of
milestone payments prior to (and including) the M I R shall not exceed 50% ofthe
total cost of the mission. 6.5 Payment schedules may be deferred or canceled by
NASA if the Contractor fails to make substantial progress in accomplishing the
major resupply service milestone events. The Contracting Officer will either
approve or withold the final payment within fifteen calendar days after NASA
determines Mission Success in accordance with Clause II A. i 9. The final
payment amount shall be determined in accordance with the         .criteria in
Clause IIA.19. In the event of a failed mission, the final payment shall be
forfeited by the Contractor and is not recoupable.-22-

 



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

6.6   This paragraph will apply to any postponement declared by NASA or the
Contractor for any reason, including resupply schedule adjustments and
Contractor failure to make substantial progress in accordance with resupply
service milestone events (as determined by NASA under this clause). In the event
of a resupply schedule adjustment by NASA or Contractor in accordance with
Clause II.A.20, Adjustments to Mission Schedule, the payment schedule for the
applicable resupply mission shall be postponed for the length of the delay, if
necessary, to correspond with the new delivery date and the milestone events in
the attached NASA-approved Work Plan (DRD Cl-8). The requirement to make
substantial progress in general conformance with the attached Work Plan,
however, is not waived for any postponed resupply mission.

(End of clause)
II.A.7 ORDERING (FAR 52.216-18) (OCT 1995)

(a)   Any supplies and services to be furnished under this contract shall be
ordered by issuance of delivery orders or task orders by the individuals or
activities designated in the Schedule.   (b)   All delivery orders or task
orders are subject to the terms and conditions of this contract. In the event of
conflict between a delivery order or task order and this contract, the contract
shall control.   (c)   If mailed, a delivery order or task order is considered
“issued” when the Government deposits the order in the mail. Orders may be
issued orally, by facsimile, or by electronic commerce methods only if
authorized in the Schedule.

(End of clause)
II.A.8 ORDER LIMITATIONS (FAR 52.216-19) (OCT 1995)

(a)   Minimum order. When the Government requires supplies or services covered
by this contract in an amount of less than:

  (1)   The price of 2,000 kg (2 MT) of Upmass, pursuant to CLIN 0001     (2)  
A Non-Standard Service valued at $25,000, pursuant to CLIN 0002     (3)  
Special Task Assignments valued at $5,000, pursuant to CLIN 0003

the Government is not obligated to purchase, nor is the Contractor obligated to
furnish those supplies or services under the contract.

(b)   Maximum order. The Contractor is not obligated to honor—

- 23 -



--------------------------------------------------------------------------------



 



(GRAPHIC) [w72841w72841l4.gif]

NNJ09GA02B ISS Commercial Resupply Services (1) (3) A series of orders from the
same ordering office within thirty (30) days that together call for quantities
exceeding the limitation in paragraph (b) (1) or (2) of this clause. (c) If this
is a requirements contract (i.e., includes the Requirements clause at FAR
52.216-21), the Government is not required to order a part of any one
requirement from the Contractor if that requirement exceeds the maximum-order
limitations in paragraph (b) of this section. (d) Notwithstanding paragraphs
(b) and (c) of this clause, the Contractor shall honor any order exceeding the
maximum order limitations in paragraph (b), unless that order(s) is returned to
the ordering office within thirty (30) days after issuance, with written notice
stating the Contractor’s intent not to ship the item(s) called for and the
reasons. Upon receiving this notice, the Government may acquire the supplies or
services from another source. (End of clause) II.A.9 INDEFINITE QUANTITY (FAR
52.216-22) (OCT 1995) (a) This is an indefinite-quantity contract for the
supplies or services specified and effective for the period stated in Clause
I.A.2. The quantities of supplies and services specified in the Schedule are
estimates only and are not purchased by this contract. (b) Delivery or
performance shall be made only as authorized by orders issued in accordance with
Clause H.A.7, FAR 52.216-18, Ordering (Oct 1995). The Contractor shall furnish
to the Government, when and if ordered, the supplies or services specified in
the Schedule up to and including the quantity designated in the Schedule as the
“maximum.” The Government shall order at least the quantity of supplies or
services designated in the Schedule as the “minimum.” (c) Except for any
limitations on quantities in Clause II.A.8, FAR 52.216-19 Order Limitations (Oct
1995) or in the Schedule, there is no limit on the number of orders that may be
issued. The Government may issue orders requiring delivery to multiple
destinations or performance at multiple locations. (d) Any order issued during
the effective period of this contract and not completed within that period shall
be completed by the Contractor within the time specified in the order. The
contract shall govern the Contractor’s and Government’s rights and obligations
with respect to that order to the same extent as if the order were completed
during the -24-

 



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

contract’s effective period; provided, the Contractor shall not be required to
make any deliveries under this contract after December 31, 2016.
(End of clause)

II.A.10   CHANGES—FIXED PRICE (DEVIATION) (FAR 52.243-1) (AUG 1987) ALTERNATE II

(a)   The Contracting Officer may at any time, by written order, and without
notice to the sureties, if any, make changes within the general scope of this
contract in any one or more of the following:

  (1)   Description of services to be performed.     (2)   Time of performance
(i.e., hours of the day, days of the week, etc.).     (3)   Place of performance
of the services.     (4)   Drawings, designs, or specifications when the
supplies to be furnished are to be specially manufactured for the Government, in
accordance with the drawings, designs, or specifications.     (5)   Method of
shipment or packing of supplies.     (6)   Place of delivery.     (7)  
Completion dates or delivery dates related to the ISS Program as a result of
stretch-out or acceleration of the ISS Program.

(b)   Except as defined in Clause II.A.20, if any such change causes an increase
or decrease in the cost of, or the time required for, performance of any part of
the work under this contract, whether or not changed by the order, the
Contracting Officer shall make an equitable adjustment in the contract price,
the delivery schedule, or both, and shall modify the contract.   (c)   The
Contractor must assert its right to an adjustment under this clause within
30 days from the date of receipt of the written order. However, if the
Contracting Officer decides that the facts justify it, the Contracting Officer
may receive and act upon a proposal submitted before final payment of the
contract.   (d)   If the Contractor’s proposal includes the cost of property
made obsolete or excess by the change, the Contracting Officer shall have the
right to prescribe the manner of the disposition of the property.   (e)  
Failure to agree to any adjustment shall be a dispute under the Disputes clause.
However, nothing in this clause shall excuse the Contractor from proceeding with
the contract as changed.

(End of clause)

- 25 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

II.A.11   INSPECTION OF SERVICES—FIXED PRICE (FAR 52.246-4) (AUG 1996)

(a)   Definition. “Services,” as used in this clause, includes services
performed, workmanship, and material furnished or utilized in the performance of
services.   (b)   The Contractor shall provide and maintain an inspection system
acceptable to the Government covering the services under this contract. Complete
records of all inspection work performed by the Contractor shall be maintained
and made available to the Government during contract performance and for as long
afterwards as the contract requires.   (c)   The Government has the right to
inspect and test all services called for by the contract, to the extent
practicable at all times and places during the term of the contract. The
Government shall perform inspections and tests in a manner that will not unduly
delay the work.   (d)   If the Government performs inspections or tests on the
premises of the Contractor or a subcontractor, the Contractor shall furnish, and
shall require subcontractors to furnish, at no increase in contract price, all
reasonable facilities and assistance for the safe and convenient performance of
these duties.   (e)   If any of the services do not conform with contract
requirements, the Government may require the Contractor to perform the services
again in conformity with contract requirements, at no increase in contract
amount. When the defects in services cannot be corrected by reperformance, the
Government may—

(1) Require the Contractor to take necessary action to ensure that future
performance conforms to contract requirements; and
(2) Reduce the contract price to reflect the reduced value of the services
performed.

(f)   If the Contractor fails to promptly perform the services again or to take
the necessary action to ensure future performance in conformity with contract
requirements, the
Government may—

(1) By contract or otherwise, perform the services and charge to the Contractor
any cost incurred by the Government that is directly related to the performance
of such
service; or
(2) Terminate the contract for cause.
(End of clause)

II.A.12   PRESERVATION, PACKING, PACKAGING, AND MARKING FOR DOCUMENTATION

Preservation, packing, packaging and marking for shipment of all items ordered
hereunder shall be in accordance with commercial practice and adequate to insure
safe transportation, acceptable by common carrier, and transportation at the
most economical rate(s). The Contractor shall place identical requirements on
all subcontracts for items delivered to NASA. This provision applies to
requirements not covered under in SOW Section V.A.2.4.5, Cargo Labeling.
(End of clause)

- 26 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

II.A.13   FAR 52.246-11 HIGHER LEVEL CONTRACT QUALITY REQUIREMENT (FEB 1999)

The Contractor shall comply with the higher-level quality standard selected
below.

                      Number   Title   Revision   Applicability  
X
  AS9100   SAE Aerospace Quality   Latest   Compliance
 
      Management System       Required  

(End of clause)

II.A.14   PERSONAL IDENTITY VERIFICATION OF CONTRACTOR PERSONNEL (FAR 52.204-9)
(SEP 2007)

(a)   The Contractor shall comply with agency personal identity verification
procedures identified in contract Attachment V.G that implement Homeland
Security Presidential Directive-12 (HSPD-12), Office of Management and Budget
(OMB) guidance M-05-24 and Federal Information Processing Standards Publication
(FIPS PUB) Number 201.   (b)   The Contractor shall insert this clause in all
subcontracts when the subcontractor is required to have routine physical access
to a Federally-controlled facility and/or routine
access to a Federally-controlled information system.

(End of clause)

II.A.15   PLACE OF PERFORMANCE

The place of performance and launch site will be identified in each task order.
The delivery schedule and/or period of performance of this contract are based
upon the dates specified in the schedule or each individual task order.
(End of clause)

II.A.16   EXPORT LICENSES (NFS 1852.225-70) (FEB 2000)

(a)   The Contractor shall comply with all U.S. export control laws and
regulations, including the International Traffic in Arms Regulations (ITAR), 22
CFR Parts 120 through 130, and the Export Administration Regulations (EAR), 15
CFR Parts 730 through 799, in the performance of this contract. In the absence
of available license exemptions/exceptions, the Contractor shall be responsible
for obtaining the appropriate licenses or other

- 27 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

approvals, if required, for exports of hardware, technical data, and software,
or for the provision of technical assistance.

(b)   The Contractor shall be responsible for obtaining export licenses, if
required, before utilizing foreign persons in the performance of this contract,
including instances where the work is to be performed on-site at any NASA
Center, where the foreign person will have access to export-controlled technical
data or software.   (c)   The Contractor shall be responsible for all regulatory
record keeping requirements associated with the use of licenses and license
exemptions/exceptions.   (d)   The Contractor shall be responsible for ensuring
that the provisions of this clause apply to its subcontractors.

(End of clause)

II.A.17   NASA RESUPPLY READINESS ASSESSMENT

17.1   NASA reserves the right to utilize Government-performed technical
assessments of launch and cargo vehicles/configurations to evaluate the
readiness of the Contractor to deliver NASA cargo to the ISS. In the event NASA
determines that the Contractor cannot provide adequate assurances that the cargo
will be safely delivered to the ISS, NASA reserves the right to terminate all or
part of this contract under Section II, FAR 52.212-4(m), Termination for Cause,
or delay delivery.   17.2   In the event NASA decides to exercise its rights
under this clause, NASA has the right to have its cargo removed from the cargo
vehicle and returned to NASA. This removal and return is the Contractor’s
responsibility at the Contractor’s expense, without adjustment to contract
price.   17.3   In the event NASA decides to exercise its rights under this
clause after the delivery vehicle has launched, NASA has the right to deny entry
of the orbital vehicle into the Approach Ellipsoid (AE) which constitutes a
delay in delivery.   17.4   In the event NASA delays the delivery, as a result
of exercising its rights in this clause, and the causes of the delay were within
the control of or due to the fault or negligence of the Contractor or its
Subcontractors at any tier, then the provisions of Clause II.A.20, Adjustments
to Resupply Schedule, shall govern and the Contractor shall be deemed to have
caused the delay. For the purpose of this clause, the burden of proof for
showing that the causes of delay were within the control or fault and/or
negligence on the part of the Contractor or its Subcontractors at any tier rests
with NASA. If NASA delays the delivery and the causes of the delay were not
within the control or due to the fault or negligence of the Contractor or its
Subcontractors at any tier, then the provisions of Clause II.A.20 shall apply.

(End of clause)

- 28 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

II.A.18   NASA INSIGHT AND APPROVAL

18.1   NASA insight and approval includes insight into any corporation,
corporate divisions, subsidiaries, joint ventures, partner(s) and/or any other
business entity actually performing launch or orbital vehicle manufacturing,
management, orbital-to-launch vehicle integration, testing and launch.   18.2  
NASA will retain approval authority over portions of the resupply service that
interface with ISS hardware and cargo. NASA approval is defined as providing
authority to proceed and/or formal acceptance of requirements, plans, tests, or
success criteria. Specific areas requiring NASA approval are related to
compliance with SSP 50808 ISS COTS Interface Requirements Document (IRD), and
cargo environment constraints.   18.3   NASA will retain insight into other
components of the resupply service in order to assess the risk to the cargo
itself and to its safe and timely delivery. NASA insight is defined as gaining
an understanding necessary to knowledgeably assess the risk of Contractor
actions or lack thereof through observation of manufacturing or tests, review of
documentation, and attendance at meetings and reviews. NASA is limiting its
insight into the launch service and will not participate in the final launch
countdown.       While NASA insight will inform risk assessments pursuant to
Clause II.A. 17 above on both the Baseline vehicle and changes to that Baseline,
the focus of NASA insight will be changes to that Baseline as covered in the
reviews of SOW Section 2.1.1       Where NASA insight is required as defined in
(A) through (H) below, the Contractor shall notify the COTR and the NASA
Resident Office of meetings, reviews, or tests in sufficient time to permit NASA
participation through the entire event. While insight into the orbital vehicle
is largely achieved through the processes of ISS integration, other specific
areas to be open to NASA insight are:

  (A)   Safety and Health Plan (DRD C l-4) and Mishap Notification,
Investigation and Contingency Action Plan (DRD C1 -2), Reliability Program and
Quality Assurance Program at the time of proposal.

Launch Vehicle Design Insight — non-recurring except for design changes

  (B)   Baseline, changes from the Baseline and Mission Unique vehicle design,
analyses, and configuration management through design and qualification reviews.
    (C)   Narrowly focused reviews of the Contractor’s Test Like You Fly and
qualification rationale of the propulsion, flight controls, software and
separation systems. If a system or component of a system is found to have caused
a mission failure, the system shall be added to the areas of focused insight.

Vehicle Production Insight — recurring

  (D)   Preflight predictions of flight performance.     (E)   Vehicle, system,
subsystem, software and component performance from flight vehicle, tracking and
range data, post flight data review, and flight anomaly
resolutions.     (F)   Specific production progress through production program
reviews, plans, and schedules, including schedules and schedule risk of non-CRS
missions.

- 29 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

  (G)   Problems and deviations to the design through production and test
Material Review Boards, major or critical problems, anomaly resolutions,
nonconformances, failure analysis, post test results, and acceptance and preship
reviews.     (H)   Safety & Mission Assurance compliance evaluations if not
AS9100-certified (prime and subcontractors); updates to the Safety and Health
Plan (DRD C l-4) and Mishap Notification, Investigation and Contingency Action
Plan (DRD C l-2).

18.4   Should approval or insight identify non-compliance with the terms and
conditions of the contract, a difference in interpretation of test results, or
disagreement with the Contractor technical directions, NASA will take
appropriate action within the terms of the contract to ensure compliance via
written direction to the Contractor.   18.5   Notwithstanding the insight and
approvals set forth in Clause II.A.18 herein, the Contractor assumes full
performance responsibility as set forth in this contract, and neither NASA’s
insight nor its approval under this clause shall be construed as a defense to
any finding of mission success or final acceptance or rejection of the resupply
service.

(End of clause)

II.A.19   MISSION SUCCESS DETERMINATION, INVESTIGATION, AND CORRECTIVE ACTIONS

19.1   Mission Success Criteria

(a)   The Mission Success criteria will be defined on a per-mission basis and
agreed to by NASA and the Contractor. The overall goal of NASA is to develop
criteria that appropriately and fairly define the Contractor’s performance.  
(b)   NASA will provide the initial mission success criteria and specific
percentage of the final payment earned for mission performance, at the Vehicle
Baseline Review. The final payment is defined in Clause II.A.6, Resupply Mission
Payments, Milestone Events and Completion Criteria, sub-Clause 6.4 B. The final
criteria and percentage of the final payment will be agreed to at the CIR. If an
agreement cannot be reached, the Contracting Officer will establish the criteria
and payment percentage by the time of the Launch Readiness Assessment. The final
criteria will be incorporated into a Task Order revision.   (c)   Criteria will
be established per the following guidelines:

  (i)   Criteria that reflects the Contractor’s mission capabilities. An example
is as follows: “Successful delivery of pressurized upmass to the ISS.”     (ii)
  Criteria will be established that only reflect the Contractor’s performance,
independent of NASA’s.     (iii)   Damage to the ISS due to the Contractor’s
fault is a failure.     (iv)   If the ISS has a hardware failure post-launch
that requires the berthing to be aborted, the mission will be declared a
Success.

19.2   Mission Success Determination

- 30 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

(a)   Mission Success Determination will be made using the mission success
criteria and the corresponding data and parameters that are jointly agreed to by
NASA and the Contractor.   (b)   The Contractor shall submit the relevant data
and parameters that provide the most accurate information on performance of the
mission success criteria, at the MIR. The types of data NASA would consider as
relevant information include:

  (i)   Vehicle data that represents critical systems for approach and berthing.
    (ii)   Available launch and orbital vehicle data verifying Vehicle Interface
Definition Document (IDD) environments.     (iii)   Successfull delivery of NASA
cargo.     (iv)   Closeout photos both on the ground and on orbit documenting
cargo configuration at launch and prior to landing.     (v)   Any supplemental
data that may support the Contractor’s performance.

(c)   The Contractor shall be responsible for providing the relevant data and
parameters required for NASA to make the mission success determination. If there
is data that NASA is required to provide (on orbit attached telemetry, on orbit
photos, etc.), the Contractor shall identify that prior to the CIR.   19.3  
Procedures   (a)   The Contracting Officer determines whether a mission is
considered a Mission Success, Partial Mission Success, or a Failed Mission,
based on the agreed-to criteria and corresponding data. Within fifteen
(15) calendar days from receipt of the Preliminary Post-Flight Assessment (DRD
C7-1), the Contracting Officer will either determine the delivery a Mission
Success or inform the Contractor of NASA’s intent to withhold final payment and
mission determination. In the event of a failed mission, the final payment shall
be forfeited by the Contractor and is not recoupable. The Contractor will not be
obligated to return prior progress payments upon reaching last payment
considerations as detailed in Clause II.A.6 Resupply Mission Payments, Milestone
Events and Completion Criteria.       This clause will take precedence over
paragraph (e) of FAR 52.246-4, in that NASA will not require reperformance of
the flight. The rights contained in this clause are in lieu of the of the right
to terminate for cause found in paragraph (m) of FAR 52.212.-4. The liability of
cargo as detailed in Clause II.A.26 is superseded by this clause during and
after launch. The Contractor is not liable for damage to cargo during and after
launch and is limited to forfeiture of the last payment milestone only as
detailed in this clause.   (b)   If NASA informs the Contractor it will withhold
the final payment, NASA will utilize the Final Post-Flight Assessment (DRD
C7-2), findings from the Contractor’s investigation board, and, if activated,
findings from the Contractor-chaired Failure Review Board (FRB) to complete its
assessment. The Contracting Officer shall submit a final determination of either
Partial Mission Success or Failed Mission within one (1) week of the hardware or
payload functionality assessment.

- 31 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

19.4   Final Payment for Final Mission Success Determination       Final payment
will be based on mission success determination per the agreed criteria and
percentage of final payment.   19.5   Investigation and Corrective Action      
In the event of an anomaly or failed mission, a Contractor-chaired FRB will
determine the cause of anomaly or failure, if activated. The FRB will evaluate
all available data from the launch vehicle, orbital vehicle, Range, and other
sources in order to determine if the mission failure was attributable to the
vehicle or conditions which the Contractor is expected to control or avoid.
Based on the findings and recommendations of the FRB, NASA shall make the final
determination as to Partial Mission Success or Failed Mission.   19.6  
Acceptance       Final acceptance of the resupply service will be accomplished
following the Contracting Officer’s mission success determination. The
Contracting Officer will notify the Contractor in writing of both Mission
Success Determination and Acceptance.

(End of clause)

II.A.19A   OPTIONAL MISSION SUCCESS DETERMINATION, INVESTIGATION, AND CORRECTIVE
ACTIONS

19A.1   Mission Success Criteria

The following criteria, data and parameters for assessment and corresponding
percentage of final payment will apply to each Mission Success Determination:

  (A)   Mission Success

  (i)   Success Criteria — NA     (ii)   Corresponding data and parameters for
assessment — NA     (iii)   Corresponding percentage of final payment — 100%

  (B)   Partial Mission Success

  (i)   Assessment Criteria — NA     (ii)   Corresponding data and parameters
for assessment — NA     (iii)   Corresponding percentage of final payment — NA

  (C)   Failed Mission

  (i)   Failure Criteria — NA     (ii)   Corresponding data and parameters for
assessment — NA     (iii)   Corresponding percentage of final payment — 0%

19A.2   Mission Success Determination

  (a)   Mission Success Determination will be made using the mission success
criteria and the corresponding data and parameters as set forth in Clause II.A.
19A.1.

- 32 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

(b)   Specific parameters that provide the most accurate information on vehicle
performance for each specific mission shall be submitted and jointly agreed to
by NASA and the Contractor at the MIR.   (c)   The Contractor shall be
responsible for providing the relevant telemetry and data that will allow NASA
to make the mission success determination. If there is data that NASA is
required to provide (on orbit attached telemetry, on orbit photos, etc.), the
Contractor shall identify that prior to the CIR.

19A.3   Procedures

(a)   The Contracting Officer determines whether a mission is considered a
Mission Success, Partial Mission Success, or a Failed Mission, based on the
agreed to criteria and corresponding data. Within fifteen (15) calendar days
from receipt of the Preliminary Post-Flight Assessment (DRD C7-1), the
Contracting Officer will either determine the delivery a Mission Success or
inform the Contractor of NASA’s intent to withhold final payment and mission
determination. In the event of a failed mission, the final payment shall be
forfeited by the Contractor and is not recoupable. The Contractor will not be
obligated to return prior progress payments upon reaching last payment
considerations as detailed in Clause II.A.6 Resupply Mission Payments, Milestone
Events and Completion Criteria.       This clause will take precedence over
paragraph (e) of FAR 52.246-4, in that NASA will not require reperformance of
the flight. The rights contained in this clause are in lieu of the of the right
to terminate for cause found in paragraph (m) of FAR 52.212.-4. The liability of
cargo as detailed in Clause II.A.26 is superseded by this clause during and
after launch. The Contractor is not liable for damage to cargo during and after
launch and is limited to forfeiture of the last payment milestone only as
detailed in this clause.   (b)   If NASA informs the Contractor it will withhold
the final payment, NASA will utilize the Final Post-Flight Assessment (DRD
C7-2), findings from the Contractor’s investigation board, and, if activated,
findings from the Contractor-chaired Failure Review Board (FRB) to complete its
assessment. The Contracting Officer shall submit a final determination of either
Partial Mission Success or Failed Mission within one (1) week of the hardware or
payload functionality assessment.

19A.4   Final Payment for Final Mission Success Determination

Final payment will be based on mission success determination per the criteria
and percentage of final payment set forth in Clause II. A. 19 A.I.

19A. 5   Investigation and Corrective Action

In the event of an anomaly or failed mission, a Contractor-chaired FRB will
determine the cause of anomaly or failure, if activated. The FRB will evaluate
all available data from the launch vehicle, orbital vehicle, Range, and other
sources in order to determine if the mission failure was attributable to the
vehicle or conditions which the Contractor is expected to control or avoid.
Based on the findings and recommendations of the FRB,

- 33 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

NASA shall make the final determination as to Partial Mission Success or Failed
Mission.

19A.6   Acceptance   20.2   Final acceptance of the resupply service will be
accomplished following the Contracting Officer’s mission success determination.
The Contracting Officer will notify the Contractor in writing of both Mission
Success Determination and Acceptance.

(End of clause)

II.A.20   ADJUSTMENTS TO MISSION SCHEDULE

20.1   This clause covers launch delays at the convenience of NASA and the
Contractor.   20.2   Task orders issued to Contractors are intended to fulfill
annual demand amounts but not specific delivery dates. To provide flexibility to
both the Contractor and NASA, a standard delivery window will be established for
each planned resupply mission. ATP is formal written direction from the
Contracting Officer that authorizes the Contractor to proceed with the work
detailed within a NASA-approved, mission-specific work plan (DRD Cl-8). ATP will
occur within seven (7) days of NASA-approved, Contractor- identified mission
initiation milestone and work plan. The standard delivery window will be created
by establishing a 90 day window for each mission at ATP. Thereafter, with mutual
agreement between the Contractor and NASA, the delivery window will reduce from
90 days to 1 day according to the table below.

Table II.A.20-1: Cargo Delivery Windows

          Months Prior to Delivery Date -   Standard Delivery First Day to Last
Day   Window (Days)  
ATP through L- 13
    90  
L-l 3 through L-4
    30  
L-4 through L-2
    14  
L-2 through L-l
    4  
L-l through Launch
    1  

20.3   At the VBR (NLT L-l8 months), NASA and Contractor shall review the 90 day
window established at ATP and mutually agree that delivery should remain
scheduled during that period. At the MIR (NLT L-l 3 months), NASA and Contractor
shall jointly agree on a reduced delivery window of 30 days (within the previous
90 day window). At the CIR (NLT L-4 months), NASA and Contractor shall jointly
agree on a reduced delivery window of 14 days (within the previous 30 day
window). Not later than 2 months prior to launch, the Contractor shall reduce
the delivery window to 4 days (within the previous 14 day window) and notify
NASA in writing of the window dates. Not later than 1 month prior to launch, the
Contractor shall identify in writing to NASA the date for planned cargo delivery
to ISS.

- 34 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

20.4   For a maximum cumulative period of 30 calendar days per mission, and
regardless of fault, either NASA or Contractor may request a delay in the
standard delivery window without a change in price. Each party may request a
maximum of 30 calendar days delay per mission. If either NASA or Contractor
desires a change to the delivery window, NASA or Contractor will give written
notice of the desired change in the delivery schedule. Any requests for changes
to the delivery window submitted between L-l month and launch day shall be
submitted within 24 hours of identifying the need to request a change in the
delivery window. In the case of a request for a change of delivery window by
NASA or Contractor, NASA and Contractor shall reach mutual agreement on a new
delivery window within 30 days (excluding requests made after L-30 days). If
mutual agreement on the revised delivery window cannot be reached, the
Contracting Officer shall have the right to unilaterally establish a new
schedule.   20.5   In the event of a NASA- or Contractor-requested delay of the
delivery window beyond 30 days, the Contracting Officer shall direct the
Contractor, in writing, of the revised delivery window, and allow the Contractor
to submit a proposal for the effect of any delay beyond 30 days on the task
order price of all affected CLINs, delivery schedule, or other terms of the
contract. This may result in any of the following: an equitable adjustment to
the price of all affected CLINs in the task order (if any), change in the
delivery schedule, and change in the period of performance. Upon failure to
agree to an adjustment, the Contracting Officer may unilaterally adjust the task
order, or decline to adjust the task order. However, nothing in this clause
shall excuse the Contractor from proceeding with the contract as extended.

(End of clause)

II.A.21   SAFETY AND HEALTH (NFS 1852.223-70) (APR 2002)

(a)   Safety is the freedom from those conditions that can cause death, injury,
occupational illness, damage to or loss of equipment or property, or damage to
the environment. NASA’s safety priority is to protect:

  (1)   the public,     (2)   astronauts and pilots,     (3)   the NASA
workforce (including Contractor employees working on NASA contracts), and    
(4)   high-value equipment and property.

(b)   The Contractor shall take all reasonable safety and occupational health
measures in performing this contract. The Contractor shall comply with all
Federal, State, and local laws applicable, to safety and occupational health and
with the safety and occupational health standards, specifications, reporting
requirements, and any other relevant requirements of this contract.   (c)   The
Contractor shall take, or cause to be taken, any other safety, and occupational
health measures the Contracting Officer may reasonably direct. To the extent
that the Contractor may be entitled to an equitable adjustment for those
measures under the terms and conditions of this contract, the equitable
adjustment shall be determined pursuant to

- 35 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

    the procedures of the changes clause of this contract; provided, that no
adjustment shall be made under this Safety and Health clause for any change for
which an equitable adjustment is expressly provided under any other clause of
the contract,   (d)   The Contractor shall immediately notify and promptly
report to the Contracting Officer or a designee any accident, incident, or
exposure resulting in fatality, lost-time occupational injury, occupational
disease, contamination of property beyond any stated acceptable limits set forth
in the contract Schedule; or property loss of $25,000 or more, or Close Call (a
situation or occurrence with no injury, no damage or only minor damage (less
than $1,000) but possesses the potential to cause any type mishap, or any
injury, damage, or negative mission impact) that may be of immediate interest to
NASA, arising out of work performed under this contract. The Contractor is not
required to include in any report an expression of opinion as to the fault or
negligence of any employee. In addition, service contractors (excluding
construction contracts) shall provide quarterly reports specifying lost-time
frequency rate, number of lost-time injuries, exposure, and accident/incident
dollar losses as specified in the contract Schedule.   (e)   The Contractor
shall investigate all work-related incidents, accidents, and Close Calls, to the
extent necessary to determine their causes and furnish the Contracting Officer a
report, in such form as the Contracting Officer may require, of the
investigative findings and proposed or completed corrective actions.   (f)  
Reserved.

  (1)   The Contracting Officer may notify the Contractor in writing of any
noncompliance with this clause and specify corrective actions to be taken. When
the Contracting Officer becomes aware of noncompliance that may pose a serious
or imminent danger to safety and health of the public, astronauts and pilots,
the NASA workforce (including Contractor employees working on NASA contracts),
or high value mission critical equipment or property, the Contracting Officer
shall notify the Contractor orally, with written confirmation. The Contractor
shall promptly take and report any necessary corrective action.     (2)   If the
Contractor fails or refuses to institute prompt corrective action in accordance
with subparagraph (f)(l) of this clause, the Contracting Officer may invoke the
stop-work order clause in this contract or any other remedy available to the
Government in the event of such failure or refusal.

(g)   The Contractor (or subcontractor or supplier) shall insert the substance
of this clause, including this paragraph (g) and any applicable Schedule
provisions and clauses, with appropriate changes of designations of the parties,
in all solicitations and subcontracts of every tier, when one or more of the
following conditions exist:

  (1)   The work will be conducted completely or partly on premises owned or
controlled by the Government.     (2)   The work includes construction,
alteration, or repair of facilities in excess of the simplified acquisition
threshold.     (3)   The work, regardless of place of performance, involves
hazards that could endanger the public, astronauts and pilots, the NASA
workforce (including Contractor employees working on NASA contracts), or high
value equipment or property, and the hazards are not adequately addressed by
Occupational Safety

- 36 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

      and Health Administration (OSHA) or Department of Transportation (DOT)
regulations (if applicable).     (4)   When the Contractor (or subcontractor or
supplier) determines that the assessed risk and consequences of a failure to
properly manage and control the hazard(s) warrants use of the clause.

(h)   The Contractor (or subcontractor or supplier) may exclude the provisions
of paragraph (g) from its solicitation(s) and subcontract(s) of every tier when
it determines that the clause is not necessary because the application of the
OSHA and DOT (if applicable) regulations constitute adequate safety and
occupational health protection. When a determination is made to exclude the
provisions of paragraph (g) from a solicitation and subcontract, the Contractor
must notify and provide the basis for the determination to the Contracting
Officer. In subcontracts of every tier above the micro-purchase threshold for
which paragraph (g) does not apply, the Contractor (or subcontractor or
supplier) shall insert the substance of paragraphs (a), (b), (c), and (f) of
this clause).   (i)   Authorized Government representatives of the Contracting
Officer shall have access to and the right to examine the sites or areas where
work under this contract is being performed in order to determine the adequacy
of the Contractor’s safety and occupational health measures under this clause.  
(j)   The Contractor shall continually update the safety and health plan when
necessary, providing updates to NASA at Program Reviews. In particular, the
Contractor shall furnish a list of all hazardous operations to be performed, and
a list of other major or key operations required or planned in the performance
of the contract, even though not deemed hazardous by the Contractor. NASA and
the Contractor shall jointly decide which operations are to be considered
hazardous, with NASA as the final authority. Before hazardous operations
commence, the Contractor shall submit for NASA concurrence —

  (1)   Written hazardous operating procedures for all hazardous operations;
and/or     (2)   Qualification standards for personnel involved in hazardous
operations.

(End of clause)

II.A.22   CROSS-WAIVER OF LIABILITY FOR SPACE STATION ACTIVITIES (NFS
1852.228-76) (DEC 1994) (DEVIATION)

1.   The Intergovernmental Agreement for the International Space Station
(ISS) contains a broad cross-waiver of liability provision to encourage
participation in the exploration, exploitation and use of outer space through
the ISS. The objective of this clause is to establish a cross-waiver of
liability in the interest of encouraging participation in the exploration,
exploitation, and use of outer space through the International Space Station
(ISS). The Parties intend, that the cross-waiver of liability be broadly
construed to achieve this objective   2.   For the purposes of this clause:

  a.   The term “Damage” means:

  (i)   Bodily injury to, or other impairment of health of, or death of, any
person;

- 37 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

  (ii)   Damage to, loss of, or loss of use of any property;     (iii)   Loss of
revenue or profits; or     (iv)   Other direct, indirect, or consequential
Damage.

  b.   The term “Launch Vehicle” means an object, or any part thereof, intended
for launch, launched from Earth, or returning to Earth which carries Payloads or
persons, or both.     c.   The term “Partner State” includes each Contracting
Party for which the Agreement Among the Government of Canada, Governments of
Member States of the European Space Agency, the Government of Japan, the
Government of the Russian Federation, and the Government of the United States of
America concerning Cooperation on the Civil International Space Station
(IGA) has entered into force, pursuant to Article 25 of the IGA or pursuant to
any successor Agreement. A Partner State includes its Cooperating Agency. It
also includes any entity specified in the Memorandum of Understanding
(MOU) between NASA and the Government of Japan to assist the Government of
Japan’s Cooperating Agency in the implementation of that MOU.     d.   The term
“Payload” means all property to be flown or used on or in a Launch Vehicle or
the ISS.     e.   The term “Protected Space Operations” means all launch or
Transfer Vehicle activities, ISS activities, and Payload activities on Earth, in
outer space, or in transit between Earth and outer space performed under this
contract, or in implementation of the IGA, MOUs concluded pursuant to the IGA,
and implementing arrangements. It includes, but is not limited to:

  (i)   Research, design, development, test, manufacture, assembly, integration,
operation, or use of launch or Transfer Vehicles, the ISS, Payloads, or
instruments, as well as related support equipment and facilities and services;
and     (ii)   All activities related to ground support, test, training,
simulation, or guidance and control equipment and related facilities or
services. “Protected Space Operations” also includes all activities related to
evolution of the ISS, as provided for in Article 14 of the IGA. “Protected Space
Operations” excludes activities on Earth which are conducted on return from the
ISS to develop further a Payload’s product or process for use other than for
ISS-related activities in implementation of the IGA.

  f.   The term “Related Entity” means:

  (i)   A contractor or subcontractor of a Party or a Partner State at any tier;
    (ii)   A user or customer of a Party or a Partner State at any tier; or    
(iii)   A contractor or subcontractor of a user or customer of a Party or a
Partner State at any tier.

      The terms “contractor” and “subcontractor” include suppliers of any kind.
        The term “Related Entity” may also apply to a State, or an agency or
institution of a State, having the same relationship to a Partner State as
described in paragraphs (2)(f)(i) through (2)(f)(iii) of this clause or
otherwise engaged in the implementation of Protected Space Operations as defined
in paragraph (2)(e) above.

- 38 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

  g.   The term “Transfer Vehicle” means any vehicle that operates in space and
transfers Payloads or persons or both between two different space objects,
between two different locations on the same space object, or between a space
object and the surface of a celestial body. A Transfer Vehicle also includes a
vehicle that departs from and returns to the same location on a space object.  
  h.   The term “Party” means a party to this contract.

3.   Cross-waiver of liability:

  a.   Each Party agrees to a cross-waiver of liability pursuant to which each
Party waives all claims against any of the entities or persons listed in
paragraphs (3)(a)(i) through (3)(a)(iv) of this clause based on Damage arising
out of Protected Space Operations. This cross-waiver shall apply only if the
person, entity, or property causing the Damage is involved in Protected Space
Operations and the person, entity, or property damaged is damaged by virtue of
its involvement in Protected Space Operations. The cross-waiver shall apply to
any claims for Damage, whatever the legal basis for such claims, against:

  (i)   The other Party;     (ii)   A Partner State other than the United States
of America;     (iii)   A Related Entity of any entity identified in paragraph
(3)(a)(i) or (3)(a)(ii) of this clause; or     (iv)   The employees of any of
the entities identified in paragraphs (3)(a)(i) through (3)(a)(iii) of this
clause.

  b.   In addition, each Party shall, by contract or otherwise, extend the
cross-waiver of liability, as set forth in paragraph (3)(a) of this clause, to
its Related Entities by requiring them, by contract or otherwise, to:

  (i)   Waive all claims against the entities or persons identified in
paragraphs (3)(a)(i) through (3)(a)(iv) of this clause; and     (ii)   Require
that their Related Entities waive all claims against the entities or persons
identified in paragraphs (3)(a)(i) through (3)(a)(iv) of this clause.

  c.   For avoidance of doubt, this cross-waiver of liability includes a
cross-waiver of claims arising from the Convention on International Liability
for Damage Caused by Space Objects, which entered into force on September 1,
1972, where the person, entity, or property causing the Damage is involved in
Protected Space Operations and the person, entity, or property damaged is
damaged by virtue of its involvement in Protected Space Operations.     d.  
Notwithstanding the other provisions of this clause, this cross-waiver of
liability shall not be applicable to:

  (i)   Claims between a Party and its own Related Entity or between its own
Related Entities;

  (ii)   Claims made by a natural person, his/her estate, survivors or subrogees
(except when a subrogee is a Party to this Agreement or is otherwise bound by
the terms of this

- 39 -



--------------------------------------------------------------------------------



 



(GRAPHIC) [w72841w72841l5.gif]

NNJ09GA02B ISS Commercial Resupply Services cross-waiver) for bodily injury to,
or other impairment of health of, or death of, such person; (iii)Claims for
Damage caused by willful misconduct; (iv)Intellectual property claims;
(v) Claims for Damage resulting from a failure of a Party to extend the
cross-waiver of liability to its Related Entities, pursuant to paragraph (3)(b)
of this clause; (vi)Claims by a Party arising out of or relating to the other
Party’s failure to perform its obligations under this Contractor. e. Nothing in
this clause shall be construed to create the basis for a claim or suit where
none would otherwise exist. f. This cross-waiver shall not be applicable when 49
U.S.C. Subtitle IX, Chapter. 701 is applicable. g. In addition, this clause
provides for a reciprocal waiver of claims between NASA and the Contractor as
described in paragraph 3 above. This reciprocal waiver of claims between NASA
and the Contractor, however, shall not apply to rights and obligations arising
from the application of any of the other clauses in the contract or to rights
and obligations arising from activities that are not within the scope of this
contract. (End of clause) II.A.23 SMALL DISADVANTAGED BUSINESS
(SDB) PARTICIPATION -CONTRACT TARGETS (This clause does not apply to SDB
offerers unless the SDB offerer has waived the price evaluation adjustment
factor by completing paragraph I of FAR clause 52.219-23, Notice of Price
Evaluation Adjustment for Small Disadvantaged Business Concerns in Section I of
this solicitation.) (a) FAR 19.1202-4(a) requires that SDB subcontracting
targets be incorporated in the Contract. Targets for this contract are as
follows: *NAICS Industry Subsectors Dollar Target Percent of Contract Value -40-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w72841w72841l6.gif]

NNJ09GA02B ISS Commercial Resupply Services *North American Industry
Classification System (NAICS) Industry Subsectors as determined by the
Department of Commerce (b) FAR 19.1202-4(b) requires that SDB concerns that are
specifically identified by the offerer be listed in the contract when the extent
of the identification of such subcontractors was part of the subfactor on Small
Business Utilization. SDB concerns (subcontractors) specifically identified by
the offerer are as follows: The Contractor shall notify the Contracting Officer
of any substitutions of the firms listed in paragraph (a) if the replacement
contractor is not an SDB concern. (c) If the prime offerer is an SDB that has
waived the price evaluation adjustment, the target for the work it intends to
perform as a prime Contractor is as follows: Dollars            Percent of
Contract Value N/A N/A (End of clause) II.A.24 MINIMUM REQUIREMENTS The
Contractor shall maintain compliance with all conditions throughout the period
of performance of this contract, as certified to in Clause IV.AJ, Minimum
Requirements. (End of clause) II.A.25 SMALL BUSINESS SUBCONTRACTING GOALS (JSC
52.219-90) (OCT 2006) For purposes of this clause, the terms, “HUBZone Small
Business Concern,” “Small Disadvantaged Business Concern,” “Service-Disabled,
Veteran-Owned Small Business Concern,” “Veteran-Owned Small Business Concern,”
“Women-Owned Small Business Concern,” and “Historically Black College or
University (HBCU)” are defined in paragraph 2.101 of the Federal Acquisition
Regulation. The total small business goal, expressed as a percent of total
contract value including options, is^lB The small business percentage goal,
includes the following goals expressed as a percent of total contract value:
-41-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w72841w72841l7.gif]

NNJ09GA02B ISS Commercial Resupply Services Small Businesses Small
Disadvantage*! Business Concerns Women-Owned Small Business Concerns HUBZone
Small Business Concerns Veteran-Owned Small Business Concerns Service-Disabled
Veteran-Owned Small Business Concerns Historically Black Colleges and
Universities (includes other minority institutions) (End of clause) II.A.26
LIABILITY FOR GOVERNMENT PROPERTY FURNISHED FOR REPAIR OR OTHER SERVICES
(DEVIATION) (SEPTEMBER 2007) (NFS 1852.245-72) a. This clause shall govern with
respect to any Government property furnished to the Contractor for repair or
other services that is to be returned to the Government. Such property,
hereinafter referred to as “Government property furnished for servicing,” shall
not be subject to FAR 52.245-1, Government Property. b. The official accountable
recordkeeping and financial control and reporting of the property subject to
this clause shall be retained by the Government. The Contractor shall maintain
adequate records and procedures to ensure that the Government property furnished
for servicing can be readily accounted for and identified at all times while in
its custody or possession or in the custody or possession of any subcontractor.
c. The Contractor shall be liable for any loss, damage, or destruction of the
Government property furnished for servicing when caused by the Contractor’s
failure to exercise such care and diligence as a reasonable prudent owner of
similar property would exercise under similar circumstances, or when sustained
while the property is being worked upon and directly resulting from that work,
including, but not limited to, any repairing, adjusting, inspecting, servicing,
or maintenance operation. The Contractor shall not be liable for loss, damage,
or destruction of Government property furnished for servicing resulting from any
other cause except to the extent that the loss, damage, or destruction is
covered by insurance (including self-insurance funds or reserves). d. In
addition to any insurance (including self-insurance funds or reserves) carried
by the Contractor and in effect on the date of this contract affording
protection in whole or in part against loss, damage, or destruction of such
Government property furnished for servicing, the amount and coverage of which
the Contractor agrees to maintain, the Contractor further agrees to obtain any
additional insurance covering such loss, damage, or destruction that the
Contracting Officer may from time to time require. The requirements for this
additional insurance shall be effected under the procedures established by the
Changes Clause II.A. 10. e. The Contractor shall hold the Government harmless
and shall indemnify the Government against all claims for injury to persons or
damage to property of the Contractor or others arising from the Contractor’s
possession or use of the Government property furnished for servicing or arising
from the presence of that property on the Contractor’s premises or property.
(End of clause) -42-

 



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

II.A.27 CONTRACTING OFFICER TECHNICAL REPRESENTATIVE DELEGATION

(a)   The COTR shall be specifically appointed by the Contracting Officer in
writing in accordance with NASA FAR Supplement 1842.270.   (b)   The Contractor
will be provided a copy of the NASA Form 1634, Contracting Officer Technical
Representative (COTR) Delegation, which will appoint the COTR and establish the
COTR’s duties and responsibilities. The NASA Form 1634 will be provided to the
Contractor at contract award.

(End of clause)
II.A.28 CLAUSES INCORPORATED BY REFERENCE (FAR 52.252-2) (FEB 1998)
This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at these addresses:
http://www.acqnet.gov/far/
http://www.hq.nasa.gov/office/procurement/regs/nfstoc.htm

                      Federal Acquisition Regulation (48 CFR Chapter 1)
   
 
  Clause Number   Date   Title         NONE INCORPORATED BY REFERENCE    

NASA FAR Supplement (48 CFR Chapter 18) Clauses

          Clause Number   Date   Title  
1852.215-84
  OCT2003   OMBUDSMAN -ALTERNATE I (JUN 2000).
 
      The installation Ombudsman shall be:
 
      Lucy V. Kranz
 
      Attn: Mail Code AC
 
      2101 NASA Parkway
 
      Houston, TX 77058-3696
 
      281-483-0490
 
      facsimile 281-483-2200
 
      email: lucy.v.kranz@nasa.gov
1852.219-75
  MAY 1999   SMALL BUSINESS SUBCONTRACTING REPORTING
1852.219-76
  JUL 1997   NASA 8 PERCENT GOAL  
1852.223-75
  FEB 2002   MAJOR BREACH OF SAFETY OR SECURITY  

(End of clause)

- 43 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

II.A.29 USE OF GOVERNMENT PROPERTY, FACILITIES AND ASSETS

(a)   The Contractor shall obtain and maintain any necessary agreements between
the Contractor and any Government Agency authorizing the use of Government
property, facilities, assets or services required in performance of this
contract. All such use of NASA facilities, equipment, and services shall be
governed by negotiated Reimbursable Space Act Agreements between the
Contractor/Subcontractor and the NASA Centers. All remedies to disputes or
performance issues shall be resolved in accordance with the terms and conditions
of the executed Reimbursable Space Act Agreements.   (b)   NASA under this
contract makes no warranty whatsoever as to the suitability for use of
Government property, facilities and other assets made available under the terms
and conditions of any Government use agreements or contracts. Any costs
necessary to maintain, restore, refurbish, and/or replace any assets, for use
under this contract, shall result in no increase in the price of this contract.
  (c)   The Contractor is responsible for determining the suitability for use of
all materials, property, and facilities acquired or made available to the
Contractor by NASA under any contract agreement. Any use of Government-Furnished
Property (GFP), materials, or facilities and services shall not relieve the
Contractor of full performance responsibility under the contract.

(End of clause)
II.A.30 RIGHTS IN DATA— GENERAL (FAR 52.227-14) (DEC 2007)

(a)   Definitions. As used in this clause—

“Computer database” or “database means” a collection of recorded information in
a form capable of, and for the purpose of, being stored in, processed, and
operated on by a computer. The term does not include computer software.
“Computer software”—

(1)   Means   (i)   Computer programs that comprise a series of instructions,
rules, routines, or statements, regardless of the media in which recorded, that
allow or cause a computer to perform a specific operation or series of
operations; and   (ii)   Recorded information comprising source code listings,
design details, algorithms, processes, flow charts, formulas, and related
material that would enable the computer program to be produced, created, or
compiled.   (2)   Does not include computer databases or computer software
documentation.

“Computer software documentation” means owner’s manuals, user’s manuals,
installation instructions, operating instructions, and other similar items,
regardless of storage medium, that explain the capabilities of the computer
software or provide instructions for using the software.
“Data” means recorded information, regardless of form or the media on which it
may be recorded. The term includes technical data and computer software. The
term does not include information incidental to contract administration, such as
financial, administrative, cost or pricing, or management information.

- 44 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

“Form, fit, and function data” means data relating to items, components, or
processes that are sufficient to enable physical and functional
interchangeability, and data identifying source, size, configuration, mating and
attachment characteristics, functional characteristics, and performance
requirements. For computer software it means data identifying source, functional
characteristics, and performance requirements but specifically excludes the
source code, algorithms, processes, formulas, and flow charts of the software.
“Limited rights” means the rights of the Government in limited rights data as
set forth in the Limited Rights Notice of paragraph (g)(3) if included in this
clause.
“Limited rights data” means data, other than computer software, that embody
trade secrets or are commercial or financial and confidential or privileged, to
the extent that such data pertain to items, components, or processes developed
at private expense, including minor modifications.
“Restricted computer software” means computer software developed at private
expense and that is a trade secret, is commercial or financial and confidential
or privileged, or is copyrighted computer software, including minor
modifications of the computer software.
“Restricted rights,” as used in this clause, means the rights of the Government
in restricted computer software, as set forth in a Restricted Rights Notice of
paragraph (g) if included in this clause, or as otherwise may be provided in a
collateral agreement incorporated in and made part of this contract, including
minor modifications of such computer software.
“Technical data” means recorded information (regardless of the form or method of
the recording) of a scientific or technical nature (including computer databases
and computer software documentation). This term does not include computer
software or financial, administrative, cost or pricing, or management data or
other information incidental to contract administration. The term includes
recorded information of a scientific or technical nature that is included in
computer databases (See 41 U.S.C. 403(8)).
“Unlimited rights” means the rights of the Government to use, disclose,
reproduce, prepare derivative works, distribute copies to the public, and
perform publicly and display publicly, in any manner and for any purpose, and to
have or permit others to do so.

(b)   Allocation of rights.   (1)   Except as provided in paragraph (c) of this
clause, the Government shall have unlimited rights in—   (i)   Data first
produced in the performance of this contract;   (ii)   Form, fit, and function
data delivered under this contract;   (iii)   Data delivered under this contract
(except for restricted computer software) that constitute manuals or
instructional and training material for installation, operation, or routine
maintenance and repair of items, components, or processes delivered or furnished
for use under this contract; and   (iv)   All other data delivered under this
contract unless provided otherwise for limited rights data or restricted
computer software in accordance with paragraph (g) of this clause.   (2)   The
Contractor shall have the right to—   (i)   Assert copyright in data first
produced in the performance of this contract to the extent provided in paragraph
(c)(l) of this clause; (ii) Use, release to others, reproduce, distribute, or
publish any data first produced or specifically used by the Contractor in the
performance of this contract, unless provided otherwise in paragraph (d) of this
clause;   (ii)   Use, release to others, reproduce, distribute, or publish any
data first produced or specifically used by the Contractor in the performance of
this contract, unless provided otherwise in paragraph (d) of this clause;

- 45 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

(iii)   Substantiate the use of, add, or correct limited rights, restricted
rights, or copyright notices and to take other appropriate action, in accordance
with paragraphs (e) and (f) of this clause; and

(iv)   Protect from unauthorized disclosure and use those data that are limited
rights data or restricted computer software to the extent provided in paragraph
(g) of this clause.

(c)   Copyright—   (1)   Data first produced in the performance of this
contract.   (i)   Unless provided otherwise in paragraph (d) of this clause, the
Contractor may, without prior approval of the Contracting Officer, assert
copyright in scientific and technical articles based on or containing data first
produced in the performance of this contract and published in academic,
technical or professional journals, symposia proceedings, or similar works. The
prior, express written permission of the Contracting Officer is required to
assert copyright in all other data first produced in the performance of this
contract.

(ii)   When authorized to assert copyright to the data, the Contractor shall
affix the applicable copyright notices of 17 U.S.C. 401 or 402, and an
acknowledgment of Government sponsorship (including contract number).

(iii)   For data other than computer software, the Contractor grants to the
Government, and others acting on its behalf, a paid-up, nonexclusive,
irrevocable, worldwide license in such copyrighted data to reproduce, prepare
derivative works, distribute copies to the public, and perform publicly and
display publicly by or on behalf of the Government. For computer software, the
Contractor grants to the Government, and others acting on its behalf, a paid-up,
nonexclusive, irrevocable, worldwide license in such copyrighted computer
software to reproduce, prepare derivative works, and perform publicly and
display publicly (but not to distribute copies to the public) by or on behalf of
the Government.

(2)   Data not first produced in the performance of this contract. The
Contractor shall not, without the prior written permission of the Contracting
Officer, incorporate in data delivered under this contract any data not first
produced in the performance of this contract unless the Contractor—

(i)   Identifies the data; and

(ii)   Grants to the Government, or acquires on its behalf, a license of the
same scope as set forth in paragraph (c)(1) of this clause or, if such data are
restricted computer software, the Government shall acquire a copyright license
as set forth in paragraph (g)(4) of this clause (if included in this contract)
or as otherwise provided in a collateral agreement incorporated in or made part
of this contract.

(3)   Removal of copyright notices. The Government will not remove any
authorized copyright notices placed on data pursuant to this paragraph (c), and
will include such notices on all reproductions of the data.

(d)   Release, publication, and use of data. The Contractor shall have the right
to use, release to others, reproduce, distribute, or publish any data first
produced or specifically used by the Contractor in the performance of this
contract, except—

(1)   As prohibited by Federal law or regulation (e.g., export control or
national security laws or regulations);

(2)   As expressly set forth in this contract; or

(3)   If the Contractor receives or is given access to data necessary for the
performance of this contract that contain restrictive markings, the Contractor
shall treat the data in accordance

- 46 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

with such markings unless specifically authorized otherwise in writing by the
Contracting Officer.

(e)   Unauthorized marking of data.

(1)   Notwithstanding any other provisions of this contract concerning
inspection or acceptance, if any data delivered under this contract are marked
with the notices specified in paragraph (g)(3) or (g) (4) if included in this
clause, and use of the notices is not authorized by this clause, or if the data
bears any other restrictive or limiting markings not authorized by this
contract, the Contracting Officer may at any time either return the data to the
Contractor, or cancel or ignore the markings. However, pursuant to 41 U.S.C.
253d, the following procedures shall apply prior to canceling or ignoring the
markings.

(i)   The Contracting Officer will make written inquiry to the Contractor
affording the Contractor 60 days from receipt of the inquiry to provide written
justification to substantiate the propriety of the markings;

(ii)   If the Contractor fails to respond or fails to provide written
justification to substantiate the propriety of the markings within the 60-day
period (or a longer time approved in writing by the Contracting Officer for good
cause shown), the Government shall have the right to cancel or ignore the
markings at any time after said period and the data will no longer be made
subject to any disclosure prohibitions.

(iii)   If the Contractor provides written justification to substantiate the
propriety of the markings within the period set in paragraph (e)(1)(i) of this
clause, the Contracting Officer will consider such written justification and
determine whether or not the markings are to be cancelled or ignored. If the
Contracting Officer determines that the markings are authorized, the Contractor
will be so notified in writing. If the Contracting Officer determines, with
concurrence of the head of the contracting activity, that the markings are not
authorized, the Contracting Officer will furnish the Contractor a written
determination, which determination will become the final agency decision
regarding the appropriateness of the markings unless the Contractor files suit
in a court of competent jurisdiction within 90 days of receipt of the
Contracting Officer’s decision. The Government will continue to abide by the
markings under this paragraph (e)(1)(iii) until final resolution of the matter
either by the Contracting Officer’s determination becoming final (in which
instance the Government will thereafter have the right to cancel or ignore the
markings at any time and the data will no longer be made subject to any
disclosure prohibitions), or by final disposition of the matter by court
decision if suit is filed.

(2)   The time limits in the procedures set forth in paragraph (e)(1) of this
clause may be modified in accordance with agency regulations implementing the
Freedom of Information Act (5 U.S.C. 552) if necessary to respond to a request
thereunder.

(3)   Except to the extent the Government’s action occurs as the result of final
disposition of the matter by a court of competent jurisdiction, the Contractor
is not precluded by paragraph (e) of the clause from bringing a claim, in
accordance with the Disputes clause of this contract, that may arise as the
result of the Government removing or ignoring authorized markings on data
delivered under this contract.

(f)   Omitted or incorrect markings.

(1)   Data delivered to the Government without any restrictive markings shall be
deemed to have been furnished with unlimited rights. The Government is not
liable for the disclosure, use, or reproduction of such data.

- 47 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

(2)   If the unmarked data has not been disclosed without restriction outside
the Government, the Contractor may request, within 6 months (or a longer time
approved by the Contracting Officer in writing for good cause shown) after
delivery of the data, permission to have authorized notices placed on the data
at the Contractor’s expense. The Contracting Officer may agree to do so if the
Contractor—

(i)   Identifies the data to which the omitted notice is to be applied;

(ii)   Demonstrates that the omission of the notice was inadvertent;

(iii)   Establishes that the proposed notice is authorized; and

(iv)   Acknowledges that the Government has no liability for the disclosure,
use, or reproduction of any data made prior to the addition of the notice or
resulting from the omission of the notice.

(3)   If data has been marked with an incorrect notice, the Contracting Officer
may—

(i)   Permit correction of the notice at the Contractor’s expense if the
Contractor identifies the data and demonstrates that the correct notice is
authorized; or

(ii)   Correct any incorrect notices.

(g)   Protection of limited rights data and restricted computer software.

(1)   The Contractor may withhold from delivery qualifying limited rights data
or restricted computer software that are not data identified in paragraphs
(b)(l)(i), (ii), and (iii) of this clause. As a condition to this withholding,
the Contractor shall—

(i)   Identify the data being withheld; and

(ii)   Furnish form, fit, and function data instead.

(2)   Limited rights data that are formatted as a computer database for delivery
to the Government shall be treated as limited rights data and not restricted
computer software.

(3)   Notwithstanding paragraph (g)(l) of this clause, the contract may identify
and specify the delivery of limited rights data, or the Contracting Officer may
require by written request the delivery of limited rights data that has been
withheld or would otherwise be entitled to be withheld. If delivery of that data
is required, the Contractor shall affix the following “Limited Rights Notice” to
the data and the Government will treat the data, subject to the provisions of
paragraphs (e) and (f) of this clause, in accordance with the notice:

Limited Rights Notice (Dec 2007)

(a)   These data are submitted with limited rights under Government Contract
No. NNJ09GA02B (and subcontract           , if appropriate). These data may be
reproduced and used by the Government with the express limitation that they will
not, without written permission of the Contractor, be used for purposes of
manufacture nor disclosed outside the Government; except that the Government may
disclose these data outside the Government for the following purposes, if any;
provided that the Government makes such disclosure subject to prohibition
against further use and disclosure:

  (i)   Use (except for manufacture) by support service contractors.     (ii)  
Use (except for manufacture) by other contractors (with the exception of other
ISS CRS contractors) participating in the government’s program of which the
specific contract is a part, for information and use in connection with the work
performed under each contract, provided Orbital has consented in advance in
writing to such use.

(b)   This notice shall be marked on any reproduction of these data, in whole or
in part.

(4)   (i) Notwithstanding paragraph (g)(l) of this clause, the contract may
identify and specify the delivery of restricted computer software, or the
Contracting Officer may require by written request the delivery of restricted
computer software that has been withheld or would

- 48 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

otherwise be entitled to be withheld. If delivery of that computer software is
required, the Contractor shall affix the following “Restricted Rights Notice” to
the computer software and the Government will treat the computer software,
subject to paragraphs (e) and (f) of this clause, in accordance with the notice:
Restricted Rights Notice (Dec 2007)

(a)   This computer software is submitted with restricted rights under
Government Contract No.                     (and subcontract
                    , if appropriate). It may not be used, reproduced, or
disclosed by the Government except as provided in paragraph (b) of this notice
or as otherwise expressly stated in the contract.   (b)   This computer software
may be—   (1)   Used or copied for use with the computer(s) for which it was
acquired, including use at any Government installation to which the computer(s)
may be transferred;   (2)   Used or copied for use with a backup computer if any
computer for which it was acquired is inoperative;   (3)   Reproduced for
safekeeping (archives) or backup purposes;   (4)   Modified, adapted, or
combined with other computer software, provided that the modified, adapted, or
combined portions of the derivative software incorporating any of the delivered,
restricted computer software shall be subject to the same restricted rights;  
(5)   Disclosed to and reproduced for use by support service Contractors or
their subcontractors in accordance with paragraphs (b)(l) through (4) of this
notice; and   (6)   Used or copied for use with a replacement computer.   (c)  
Notwithstanding the foregoing, if this computer software is copyrighted computer
software, it is licensed to the Government with the minimum rights set forth in
paragraph (b) of this notice.   (d)   Any other rights or limitations regarding
the use, duplication, or disclosure of this computer software are to be
expressly stated in, or incorporated in, the contract.   (e)   This notice shall
be marked on any reproduction of this computer software, in whole or in part.  
(h)   Subcontracting. The Contractor shall obtain from its subcontractors all
data and rights therein necessary to fulfill the Contractor’s obligations to the
Government under this contract. If a subcontractor refuses to accept terms
affording the Government those rights, the Contractor shall promptly notify the
Contracting Officer of the refusal and shall not proceed with the subcontract
award without authorization in writing from the Contracting Officer.   (i)  
Relationship to patents or other rights. Nothing contained in this clause shall
imply a license to the Government under any patent or be construed as affecting
the scope of any license or other right otherwise granted to the Government.

(End of clause)
II.A.31 KEY PERSONNEL AND FACILITIES (NFS 1852.235-71) (MARCH 1989)
     (a) The personnel and/or facilities listed below (or specified in the
contract Schedule) are considered essential to the work being performed under
this contract. Before removing, replacing, or diverting any of the listed or
specified personnel or facilities, the Contractor shall (1) notify the
Contracting Officer reasonably in advance and (2) submit justification
(including

- 49 -



--------------------------------------------------------------------------------



 



(GRAPHIC) [w72841w72841l8.gif]

NNJ09GA02B ISS Commercial Resupply Services proposed substitutions) in
sufficient detail to permit evaluation of the impact on this contract. (b) The
Contractor shall make no diversion without the Contracting Officer’s written
consent; provided that the Contracting Officer may ratify in writing the
proposed change, and that ratification shall constitute the Contracting
Officer’s consent required by this clause. (c) The list of personnel and/or
facilities (shown below or as specified in the contract Schedule) may, with the
consent of the contracting parties, be amended from time to time during the
course of the contract to add or delete personnel and/or facilities. Key
Personnel Key Facilities (End of clause) (END OF SECTION) -50-

 



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

III.   CONTRACT TERMS AND CONDITIONS REQUIRED TO IMPLEMENT STATUES OR EXECUTIVE
ORDERS—COMMERCIAL ITEMS (FAR 52.212-5) (OCT 2008)

     (a) The Contractor shall comply with the following Federal Acquisition
Regulation (FAR) clauses, which are incorporated in this contract by reference,
to implement provisions of law or Executive orders applicable to acquisitions of
commercial items:
          (1) 52.233-3, Protest After Award (AUG 1996) (31 U.S.C. 3553).
          (2) 52.233-4, Applicable Law for Breach of Contract Claim (OCT 2004)
(Pub. L. 108-77,
108-78)
     (b) The Contractor shall comply with the FAR clauses in this paragraph
(b) that the Contracting Officer has indicated as being incorporated in this
contract by reference to implement provisions of law or Executive orders
applicable to acquisitions of commercial items:
          þ (1) 52.203-6, Restrictions on Subcontractor Sales to the Government
(Sept 2006), with Alternate I (Oct 1995) (41 U.S.C. 253g and 10 U.S.C. 2402).
          o (2) 52.219-3, Notice of Total HUBZone Set-Aside (Jan 1999) (15
U.S.C. 657a).
          o (3) 52.219-4, Notice of Price Evaluation Preference for HUBZone
Small Business Concerns (JULY 2005) (if the offeror elects to waive the
preference, it shall so indicate in its offer) (15 U.S.C. 657a).
          o (4) [Reserved]
          o (5)(i) 52.219-6, Notice of Total Small Business Set-Aside
(June 2003) (15 U.S.C. 644).
o (ii) Alternate I (Oct 1995) of 52.219-6.
o (iii) Alternate II (Mar 2004) of 52.219-6.
          o (6)(i) 52.219-7, Notice of Partial Small Business Set-Aside
(June 2003) (15 U.S.C. 644).
o (ii) Alternate I (Oct 1995) of 52.219-7.
o (iii) Alternate II (Mar 2004) of 52.219-7.
          þ (7) 52.219-8, Utilization of Small Business Concerns (May 2004) (15
U.S.C. 637(d)(2) and (3)).
          þ (8)(i) 52.219-9, Small Business Subcontracting Plan (Apr 2008) (15
U.S.C. 637(d)(4)).
o (ii) Alternate I (Oct 2001) of 52.219-9.
þ (iii) Alternate II (Oct 2001) of 52.219-9.
          o (9) 52.219-14, Limitations on Subcontracting (Dec 1996) (15 U.S.C.
637(a)(14)).
          þ (10) 52.219-16, Liquidated Damages—Subcon-tracting Plan (Jan 1999)
(15 U.S.C. 637(d)(4)(F)(i)).
          þ (ll)(i) 52.219-23, Notice of Price Evaluation Adjustment for Small
Disadvantaged Business Concerns (OCT 2008) (10 U.S.C. 2323) (if the offeror
elects to waive the adjustment, it shall so indicate in its offer).
o(ii) Alternate I (June 2003) of 52.219-23.
          o (12) 52.219-25, Small Disadvantaged Business Participation
Program—Disadvantaged Status and Reporting (Apr 2008) (Pub. L. 103-355, section
7102, and 10 U.S.C. 2323).
          o (13) 52.219-26, Small Disadvantaged Business Participation Program—
Incentive Subcontracting (Oct 2000) (Pub. L. 103-355, section 7102, and 10
U.S.C. 2323).
          o (14) 52.219-27, Notice of Total Service-Disabled Veteran-Owned Small
Business Set-Aside (May 2004) (15 U.S.C. 657 f).

- 51 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

          o (15) 52.219-28, Post Award Small Business Program Rerepresentation
(June 2007) (15 U.S.C. 632(a)(2)).
          o (16) 52.222-3, Convict Labor (June 2003) (E.O. 11755).
          þ (17) 52.222-19, Child Labor—Cooperation with Authorities and
Remedies (Feb 2008) (E.O. 13126).
          þ (18) 52.222-21, Prohibition of Segregated Facilities (Feb 1999).
          þ (19) 52.222-26, Equal Opportunity (Mar 2007) (E.O. 11246).
          þ (20) 52.222-35, Equal Opportunity for Special Disabled Veterans,
Veterans of the Vietnam Era, and Other Eligible Veterans (Sept 2006) (38 U.S.C.
4212).
          þ(21) 52.222-36, Affirmative Action for Workers with Disabilities (Jun
1998) (29 U.S.C. 793).
          o (22) 52.222-37, Employment Reports on Special Disabled Veterans,
Veterans of the Vietnam Era, and Other Eligible Veterans (Sept 2006) (38 U.S.C.
4212).
          o(23) 52.222-39, Notification of Employee Rights Concerning Payment of
Union Dues or Fees (Dec 2004) (E.O. 13201).
          þ (24)(i) 52.222-50, Combating Trafficking in Persons (Aug 2007)
(Applies to all contracts).
o (ii) Alternate I (Aug 2007) of 52.222-50.
          o (25)(i) 52.223-9, Estimate of Percentage of Recovered Material
Content for EPA- Designated Items (May 2008) (42 U.S.C. 6962(c)(3)(A)(ii)).
          o (ii) Alternate I (May 2008) of 52.223-9 (42 U.S.C. 6962(i)(2)(C)).
          o (26) 52.223-15, Energy Efficiency in Energy-Consuming Products (Dec
2007) (42 U.S.C. 8259b).
          o (27)(i) 52.223-16, IEEE 1680 Standard for the Environmental
Assessment of Personal Computer Products (DEC 2007) (E.O. 13423).
          o (ii) Alternate I (DEC 2007) of 52.223-16.
          o (28) 52.225-1, Buy American Act—Supplies (June 2003) (41 U.S.C.
l0a-l0d).
          o (29)(i) 52.225-3, Buy American Act—Free Trade Agreements—Israeli
Trade Act (Aug. 2007) (41 U.S.C. l0a-10d, 19 U.S.C. 3301 note, 19 U.S.C. 2112
note, Pub. L 108-77, 108-78,108-286, 109-53 and 109-169).
o (ii) Alternate I (Jan 2004) of 52.225-3.
o (iii) Alternate II (Jan 2004) of 52.225-3.
          o (30) 52.225-5, Trade Agreements (Nov 2007) (19 U.S.C. 2501, et seq.,
19 U.S.C. 3301 note).
          þ (31) 52.225-13, Restrictions on Certain Foreign Purchases
(June 2008) (E.O.’s, proclamations, and statutes administered by the Office of
Foreign Assets Control of the Department of the Treasury).
          o (32) 52.226-4, Notice of Disaster or Emergency Area Set-Aside (Nov
2007) (42 U.S.C. 5150).
          o (33) 52.226-5, Restrictions on Subcontracting Outside Disaster or
Emergency Area (Nov 2007) (42 U.S.C. 5150).
          þ (34) 52.232-29, Terms for Financing of Purchases of Commercial Items
(Feb 2002) (41 U.S.C. 255(f), 10 U.S.C. 2307(f)).
          o (35) 52.232-30, Installment Payments for Commercial Items (Oct 1995)
(41 U.S.C. 255(f), 10 U.S.C. 2307(f)).

- 52 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

          þ (36) 52.232-33, Payment by Electronic Funds Transfer—Central
Contractor Registration (Oct 2003) (31 U.S.C. 3332).
          o (37) 52.232-34, Payment by Electronic Funds Transfer—Other than
Central Contractor Registration (May 1999) (31 U.S.C. 3332).
          o (38) 52.232-36, Payment by Third Party (May 1999) (31 U.S.C. 3332).
          o (39) 52.239-1, Privacy or Security Safeguards (Aug 1996) (5 U.S.C.
552a).
          o (40)(i) 52.247-64, Preference for Privately Owned U.S.-Flag
Commercial Vessels (Feb 2006) (46 U.S.C. Appx. 1241(b) and 10 U.S.C. 2631).
o (ii) Alternate I (Apr 2003) of 52.247-64.
     (c) The Contractor shall comply with the FAR clauses in this paragraph (c),
applicable to commercial services, that the Contracting Officer has indicated as
being incorporated in this contract by reference to implement provisions of law
or Executive orders applicable to
acquisitions of commercial items:
          o (1) 52.222-41, Service Contract Act of 1965 (Nov 2007) (41 U.S.C.
351, et seq.).
          o (2) 52.222-42, Statement of Equivalent Rates for Federal Hires
(May 1989) (29 U.S.C. 206 and 41 U.S.C. 351, et seq.).
          o (3) 52.222-43, Fair Labor Standards Act and Service Contract
Act—Price Adjustment (Multiple Year and Option Contracts) (Nov 2006) (29 U.S.C.
206 and 41 U.S.C. 351, et seq.).
          o (4) 52.222-44, Fair Labor Standards Act and Service Contract
Act—Price Adjustment (Feb 2002) (29 U.S.C. 206 and 41 U.S.C. 351, et seq.).
          o (5) 52.222-51, Exemption from Application of the Service Contract
Act to Contracts for Maintenance, Calibration, or Repair of Certain
Equipment—Requirements (Nov 2007) (41 U.S.C. 351, et seq.).
          o (6) 52.222-53, Exemption from Application of the Service Contract
Act to Contracts for Certain Services—Requirements (Nov 2007) (41 U.S.C. 351, et
seq.).
          o (7) 52.237-11, Accepting and Dispensing of $1 Coin (Sept 2008) (31
U.S.C. 5112(p)(l)).
     (d) Comptroller General Examination of Record. The Contractor shall comply
with the provisions of this paragraph (d) if this contract was awarded using
other than sealed bid, is in excess of the simplified acquisition threshold, and
does not contain the clause at 52.215-2, Audit and Records—Negotiation.
          (1) The Comptroller General of the United States, or an authorized
representative of the Comptroller General, shall have access to and right to
examine any of the Contractor’s directly pertinent records involving
transactions related to this contract.
          (2) The Contractor shall make available at its offices at all
reasonable times the records, materials, and other evidence for examination,
audit, or reproduction, until 3 years after final payment under this contract or
for any shorter period specified in FAR Subpart 4.7, Contractor Records
Retention, of the other clauses of this contract. If this contract is completely
or partially terminated, the records relating to the work terminated shall be
made available for 3 years after any resulting final termination settelement.
Records relating to appeals under the disputes clause or to litigation or the
settlement of claims arising under or relating to this contract shall be made
available until such appeals, litigation, or claims are finally resolved.
          (3) As used in this clause, records include books, documents,
accounting procedures and practices, and other data, regardless of type and
regardless of form. This does not require the Contractor to create or maintain
any record that the Contractor does not maintain in the ordinary course of
business or pursuant to a provision of law.

- 53 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     (e)(l) Notwithstanding the requirements of the clauses in paragraphs (a),
(b), (c), and (d) of this clause, the Contractor is not required to flow down
any FAR clause, other than those in paragraphs (i) through (vii) of this
paragraph in a subcontract for commercial items. Unless otherwise indicated
below, the extent of the flow down shall be as required by the clause—
          (i) 52.219-8, Utilization of Small Business Concerns (May 2004) (15
U.S.C. 637(d)(2) and (3)), in all subcontracts that offer further subcontracting
opportunities. If the subcontract (except subcontracts to small business
concerns) exceeds $550,000 ($1,000,000 for construction of any public facility),
the subcontractor must include 52.219-8 in lower tier subcontracts that offer
subcontracting opportunities.
          (ii) 52.222-26, Equal Opportunity (Mar 2007) (E.O. 11246).
          (iii) 52.222-35, Equal Opportunity for Special Disabled Veterans,
Veterans of the Vietnam Era, and Other Eligible Veterans (Sept 2006) (38 U.S.C.
4212).
          (iv) 52.222-36, Affirmative Action for Workers with Disabilities
(June 1998) (29 U.S.C. 793).
          (v) 52.222-39, Notification of Employee Rights Concerning Payment of
Union Dues or Fees (Dec 2004) (E.O. 13201).
          (vi) 52.222-41, Service Contract Act of 1965 (Nov 2007) (41 U.S.C.
351, et seq.).
          (vii) 52.222-50, Combating Trafficking in Persons (Aug 2007) (22
U.S.C. 7104(g)). Flow down required in accordance with paragraph (f) of FAR
clause 52.222-50.
          (viii) 52.222-51, Exemption from Application of the Service Contract
Act to Contracts for Maintenance, Calibration, or Repair of Certain
Equipment-Requirements (Nov 2007) (41 U.S.C. 351, et seq.).
          (ix) 52.222-53, Exemption from Application of the Service Contract Act
to Contracts for Certain Services-Requirements (Nov 2007) (41 U.S.C. 351, et
seq.).
          (x) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial
Vessels (Feb 2006) (46 U.S.C. Appx. 1241(b) and 10 U.S.C. 2631). Flow down
required in accordance with paragraph (d) of FAR clause 52.247-64.
     (2) While not required, the contractor may include in its subcontracts for
commercial items a minimal number of additional clauses necessary to satisfy its
contractual obligations.
(End of clause)
(END OF SECTION)

- 54 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

IV.   RESERVED

- 55 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

V. ATTACHMENTS
The following eight attachments are hereby incorporated into this contract in
their entirety, made a part hereof, and shall apply in the performance of this
contract.

         
Attachment
  V.A.   Statement of Work
 
       
Attachment
  V.B.   Data Requirements List (DRL)
 
       
Attachment
  V.C.   Data Requirements Descriptions (DRDs)
 
       
Attachment
  V.D.   Small Business and Small Disadvantaged Business Subcontracting Plan
 
       
Attachment
  V.E.   Safety and Health Plan (Orbital Safety Manual, #TM-1617 REV T, dated 08
February 2008, Incorporated By Reference)
 
       
Attachment
  V.F.   Standard Resupply Service — Standard External Cargo Complement
 
       
Attachment
  V.G.   Personal Identity Verification (PIV) of Contractor Personnel
 
       
Attachment
  V.H.   Acronyms and Abbreviations
 
       
Attachment
  V.I.   Glossary
 
       
Attachment
  V.J.   Non-Standard Services
 
       
Attachment
  V.K:   Government-Supplied Hardware
 
       
Attachment
  V.L:   Applicable and References Documents
 
       
Attachment
  V.M:   Other Contract Items

- 56 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
ATTACHMENT V.A.
  STATEMENT OF WORK

         
1.0 Scope
    59  
2.0 Standard Resupply Mission (CLIN 0001)
    59  
2.1. Program Management
    59  
2.1.1. Formal Reviews
    60  
2.1.1.1. Program Reviews
    60  
2.1.1.2. Technical Reviews
    60  
2.1.1.2.1. Vehicle Baseline Review
    61  
(A) Mission Baseline Vehicle
    61  
(B) Design Changes from Prior Mission Baseline Vehicle
    61  
2.1.1.2.2. Mission Integration Review
    62  
(A) Mission Baseline Vehicle
    62  
(B) Design Changes from Prior Mission Baseline Vehicle
    62  
2.1.1.2.3. Cargo Integration Review
    62  
2.1.12.4. Post-Flight Review
    63  
2.1.2. Configuration Management
    63  
2.1.3. Export Control Management
    63  
2.1.4. Scheduling
    63  
2.2. Vehicle Integration
    64  
2.2.1. Launch Vehicle (LV) Preparation and Launch
    64  
2.2.2. Telemetry Data
    64  
2.2.3. Operational Support Services
    64  
2.2.4. Range Support and Services
    64  
2.2.5. Launch Readiness Assessment
    65  
2.3. Mission Integration Services
    65  
2.3.1. Mission Integration Management
    65  
2.3.2. On-Orbit Analysis
    66  
2.3.3. Mission Operations
    66  
2.3.3.1. Ground Segment Operations
    66  
2.3.3.1.1. Security Requirements
    66  
2.3.3.2. Imagery
    67  
2.3.3.3. Mission Flight Procedures
    67  
2.3.3.4. Mission Training
    67  
2.3.3.4.1. Flight Crew and Ground Support Personnel Training
    67  
2.3.3.4.2. Mission Simulation Support
    68  
2.3.3.5. Real-Time Mission Support
    68  
2.4. Cargo Integration
    68  
2.4.1. Unpressurized Cargo Analysis and Integration
    68  
2.4.2. Pressurized Cargo Analysis and Integration
    69  
2.4.3. Cargo Physical Processing
    70  
2.4.3.1. Standard Cargo
    70  
2.4.3.2. Late Stow Cargo
    70  
2.4.3.3. Discrepant Hardware
    70  
2.4.4. Facilities
    70  
2.4.5. Cargo Labeling
    71  
2.4.6. Crew & Equipment Interface Test (CEIT)
    71  

- 57 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

         
2.4.7. Cargo Return and/or Disposal
    71  
2.4.7.1 Cargo Return Configuration
    71  
2.4.7.2. Accommodate Early Destow Cargo
    71  
2.4.7.3. Cargo De- Integration
    72  
2.5. Safety and Mission Assurance
    72  
2.5.1 Risk Management
    72  
2.5.2. Orbital Vehicle Safety Assessments and Reviews
    72  
2.5.2.1 Integrated Cargo Safety Assessment
    72  
2.5.2.2. Proximity Operations and ISS Berthed Safety Assessments
    73  
2.5.3. Ground Safety Reviews
    73  
2.5.4. Safety and Health Program
    73  
2.5.5. Quality Assurance Program
    73  
2.5.5.1. Quality Assurance Management
    73  
2.5.5.2. Software Quality Assurance System
    74  
2.6. NASA Insight and approval
    74  
3.0 Non-Standard Services (CLIN 0002)
    75  
4.0 Special Task Assignments (CLIN 0003)
    75  

- 58 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

1.0 SCOPE
This Statement of Work (SOW) and all exhibits and documents attached or
referenced herein define NASA’s requirements for the Contractor to provide
resupply service to the International Space Station (ISS), dispose of unneeded
cargo, and to return cargo from the ISS back to NASA. Cargo includes both NASA
cargo and NASA-sponsored cargo (hereinafter referred to as “cargo”). Cargo
includes both pressurized and unpressurized payloads. Contracts may include
missions for pressurized or unpressurized delivery, disposal, return, or any
combination thereof. NASA will provide internal cargo to the Contractor
including packing materials (bags, foam, flight support equipment). Cargo
combined with packing materials and/or flight support equipment is referred to
as “customer cargo”. NASA will provide external cargo to the Contractor without
flight support equipment, referred to as “usable cargo”. NASA will provide
access to detailed design information, developed by or delivered to NASA, for
components associated with ISS and orbital vehicle interfaces, such as the
Common Berthing Mechanism and Flight Support Equipment (FRAM or direct mount),
necessary to fulfill this Statement of Work. This includes hardware drawings,
acceptance test procedures, test equipment designs and data for the contractor’s
use in acquiring or procuring these items. The Contractor shall perform all
tasks necessary to ensure safe and reliable cargo integration and transportation
to and from the ISS.
NASA will only have unlimited rights to data first produced in the performance
of the services procured under this contract.
2.0 STANDARD RESUPPLY MISSION (CLIN 0001)
The Contractor shall perform the tasks necessary to execute all phases of the
resupply mission per this SOW. The Standard Resupply Mission may consist of
pressurized upmass delivery, unpressurized upmass delivery, cargo disposal or
cargo return. The Contractor shall provide the necessary services, test hardware
and software, and mission specific elements required to integrate the cargo to
the orbital and launch vehicle systems. The Contractor shall perform the
required tasks to accomplish the resupply missions to and from the ISS. The
Contractor shall provide the required cargo de-integration and return services,
where applicable, to deliver cargo back to NASA. The standard external
(unpressurized) upmass complement is identified in Attachment V.F.
The Government will maintain official property records in connection with
Government property under this contract. The Government will deliver to the
Contractor, for use in connection with and under the terms of this contract, the
Government-supplied property described in Attachment V.K, together with such
related data and information as the Contractor may request and as may be
reasonably required for the intended use of the property (herein referred to as
“Government-Supplied Property”).
2.1. PROGRAM MANAGEMENT
The Contractor shall provide all program management functions required to
provide the ISS resupply services and to satisfy the mission requirements for
each NASA mission. The program

- 59 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

management function of this contract shall provide insight to NASA for technical
and programmatic activities performed under this contract. The Contractor shall
submit a Mission Integration and Operations Management Plan (MIOMP) prior to
contract award in accordance with DRD C1-7.
The Contractor shall develop, maintain and implement a process to verify flight
readiness. This auditable approach shall verify that all flight preparation
responsibilities and requirements have been met and that all problems have been
dispositioned prior to launch. Prior to each launch, the Contractor shall
certify launch and orbital vehicle readiness prior to receipt of NASA late stow
cargo.
2.1.1. FORMAL REVIEWS
The intent of the formal reviews is to provide a forum for open dialog between
NASA and the Contractor with respect to vehicle and cargo integration and cargo
transportation to and from the ISS. The Contractor shall provide minutes and
action items resulting from each review to NASA within one week after the
review. A copy of the presentation material shall be available at the review for
all NASA attendees (DRD C2-1).
2.1.1.1. PROGRAM REVIEWS
During the task order performance period, the Contractor shall conduct Program
Reviews with NASA at least once per quarter beginning at task order start to
report:

a)   The status, closure plan and schedule for remaining ISS Integration and SSP
50808 compliance tasks, or tasks to be repeated in the event of changes to the
vehicle (launch and orbital) baseline. This shall be the focus of the review
when tasks are open.   b)   The integrated schedule and status for all missions
with Authority to Proceed.   c)   Key schedule items from other Contractor
activities that may affect the technical, cost and schedule risk to NASA
missions such as but not limited to other program milestones and mission dates
of other flights utilizing the same launch and orbital vehicles.   d)  
Schedule Risks and Technical Risks, including risk statements, mitigation plans
and mitigation schedules.   e)   Action items from previous program and
technical reviews, including their status, closure plan, closure rationale.   f)
  Minutes shall be published within one week of the meeting.

The intent of the Program Review is to provide a forum for open dialog between
NASA and the Contractor with respect to vehicle and cargo integration and cargo
transportation to and from the ISS. NASA will provide status of program
direction at the reviews.
NASA and Contractor shall jointly agree to the current delivery window at
Program Reviews.
At Program Reviews, any updates made in the previous quarter to the Program
Plans included as Attachments to this SOW and in Table V.B-1 shall be provided
but do not need to be briefed.
2.1.1.2. TECHNICAL REVIEWS
The Contractor shall conduct technical reviews to status the end-to-end
integration of the launch and orbital vehicles. Technical Reviews shall be held
in serial with Program Reviews. Each mission to the ISS establishes a Mission
Baseline Vehicle. For a given mission, the Contractor

- 60 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

shall address, at the Vehicle Baseline Review (VBR), the Mission Integration
Review (MIR) and the Cargo Integration Review (CIR), design changes from the
Mission Baseline Vehicle used during the immediately preceding mission.
2.1.1.2.1. VEHICLE BASELINE REVIEW
At not later than L-18 months, the Contractor shall allow NASA to participate in
a Contractor review that establishes the integrated mission vehicle
configuration (launch vehicle and orbital vehicle). The intent of the VBR is to
establish the baseline vehicle for the mission and identify any design changes
from the previous mission vehicle and the corresponding plans for executing and
verifying these changes.
(A) MISSION BASELINE VEHICLE
The Contractor shall, at this review:

a)   Establish a baseline launch and orbital vehicle configuration so that
subsequent mission integration efforts have definite launch and orbital
environments and performance capabilities identified.   b)   With NASA approval,
reconfirm the 90-day delivery window.   c)   Provide the instrumentation plan as
defined in the Vehicle IDD (DRD C3-1).

(B) DESIGN CHANGES FROM PRIOR MISSION BASELINE VEHICLE
The Contractor shall also, at this review, identify any design changes from the
previous mission baseline vehicle (launch and orbital vehicle).
For the orbital vehicle, the Contractor shall:

a)   Identify all SSP 50808 requirements that are impacted by the change and
show how the have been allocated to the appropriate system, subsystem and/or
component level. Also show how the requirements flow down is adequate to verify
compliance with SSP 50808.   b)   Discuss analyses and tests performed to
execute these design changes and include their methodology, assumptions and
results, along with comparisons to any similar proven designs.   c)   Show how
these changes affect performance, reliability and environments.   d)   Present
the status or results of any mission unique or special study task assessments
requested by NASA for complex manifest options.   e)   Provide a schedule to
complete all work required to accomplish the design changes and close
requirement verifications prior to CIR.

For the launch vehicle, the Contractor, for the launch vehicle, shall:

a)   Identify mission unique changes and first flight items. Discuss analyses
performed to execute these design changes and include their methodology,
assumptions and results, along with comparisons to any similar proven designs.
Show how these changes affect performance, reliability and environments.   b)  
Provide updates to DRD C3-5 when qualification margins in those systems decrease
or new qualification tests are executed.   c)   All system requirements are
appropriate and have been allocated to the subsystem and component level and the
flow down is adequate to verify system performance.

- 61 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

d)   The design solutions to be implemented are expected to meet the performance
and functional requirements with applicable and acceptable margins.   e)   The
design does not pose major problems that may cause schedule delays.   f)  
Overall system architecture has been established.   g)   The design solution can
be produced based on existing processes and techniques; if not, risk areas,
which require unique and unproven processes, are identified and risk mitigation
plans are established.   h)   An acceptable operations concept has been
developed.   i)   Preliminary plans are established for end-to-end testing
methodologies.

2.1.1.2.2. MISSION INTEGRATION REVIEW
At not later than L-13 months, the Contractor shall allow NASA to participate in
a review that provides NASA with a current mission integration status. NASA will
utilize the information presented at this review to determine if the planned
delivery date is achievable and if integration efforts should continue.
(A) MISSION BASELINE VEHICLE
The Contractor shall, at this review:

a)   Establish a 30 day window for cargo delivery to ISS.   b)   Provide updates
to the instrumentation plan as defined in the Vehicle IDD (DRD C3-1).   c)  
Provide initial data and parameters for Mission Success Determination.   d)  
Present the external cargo carrier layout for approval by NASA, if applicable.

(B) DESIGN CHANGES FROM PRIOR MISSION BASELINE VEHICLE
For the orbital vehicle, the Contractor shall:

a)   Present designs and their supporting analyses that implement mission unique
requirements.   b)   Present progress in manufacturing and lay out remaining
milestones and risks to accomplishing them.   c)   Present progress in ISS
integration, including progress toward closure of SSP 50808 requirements, and
lay out remaining milestones and risks to accomplishing them.   d)   Present
progress of ISS integrated safety hazard assessments. Integrated safety analysis
identifying any remaining hazards and proposed resolution per Section 2.5.2,
Safety Assessments.

For the launch vehicle, the Contractor shall demonstrate the following to NASA:

a)   Designs and their supporting analyses that implement mission unique
requirements.   b)   Progress in manufacturing and lay out remaining milestones
and risks to accomplishing them.   c)   Technical problems and design anomalies
have been resolved and effects of design changes on system performance,
reliability and safety have been identifled.   d)   The detailed design will
meet performance, functional requirements, and schedule.   e)   Software
simulations and prototyping results do not present any potential mission risks.
  f)   Test plans have been defined.

2.1.1.2.3. CARGO INTEGRATION REVIEW

- 62 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

At not later than L-4 months, the Contractor shall allow NASA to participate in
a review that allows NASA to assess if the Contractor will be ready for NASA
cargo turnover at L-3 months. A status of all open items presented in both the
VBR and MIR shall be presented at this review. All mission unique design
qualification and acceptance testing, unless no-test factors of safety are used,
shall have been accomplished. For open items, low schedule risk plans for
completion shall be presented. All milestones to this point shall have been met.
The Contractor shall, at this review:

a)   At this review, the Contractor and NASA shall mutually agree on a delivery
window of 14 days.   b)   Provide the final instrumentation plan as defined in
the Vehicle IDD (DRD C3-1).   c)   Present evidence of verification closures for
mission unique designs and requirements.   d)   Present evidence of verification
closures for all open SSP 50808 requirements.   e)   Provide all analytical
assessments that show the compatibility of NASA cargo with the launch and
orbital vehicle such as integrated loads, Launch to Activation thermal
assessments, electromagnetic interference (EMI), and power.   f)   Present
evidence that all Safety Assessments have been approved by NASA.   g)   Provide
final data and parameters for mission success determination.

ISS Integration shall be complete prior to the first CIR. The post-flight data
review shall be complete; and all anomalies are identified with corrective
actions and low-risk closure plans in place.
2.1.1.2.4. POST-FLIGHT REVIEW
The Contractor shall conduct a post flight review after each mission to assess
mission success and provide supporting data. The Contractor shall be responsible
for providing telemetry data confirming the required launch and orbit conditions
and cargo environments were met as stated in the IDD (DRD C3-1). The Preliminary
Post Flight Assessment (DRD C7-1) shall contain the data necessary to verify
these conditions. The Contractor shall measure and provide telemetry data to the
extent required by Section 2.2.2 below. NASA will be responsible for providing
data supporting cargo status.
Mission success will be determined based on the criteria set forth in Contract
Section II.A.19, Mission Success Determination, Investigation and Corrective
Action.
2.1.2. CONFIGURATION MANAGEMENT
The Contractor shall operate in compliance with the configuration management
plan submitted with the request for proposal (DRD Cl-4).
2.1.3. EXPORT CONTROL MANAGEMENT
The Contractor shall operate in compliance with the Export Control Plan
submitted in accordance with DRD C1-5.
2.1.4. SCHEDULING

- 63 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

The Contractor shall develop and maintain mission specific schedules that
contain an end-to-end cargo and vehicle integration schedule in accordance with
DRD C2-2 (Integrated Schedules); identify critical milestones; and provide the
schedule for each mission electronically to the ISS Program.
2.2. VEHICLE INTEGRATION
The Contractor shall build, process, integrate and operate the launch and
orbital vehicles necessary to provide resupply service to the ISS. The
Contractor shall obtain the support services, permits and licenses necessary to
complete the resupply service.
2.2.1. LAUNCH VEHICLE (LV) PREPARATION AND LAUNCH
The Contractor shall:

(a)   Perform all launch service preparations and launch site operations
necessary to safely and successfully deliver the cargo to the ISS.   (b)  
Generate the required documents and obtain all required safety approvals for the
launch service and integrated payload, orbital vehicle (OV) and launch vehicle
system operations including payload-to-OV and OV-to-LV system integration and
launch operations.

2.2.2. TELEMETRY DATA
The Contractor shall provide vehicle telemetry, in electronic and upon request
hard copy form, according to the Vehicle IDD (DRD C3-1) and the Preliminary Post
Flight Assessment (DRD C7-1). This shall include a detailed listing and
description of all measurements and calibration coefficients.
The Contractor shall receive and record the full-rate vehicle telemetry data
from the initiation of launch countdown through all phases of powered flight,
from two (2) minutes prior to stage ignition through 60 seconds after stage
shutdown. For cargo return missions, the Contractor shall receive and record the
full-rate vehicle telemetry from unberthing to landing in accordance with DRD
C7-1, as finalized under Clause II.A.19.
2.2.3. OPERATIONAL SUPPORT SERVICES
The Contractor shall provide to NASA personnel safety training, instruction, and
certification for all Contractor-operated or provided integration facilities and
launch sites to ensure users are aware of facility, launch site, launch vehicle
and cargo hazards and have adequate knowledge to carry out their tasks
unescorted in a safe manner. The Contractor shall provide access for NASA
personnel to the cargo, orbital vehicle, launch vehicle or storage facilities.
The Contractor shall provide security for cargo and personnel as required in
cargo-specific or facility-specific documents.
2.2.4. RANGE SUPPORT AND SERVICES
The Contractor shall comply with all applicable Range constraints. The
Contractor shall make all launch Range support arrangements for: scheduling
Range for launch and integrated testing, Range Safety functions, communications
and timing, metric C-band beacon (radar) coverage, telemetry coverage, camera
coverage of launch, and tracking and telemetry station acquisition

- 64 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

predictions. The Contractor shall coordinate and ensure all tracking and data
recovery support meets mission requirements. If requested, NASA will provide
Tracking and Data Relay Satellite System (TDRSS) and NASA Integrated Services
Network (NISN) support over existing assets for commanding, tracking and data
recovery.
The Contractor shall make arrangements for Range-provided services and
commodities necessary to support the resupply service.
2.2.5. LAUNCH READINESS ASSESSMENT
For each mission to the ISS, the Contractor shall perform a launch readiness
assessment approximately three (3) days prior to launch. The following items
shall be included in this assessment:

(i)   All critical items required to proceed into final launch countdown are
ready.   (ii)   All vehicle systems have been verified for launch.   (iii)   All
previously held Contractor readiness review actions have been closed or
resolved.   (iv)   Launch Site and Range support organizations have committed to
launch.   (v)   Tracking and data support resources have committed to launch.  
(vi)   Any open work or constraints to launch are identified and closeout plans
and schedules are in place and supportable.   (vii)   Mission risks are known
and documented.

2.3. MISSION INTEGRATION SERVICES
The Contractor shall ensure the safe integration and transport of NASA-provided
cargo, as well as Contractor-provided non-NASA cargo, to and from the ISS. The
Contractor shall put in place and support an Integration and Operations (I&O)
process for all resupply missions. The Contractor shall integrate the
NASA-provided cargo complement, and at the vehicle level, perform analysis and
integration to safely rendezvous and berth to ISS.
2.3.1. MISSION INTEGRATION MANAGEMENT
The Contractor shall perform mission integration tasks in accordance with the
MIOMP (DRD Cl-7). The Contractor shall submit updates to the MIOMP prior to the
MIR for those missions which the changes affect.
The Contractor shall develop and submit a Work Plan (DRD Cl-8) for each mission.
This work plan shall identify the Contractor’s major milestone events applicable
to each mission and provide a corresponding narrative of the work activity
necessary to accomplish the major milestone events for each mission.
The Contractor shall perform the following:

a)   Provide a single point of contact with overall mission responsibility for
each mission. The single point of contact shall coordinate support from all
technical disciplines and management during the integration process.   b)  
Conduct mission integration meetings as proposed in the MIOMP (DRD Cl-7) to
successfully plan, schedule, and manage mission analyses required to define and
verify compatibility of the cargo with the interface requirements and
environments.

- 65 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

c)   Track development status of and resolve issues associated with mission
specific hardware and software.   d)   Manage the design, development,
qualification, testing and integration of mission unique requirements.

2.3.2. ON-ORBIT ANALYSIS
NASA will provide the Contractor with the external cargo complement prior to the
VBR. NASA will submit a cargo complement for each mission to the Contractor at
approximately L-12 months. The Contractor shall perform an assessment of the
total cargo complement (NASA-sponsored and Contractor-provided) at the
individual cargo item level, assessing resource requirements to validate that
vehicle resources are adequate to ensure safe delivery of the cargo complement.
The Contractor shall perform the mission planning and analyses necessary to
provide the data for orbital vehicle and ISS integrated performance. This
planning and analysis shall encompass all phases of the mission. The Contractor
shall develop and submit for each mission (in accordance with DRD C4-2) an
Initial Mission Resource Allocation Document (MRAD) at L-10 months. The Initial
MRAD shall contain current analytical data related to: electrical power and
energy, command and data requirements, orbital vehicle dynamics and mass
properties, robotics and berthing requirements, orbital vehicle Computer-Aided
Design (CAD) models, orbital vehicle structural math model, plume history,
thruster firing history, propellant types, launch to activation (LTA) analysis
for external cargo. The Contractor shall also submit orbital vehicle CAD models
for each mission per DRD C4-1, Engineering Computer Aided Design Models.
2.3.3. MISSION OPERATIONS
The Contractor shall perform all functions necessary to provide end-to-end
flight control operations for the orbital vehicle including ground segment
interfaces, cargo operating procedures, malfunction procedures, timelines,
simulation support, real-time support and crew training plans.
2.3.3.1. GROUND SEGMENT OPERATIONS
The Contractor shall provide all facilities and services necessary to accomplish
the end-to-end ISS resupply mission. As a part of this technical support, the
Contractor shall support two Technical Interchange Meetings per year. The
Contractor shall generate the required documentation per the required NASA
ground system specifications and standards interfaces for the Mission Control
Center.
The Contractor’s control center shall provide the necessary interfaces to
control and monitor the orbital vehicle during the free-flight, approach,
attached and entry mission phases. Contractor ground segment operations shall
comply with SSP 50808.
2.3.3.1.1. SECURITY REQUIREMENTS
The Contractor shall protect the integrity, availability, and where appropriate,
confidentiality of the information resources transiting the interface between
Contractor and NASA ground systems. The data security requirements of SSP 50525,
Security Management Plan, apply to the security of Contractor information.

- 66 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

The Contractor shall provide a program level security risk analysis and risk
mitigation recommendations for the shared and networked Contractor ground
systems. The Contractor shall investigate Contractor ground system security
incidents and provide rapid response to security incidents.
The Contractor shall provide for the development of security agreements,
security requirements, architecture changes and security protective mechanisms
applications for the Contractor interfaces with NASA.
2.3.3.2. IMAGERY
The Contractor shall provide imagery of required crew interfaces, connectors,
berthing interfaces, Extravehicular Activity (EVA) and Extravehicular Robotics
(EVR) interfaces of the orbital vehicle in accordance with DRD C4-3. A
Pre-Flight Imagery Plan (PFIP) shall be submitted to NASA for approval at
L-6 months for pressurized and unpressurized cargo per DRD C4-3.
2.3.3.3. MISSION FLIGHT PROCEDURES
At approximately L-7 months NASA will provide to the Contractor the initial
flight products (crew procedures and flight rules). NASA will develop these
procedures and flight rules based on the Initial MRAD (DRD C4-2). The Contractor
shall provide inputs to these flight products at L-5 months in accordance with
DRD C5-1 to support the Flight Operations Review. These procedures will cover
robotics operations and checklists, vestibule operations, rendezvous operations
and checklist, and off-nominal systems operations and maintenance. In addition,
the Contractor shall provide technical assistance and available data to NASA in
the development of transfer lists and procedures, for pressurized cargo
transferred to and from the ISS. NASA will provide Final Flight Products for
review at L-4 weeks. The Contractor shall provide any updates to the Final
Flight Products in accordance with DRD C6-2 at L-2 weeks.
2.3.3.4. MISSION TRAINING
The Contractor shall provide mission specific training, including mission
simulations, to NASA flight and ground crew.
2.3.3.4.1. FLIGHT CREW AND GROUND SUPPORT PERSONNEL TRAINING
The Contractor shall provide a mission specific crew training plan as outlined
in the Initial MRAD (DRD C4-2) at L-10 months. The Contractor shall provide a
minimum of two flight crew and ground personnel training sessions at the
Contractor facility. The Contractor shall propose acceptable dates for the
training briefings in accordance with DRD C4-2.
The Contractor shall provide the following module systems training functions:

a)   Systems familiarization briefings in the classroom covering nominal and
off-nominal systems operations and maintenance.   b)   Hands-on instruction in
orbital vehicle systems operations and maintenance using mockups or actual
vehicles as appropriate to the training task. This hands-on training shall
include orbital vehicle systems up to ISS interfaces, as well as, orbital
vehicle interactions with ISS systems (e.g. hatch, vestibule operations, etc.)  
c)   Instructional training documentation and material as appropriate to the
training task.

- 67 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

d)   Coordination of integrated training plans and schedules with NASA to avoid
schedule conflicts and assure proper lesson content, consistent with the Flight
Products DRD C5-1.   e)   Updates to orbital vehicle data and
Contractor-provided training hardware as required to maintain a mission specific
training environment for each of the training aids and mockups.

2.3.3.4.2. MISSION SIMULATION SUPPORT
The Contractor shall participate in two Joint Multi-Segment Simulation Training
(JMSTs). NASA will conduct the JMSTs from the NASA-Johnson Space Center
(JSC) Mission Control Center (MCC) and the ISS Management Center (IMC) to
perform integrated mission training for each mission. Each of these simulations
may last up to 48 hours.
2.3.3.5. REAL-TIME MISSION SUPPORT
The Contractor shall support real-time mission operations for each ISS resupply
service flight by providing technical expertise, on-console support at JSC
during rendezvous, berthing, unpressurized cargo retrieval, translation and
integration, cargo transfer and unberthing.
The Contractor shall perform operations per the MIOMP with personnel residing at
the Contractor control center and/or on-site at JSC. The Contractor must provide
the appropriate level of support and technical expertise to respond to Mission
Action Requests, real-time flight rule changes, and any contingencies involving
the delivery system.
The Contractor shall provide support during quiescent phase of the mission
(scheduled cargo transfer) to respond to crew or flight controller questions and
issues.
NASA will be responsible for on-orbit integrated operations once the orbital
vehicle has safely arrived within the approach ellipsoid.
2.4. CARGO INTEGRATION
The Contractor shall safely integrate NASA cargo into the cargo module and or
external carrier. NASA will provide pressurized cargo already packed to the
Contractor. NASA will provide unpressurized (external) cargo without flight
support equipment to the Contractor.
2.4.1. UNPRESSURIZED CARGO ANALYSIS AND INTEGRATION
The Contractor shall perform the analysis and integration tasks required to
safely integrate unpressurized (external) orbital replacement units (ORUs) for
delivery to the ISS. These tasks include cargo integration and analysis, and
on-orbit operations analysis.
The Contractor shall submit a Vehicle IDD (DRD C3-1) which will provide the
launch and orbital vehicle environments. NASA will use this data to assess the
compatibility of NASA cargo with the launch vehicle. NASA will provide the
Contractor with the external cargo manifest, including associated environments
and models, hardware interfaces, ground processing requirements, interface
verification requirements, and operational requirements prior to the VBR.
The Contractor shall deliver the analysis documentation in accordance with DRD
C4-2 to provide evidence that the environments the ORU will be exposed to on the
Contractor’s integrated carrier assembly meet the required ORU environments. The
Contractor shall perform the following tasks for the NASA-provided cargo:

- 68 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

a)   External cargo Interface Control Agreement (ICA) for items hard-mounted on
the external carrier as identified in the Initial MRAD. The external cargo ICA
shall be submitted in accordance with DRD C3-2 at L-14 months as required. A
preliminary external carrier layout shall be presented per DRD C3-2 and reviewed
at the MIR. The final layout will be delivered with the Initial MRAD.   b)  
Perform mission specific structural, thermal, and functional assessments to
ensure the feasibility of the configuration for a mission. The assessment shall
include a Design Couple Load Analysis (DLA) of mission specific cargo, flight
support equipment, and carrier in accordance with DRD C4-2 at L-10 months. The
sensitivity of ORU response to cargo configuration (location, mass, etc.) shall
be analyzed and the preferred configuration provided. The expected ORU
environments during all phases of flight shall be delivered in accordance with
DRD C4-2. If hardware requirements cannot be met, the Contractor shall
coordinate resolution with the ISS Program or International Partner
(IP) hardware provider or NASA-designated representative prior to submission of
the initial MRAD (DRD C4-2).   c)   Provide external carrier integrated assembly
data in accordance with DRD C3-2 to NASA for EVA/EVR analysis. The EVR
assessment includes kinematics and reach and access analysis of the Space
Station Remote Manipulator System (SSRMS) or Special Purpose Dexterous
Manipulator (SPDM). The EVA analysis includes EVA crew reach and access and
assesses translation corridors.   d)   Perform analyses and fit check (by using
hardware or simulator approved by ISS Program) assessments to ensure the Carrier
interface is compatible with existing ISS on-orbit stowage sites in accordance
with SSP 42003, Space Station Manned Base (SSMB) to Mobile Servicing System
(MSS) ICD.   e)   Develop mass property data and finite element math models of
the mission specific carrier in accordance with DRD C3-2.

2.4.2. PRESSURIZED CARGO ANALYSIS AND INTEGRATION
The Contractor shall perform the analysis and integration tasks required to
safely integrate pressurized cargo for delivery to the ISS. NASA will provide a
preliminary pressurized cargo complement after the MIR, and NLT L-12 months. The
pressurized cargo complement will define a specified number of high, medium, and
low density bags; bag sizes; any internal ORUs or payloads that need to be hard
mounted; and preliminary late stow and early destow requirements. For cargo
requiring hard mounting, the associated resource, operational, interface
verification, and ground processing requirements, and orientation constraints
will also be provided at this time. The Contractor shall perform the following:

a)   Develop an internal cargo ICA in accordance with DRD C4-4 for items planned
to be hard-mounted in the orbital vehicle pressurized module volume per Initial
MRAD (DRD C4-2).   b)   Provide a orbital vehicle pressurized module physical
configuration per Initial MRAD (DRD C4-2) with margins (+/-) for each bag from a
mass and cg perspective.   c)   Perform analyses of all cargo test and
analytical data as it pertains to the physical (structural) and environmental
(thermal, acoustics, electromagnetic interference and compatibility (EMI/C))
interfaces with the orbital vehicle. The Contractor shall perform mission
specific structural, thermal, and functional assessments to ensure the
feasibility of the configuration

- 69 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

for each mission. This will include a Coupled Load Analysis (CLA) of mission
specific cargo, flight support equipment and orbital vehicle per the Initial
MRAD (DRD C4-2). The Contractor shall coordinate resolution with NASA on any
exceedances of the NASA-provided cargo environments.

d)   Provide updated analysis and products per the Final MRAD (DRD C6-1). NASA
will provide the Contractor an updated cargo complement prior to the CIR and NLT
5 months prior to launch. The updated cargo complement will identify updated
late stow and early destow requirements and bag serial numbers with their
required locations in the orbital vehicle per the Contractor-provided
constraints detailed in the Initial MRAD.

2.4.3. CARGO PHYSICAL PROCESSING
The Contractor shall process cargo in accordance with SSP 50833, Cargo IRD. The
Contractor shall provide Flight Support Equipment (FSE), Orbital Support
Equipment (OSE), Ground Support Equipment (GSE), and any other hardware needed
to process and deliver the cargo to the ISS. The Contractor shall document the
required ground handling procedures or constraints for complex cargo items such
as external ORUs or internal hard mount items in accordance with DRD C3-2 or
C4-4 as applicable.
2.4.3.1. STANDARD CARGO
NASA will turn over the standard cargo, which includes both external and
internal cargo, to the Contractor at the Contractor’s payload processing
facility in accordance with the MIOMP (DRD C1-7). The Contractor shall perform
all functions required to safeguard, stow, track and integrate the standard
cargo into the orbital vehicle. These functions shall be applied to the cargo at
the level delivered by NASA (at the ORU or bag level).
2.4.3.2. LATE STOW CARGO
NASA will turn over the late stow cargo in accordance with the MIOMP (DRD C1-7).
The Contractor shall perform all functions required to safeguard, stow, track
and integrate the late stow cargo into the orbital vehicle; The Contractor shall
document the late stow cargo for each mission within DRD C4-2 and DRD C6-1.
2.4.3.3. DISCREPANT HARDWARE
The Contractor shall document discrepancies to hardware turned over to the
Contractor and report those discrepancies to NASA within 48 hours of identifying
the discrepancy.
2.4.4. FACILITIES
The Contractor shall provide and maintain payload processing facilities at the
cleanliness levels required in SN-C-0005, Space Shuttle Contamination Control
Requirements, to process NASA flight hardware. The facilities used to process
NASA flight hardware shall also meet the environmental requirements contained in
SSP 50833.
Personnel garments used at a Contractor facility in the integration of the
payload shall be provided and cleaned by the Contractor. Personnel garments used
in the integration of the payload shall comply with accepted clean room and
personnel safety operating standards as specified in the mission specific
contamination control plan.

- 70 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

2.4.5. CARGO LABELING
The Contractor shall provide labeling requirements for any non-NASA cargo in the
Initial MRAD (DRD C4-2). NASA will provide the appropriate labels to the
Contractor prior to integration of the cargo into the vehicle. The Contractor
will not be responsible for labeling or verification of labeling of NASA cargo.
Contractor-manifested cargo that will not transfer to the ISS once on-orbit does
not require labels from NASA.
The Contractor shall accomplish the following tasks:

a)   The Contractor shall affix Inventory Management System (IMS) bar code
labels to Commercial payloads that will be transferred from the orbital vehicle
to the ISS.   b)   The Contractor will not be responsible for labeling or
verification of labeling of NASA cargo. However, the Contractor shall correlate
IMS bar code numbers to stowage location data for all cargo flown and provide
this data to NASA in accordance with the Final MRAD (DRD C6-1).   c)   The
Contractor shall provide the locations of packed cargo per the Final MRAD (DRD
C6-1) at L-3 months.

2.4.6. CREW & EQUIPMENT INTERFACE TEST (CEIT)
The Contractor shall support a CEIT, as defined in its MIOMP, and scheduled per
DRD C4-2. The CEIT is to ensure that the crew interfaces for internal and
external cargo meet the crew interface requirements as defined in SSP 50808 and
SSP 50833. For each mission, the Contractor shall provide assistance to
disposition discrepancies found during the CEIT inspections that are related to
this SOW.
2.4.7. CARGO RETURN AND/OR DISPOSAL
The Contractor shall return or dispose cargo per the return cargo complement
identified prior to CIR or NLT L-5 months. The Contractor shall identify
constraints to the on-orbit packing of cargo for return per the Final MRAD (DRD
C6-1). NASA will maintain the capability to adjust the return cargo complement
within the identified constraints while the orbital vehicle remains berthed to
the ISS.
The Contractor shall provide the cargo handling/shipping container(s) for use
from cargo removal from Return Cargo Module to return of cargo to NASA. These
container(s) shall include power and/or cooling services if needed to maintain
the required cargo temperature environment during cargo transport to NASA.
Container requirements shall be established as part of DRD C4-2.
2.4.7.1. CARGO RETURN CONFIGURATION
The Contractor shall deliver at L-l month, per DRD C6-1, the return cargo
configuration layout and analytical products required for un-berthing.
2.4.7.2. ACCOMMODATE EARLY DESTOW CARGO
The Contractor shall return early destow cargo in accordance with the MIOMP (DRD
C1-7). The Contractor shall document the early destow cargo for each mission
within DRD C4-2 and DRD C6-1.

- 71 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

The Contractor shall provide the cargo handling/shipping container(s) for use
from cargo removal from Return Cargo Module to return of cargo to NASA. These
container(s) shall include power and/or cooling services if needed to maintain
the required cargo temperature environment during cargo transport to NASA.
Container requirements shall be established as part of DRD C4-2.
2.4.7.3. CARGO DE-INTEGRATION
The Contractor shall safely remove cargo from the entry vehicle once it returns
from the ISS. The cargo not removed in accordance with SOW Section 2.4.7.2 shall
be removed by the Contractor and transported to the Contractor’s payload
processing facility. The Contractor shall transport and store this cargo at the
same bag or ORU level in which it was transferred from the ISS into the orbital
vehicle. The Contractor shall coordinate with NASA to schedule shipments of
flight hardware and integrated bags and trays.
NASA will provide transportation for returned cargo from the Contractor’s
payload processing facility back to NASA, providing the facility is within the
continental United States.
2.5. SAFETY AND MISSION ASSURANCE
The Contractor shall establish, implement, and maintain comprehensive safety and
health, reliability and quality assurance programs covering program management,
mission integration management, and the design, development, production, test,
integration, launch and flight of the cargo delivery system.
The Contractor shall operate its vehicles in accordance with NPR 8715.6, NPR for
Limiting Orbital Debris.
2.5.1. RISK MANAGEMENT
The Contractor shall implement risk management techniques that address the
identification, analysis, mitigation, and tracking of potential impacts to
safety or mission success. The Contractor shall develop the criteria, methods,
and procedures used for identifying critical items.
2.5.2. ORBITAL VEHICLE SAFETY ASSESSMENTS AND REVIEWS
For all changes from the previous ISS mission, the Contractor shall perform the
following safety assessments and reviews in accordance with SSP 30599, Safety
Review Process (SRP) and SSP 50808 for each flight to ensure hazards are
adequately controlled. The Contractor shall ensure credible failure modes are
included.
2.5.2.1. INTEGRATED CARGO SAFETY ASSESSMENT
Based on the information reported to NASA in the Initial MRAD (DRD C4-2), NASA
will provide the Contractor with a copy of its initial cargo safety assessment
at L-5 months for each mission. The Contractor shall submit an integrated cargo
Phase III hazard report (DRD C5-2) per SSP 30599 at L-4 months, to ensure that
the packaging of the cargo complement does not include hazards with insufficient
controls. The Contractor shall submit a delta integrated cargo hazard report at
L-6 weeks according to DRD C6-3 that represents the final integrated cargo
hazard assessment provided to NASA.

- 72 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

2.5.2.2. PROXIMITY OPERATIONS AND ISS BERTHED SAFETY ASSESSMENTS
The Contractor shall perform a baseline assessment for the initial orbital
vehicle mission that shall be approved by the ISS Program in accordance with SSP
30599. For subsequent missions, the baselined flight safety assessments shall be
evaluated and updated as required to incorporate vehicle and operational
changes. Updated safety assessments shall be approved by the ISS Program in
accordance with SSP 30599. If no updates are warranted, the ISS SRP will be sent
confirmation from the Contractor that the existing flight safety assessments
remains applicable.
2.5.3. GROUND SAFETY REVIEWS
If required by the ground site, the Contractor shall develop and deliver
integrated ground safety data packages and participate in ground safety reviews
per launch or processing site requirements. The Contractor shall provide and
update, for flight hardware ground operations and GSE, a Safety Data Package to
the appropriate authority in support of each mission and provide a copy to NASA
(DRD C1-10).
2.5.4. SAFETY AND HEALTH PROGRAM
The Contractor’s Safety Program shall ensure compliance with federal, state, and
local government regulations as applied at the places of performance and as
enforced in facility usage agreements. In addition, when the Contractor is
performing work in any NASA-owned or controlled facility, all NASA requirements
and documentation (NPR 8715.3, NASA General Safety Requirements, tailored) shall
be adhered to.
Each Contractor employee on NASA-owned property, or custodian of NASA assets
elsewhere to the extent those assets are involved, shall report mishaps or close
calls according to the Contractor’s Mishap Notification, Investigation and
Contingency Action Plan (DRD C1-2).
2.5.5. QUALITY ASSURANCE PROGRAM
The Contractor shall implement a quality assurance program that meets pertinent
NASA and industry standards as described below.
2.5.5.1. QUALITY ASSURANCE MANAGEMENT
The Contractor shall maintain a quality management system that is AS9100
compliant. The Contractor shall allow NASA participation in Contractor and
subcontractor compliance and internal audits upon request. NASA insight will
consist of monitoring NASA-selected audits with the Contractor’s auditors and
inspectors in order to provide understanding of the Contractor’s quality system
and insight of their processes. If the Contractor is not AS9100-certified, the
Contractor shall accommodate an annual AS9100 compliance audit by NASA.
The Contractor shall allow attendance of two personnel, performing insight for
this contract, from NASA, other supporting federal agencies, or NASA support
contractors at flight hardware acceptance reviews and make available all
documentation associated with those reviews.
The Contractor shall provide access to all quality information such as: audit
schedules, audit reports, Material Review Board (MRB) actions and minutes,
problem failure reports, discrepancy reports, test failure reports, system
failure reports, anomalies, deviations and waivers, and data to support NASA
insight. This may take the form of read-only access to Quality Assurance on-line

- 73 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

(via remote terminal) or paper database systems containing this information and
to which the Contractor has regular and timely input.
The Contractor shall participate in the Government/Industry Data Exchange
Program (GIDEP) and provide Alert System Documentation.
2.5.5.2. SOFTWARE QUALITY ASSURANCE SYSTEM
For the launch vehicle, the Contractor shall define and implement a Quality
Assurance System in accordance with ISO 90003:2004, Software Engineering —
Guidelines for the Application of ISO 9001:2000 to Computer Software and that
meets or exceeds the intent of NASA-STD-8739.8 Software Assurance Standards. For
the orbital vehicle, the Contractor shall define and implement a Quality
Assurance System in accordance with SSP 50808.
2.6. NASA INSIGHT AND APPROVAL
As part of the standard resupply service, the Contractor shall provide the data,
documentation, drawings, analytical models, and support services as necessary to
accommodate the requirements specified under Clause II.A.18, NASA Insight and
Approval. The Contractor shall provide this information for launch and orbital
vehicle systems, subsystems, materials, processes, and test equipment including,
upon request, those used on non-NASA missions.
The Contractor shall grant NASA insight into Launch Vehicle (LV) processing and
integrated Payload/OV/LV processing.
Prior to the first CRS mission, at or before its Vehicle Baseline Review, the
Contractor shall provide to NASA key vehicle design data in accordance with DRDs
C3-3, C3-4, and C3-5. Concurrently, in accordance with DRD C7-2, the Contractor
shall provide to NASA one set of flight data and reports from the mission that
fully demonstrated compliance with SSP 50808. If that mission is yet to be
accomplished, the Contractor shall provide DRD C7-2 within 60 days of completion
of that mission.
The Contractor shall provide NASA with full-rate data and reports in accordance
with DRD C7-1 and C7-2, for each mission flown by the launch vehicle or orbital
vehicle regardless of the ultimate customer, to the limit that other flight data
may be government classified or customer proprietary.
The Contractor shall notify NASA of qualification or test anomalies involving
ISS Commercial Resupply launch and orbital vehicles, systems, subassemblies,
components, software and similar launch and orbital vehicles that the Contractor
is aware of.
In the event of an in-flight anomaly or launch, on-orbit or entry failure, the
Contractor shall allow NASA to participate fully in the Contractor’s Failure
Investigation Board including those for non-NASA missions.
NASA may elect to have representation as a resident office at the Contractor’s
major manufacturing and engineering facilities for the life of the contract. The
Contractor shall provide accommodations and services, such as badging,
furniture, telephones, and use of easily accessible fax, viewgraph, and copy
machines for up to two residents. Two voice and two data lines shall be
provided. Electronic data transfer compatibility between the resident office and
off-site NASA institutions is required.

- 74 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

3.0 NON-STANDARD SERVICES (CLIN 0002)
The Contractor shall provide the non-standard services identified in Attachment
V.J as directed by the Contracting Officer. Implementation of all non-standard
services shall be fully compliant with this SOW.
4.0 SPECIAL TASK ASSIGNMENTS (CLIN 0003)
The Contractor shall perform special studies and analyses, provide materials, or
fabricate incidental hardware in support of this contract as required. Each task
will be initiated by written direction from the NASA Contracting Officer. These
tasks include: advance planning and feasibility studies in support of future
contemplated missions; analyses in support of change requirements to authorized
missions; development, fabrication, and test of hardware/software to support
planning studies or special tests; mission unique studies; material provision;
and hardware fabrication in support of potential missions prior to mission
authorization.

- 75 -



--------------------------------------------------------------------------------



 



          NNJ09GA02B   ISS Commercial Resupply Services               ATTACHMENT
V.B.   DATA REQUIREMENTS LIST (DRL)    

The Data Requirements List (DRL) identifies critical elements of the contracted
effort where NASA requires aspects of mission integration insight and approval.
The following DRL defines the scope of documentation required; however, NASA
will utilize the Contractor’s existing documentation to the extent practical.
Where there is not a direct match between a Data Requirement Description
(DRD) item and the Contractor’s standard documentation, the Contractor’s
documentation will be acceptable provided it contains equivalent data
requirements.
DRD initial and recurring deliveries shall occur per the following tables V.B.-l
through V.B-7.
DRD approval may be assumed unless the Contractor is notified by NASA of
disapproval within thirty (30) days. Under certain circumstances, NASA may elect
to eliminate certain submission cycles.
DRDs shall be maintained electronically in the Contractor’s preferred format,
unless a specified format is defined in the DRD. All electronic DRDs shall be
submitted to the Program Repository via the Electronic Data Management System
(EDMS) work flow. The number of copies listed in Table D2-A represents the
number of hard copies to be delivered to NASA only if the DRD data is not
available electronically. Hard copies should be delivered to the COTR. The
Contractor shall notify the Contracting Officer in writing of the DRD delivery.
When a DRD does not require an update from one mission to the next, the
Contractor shall notify the Contracting Officer in writing prior to the due date
that the product of the previous mission is still valid and need not produce a
new one.
Nothing contained in this DRL provision shall relieve the Contractor from
furnishing data not identified and described in the DRL attachment but called
for by, or under the authority of, other provisions or as specified elsewhere in
this contract.

- 76 -



--------------------------------------------------------------------------------



 



          NNJ09GA02B   ISS Commercial Resupply Services    

TABLE V.B-1 DRDS REQUIRED NEAR RFP RESPONSE

                                  Approve/   Initial         Item   Document  
Review   Due Date   Recurrence   Reference
Cl-1
  Reserved                    
 
                       
Cl-2
  Mishap Notification,   Review   With   Updates at   SOW 2.5.4
 
  Investigation and Contingency       Proposal   Program        
 
  Action Plan           Reviews        
 
                       
Cl-3
  Reserved                    
 
                       
Cl-4
  Configuration Management Plan   Review   With   Updates at   SOW 2. 1.2
 
          Proposal   Program        
 
              Reviews        
 
                       
Cl-5
  Export Control Plan   Approve   Contract   Updates at   SOW
 
          Award   Program     2.1.3,  
 
          +30 days   Reviews     2.3.3.3.1  
 
                       
Cl-6
  Reserved                    
 
                       
Cl-7
  Mission Integration & Operations   Approve   With   Updates at   SOW 2.1,
 
  Management Plan       Proposal   Program     2.3.1,  
 
              Reviews     2.4.3.1,  
 
                    2.4.3.2,  
 
                    2.4.7.2  
 
                       
Cl-8
  Work Plan   Approve   With   T.O. Award   SOW 2.3.1
 
          Proposal   +30 days        
 
                       
Cl-9
  Reserved                    
 
                       
C-10
  Safety Data Package   Review   When   Each   SOW 2.5.3
 
          delivered   mission        
 
          to Range            

TABLE V.B-2 RECURRING DRDS

                              Approve/   Initial         Item   Document  
Review   Due Date   Recurrence   Reference
C2-1
  Formal Review Documentation   Review   First   At every   SOW 2.1.1
 
          formal   review    
 
          review        
 
                   
C2-2
  Integrated Schedules   Review   T.O.   Updates   SOW 2. 1.4
 
          Award   only,    
 
          +30 days   monthly    

- 77 -



--------------------------------------------------------------------------------



 



          NNJ09GA02B   ISS Commercial Resupply Services    

TABLE V.B-3 DRDS REQUIRED NEAR VBR

                                  Approve/   Initial         Item   Document  
Review   Due Date   Recurrence   Reference
C3-1
  Vehicle Interface Definition   Approve   VBR for   Updates   SOW
 
  Document (IDD)       first   only, at later     2.1.1.2,  
 
          mission   VBRs   2.2.2, 2.4.1
 
                       
C3-2
  External Cargo Interface Control   Approve   L-14   Each   SOW
 
  Agreement       months   mission     2.4.1,2.4.3  
 
                       
C3-3
  Launch Vehicle Flight Software   Review   VBR for   Updates   SOW
 
  Input for IV&V Review       first   only, at later     2.1.1.2.1  
 
          mission   VBRs        
 
                       
C3-4
  Launch Vehicle Guidance,   Review   VBR for   Updates   SOW
 
  Navigation and Controls Input for       first   only, at later     2.1.1.2.1  
 
  IV&V       mission   VBRs        
 
                       
C3-5
  Launch Vehicle Key Systems   Review   VBR for   Updates   SOW
 
  Qualification Data       first   only, at later     2.1.1.2.1  
 
          mission   VBRs        

TABLE V.B-4 DRDS REQUIRED NEAR MIR

                              Approve/   Initial         Item   Document  
Review   Due Date   Recurrence   Reference
C4-1
  Engineering Computer- Aided   Review   MIR for   Within 7   SOW 2.3.2
 
  Design (CAD) Models       first   days of any    
 
          mission   updated    
 
              drawing    
 
              release    
 
                   
C4-2
  Initial Mission Resource   Approve   L-10   Each   SOW 2.3,
 
  Allocation Document       months   mission   2.4,2.5.2.1
 
                   
C4-3
  Imagery Plan   Review           SOW
 
                  2.3.3.2
 
                   
C4-4
  Internal Cargo Interface Control                
 
  Agreement   Approve   L-8   Each   SOW 2.4
 
        months   mission    

     TABLE V.B-5 DRDS REQUIRED NEAR CIR

                                  Approve/   Initial         Item   Document  
Review   Due Date   Recurrence   Reference
C5-1
  Initial Flight Products   Review   L-5   Each   SOW
 
          months   mission     2.3.3.3  
 
                       
C5-2
  Integrated Cargo Phase III Hazard   Approve   L-4   Each   SOW
 
  Report       months   mission     2.5.2.1  

- 78 -



--------------------------------------------------------------------------------



 



          NNJ09GA02B   ISS Commercial Resupply Services    

TABLE V.B-6 DRDS REQUIRED NEAR LAUNCH

                                  Approve/   Initial         Item   Document  
Review   Due Date   Recurrence   Reference
C6-1
  Final Mission Resource   Approve   L-3   Each   SOW 2.4
 
  Allocation Document       months   mission        
 
                       
C6-2
  Final Flight Products   Review   L-2 weeks   Each   SOW
 
              mission     2.3.3.3  
 
                       
C6-3
  Delta Integrated Cargo Hazard   Approve   L-6 weeks   Each   SOW
 
  Report           mission     2.5.2.1  

TABLE V.B-7 DRDS REQUIRED POST FLIGHT

                                  Approve/   Initial         Item   Document  
Review   Due Date   Recurrence   Reference
C7-1
  Preliminary Post Flight   Review   EOM+   Per mission   SOW
 
  Assessment       7 days   (telemetry     2.1.1.2.4,  
 
              only, on   2.2.2,2.6
 
              non-CRS        
 
              missions)        
 
                       
C7-2
  Final Post Flight Assessment   Review   EOM+   Per mission   SOW
 
          60 days   including     2.1.1.2.1,  
 
              non-CRS     2.6  
 
              missions        

- 79 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services               ATTACHMENT V.C.  
DATA REQUIREMENTS DESCRIPTIONS (DRDS)    

     
DATA REQUIREMENT DESCRIPTION
  Number: Cl-1

RESERVED
DESCRIPTION/PURPOSE:
DATA REQUIREMENTS:

- 80 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
DATA REQUIREMENT DESCRIPTION
  Number: Cl-2

Cl-2: MISHAP NOTIFICATION, INVESTIGATION AND CONTINGENCY ACTION PLAN
DESCRIPTION/PURPOSE:
To provide NASA with an understanding of the Contractor’s processes notifying
NASA of mishaps, as well as how the Contractor plans to investigate and
establish corrective action plans for mishaps that occur while performing the
work required in support of this SOW. Contingency Action Planning involves
planning and coordination between NASA and the Contractor before a mishap occurs
and addresses responses.
DATA REQUIREMENTS:

1.   GENERAL: Mishap reporting, investigation and corrective action requirements
differ according to whether the specific mishap occurs on NASA property. Mishaps
occurring on third party property will be handled in the same manner as those
occurring on Contractor property.   2.   NASA MISHAP: Any unplanned occurrence,
event, or anomaly involving NASA personnel, equipment, or facilities that meet
one of the mishap classifications as defined in NPR 8621.1, Mishap and Close
Call Reporting, Investigating and Recordkeeping. Aircraft or space hardware
mishaps meeting the mishap criteria described are included if the mishap is not
classified as a mission failure. Test failures which result in unexpected or
unanticipated injury or damage are also included.

2.1   Mishap classification shall occur as documented in NPR 8621.1.   3.  
ONSITE MISHAPS OCCURRING ON NASA PROPERTY:   3.1   Immediate Notification and
Reporting of Mishaps Occurring on NASA Property.

a)   Telephonic Report. The Contractor shall notify the local safety office in
accordance with local reporting requirements for all type A or B injury and/or
property damage mishaps occurring on NASA property while performing work in
support of this SOW.   b)   Emergency Reporting. All onsite emergencies, such as
fires, paramedical assistance, etc., shall be reported immediately by telephone
in accordance with local emergency reporting requirements.   c)   The Contractor
shall ensure that contract employees on NASA property know and comply with local
safety, health and emergency response requirements. The Contractor’s plan shall
describe the processes required to accomplish this task.

4.   MISHAPS OCCURRING ON CONTRACTOR PROPERTY, THIRD PARTY PROPERTY OR OTHER
NON-NASA GOVERNMENT PROPERTY:

4.1.   Immediate Notification and Reporting of Mishaps Occurring on Contractor
Property, Third Party Property or Other Non-NASA Government Property. The
Contractor shall immediately notify JSC Safety Office in the event of a Type A
or B mishap occurs to NASA personnel or property while on Contractor, third
party property or other non-NASA

- 81 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

    government property. The Contractor’s plan describe the process through
which notification will take place.   4.2.   Mishap Investigation and Corrective
Action for Mishaps on Contractor Property, Third Party Property, or Other
Non-NASA Government Property.

a)   An initial investigation by the Contractor is required for all mishaps
which have been reported to NASA. NASA reserves discretionary authority to
investigate mishaps which involve NASA personnel or resources regardless of
location. The Contractor has the discretion to perform any collateral
investigations. However, investigations implemented by NASA will take priority
with regard to access to evidence, data, and witnesses. The proceedings of NASA
investigations will remain confidential. The Contractor will have an opportunity
to comment on the investigation report in accordance with NASA protocols.   b)  
Contractor Final Report. After the Contractor completes its investigation of the
mishap and, when appropriate, has developed a plan of corrective action, the
Contractor shall deliver this completed report to NASA within 15 days of
completion. This plan will include any verification activities identified by the
Contractor to ensure that corrective actions to be implemented by NASA or a
third party have been implemented or, if applicable, accomplished.

5.   MISHAPS OCCURRING POST LAUNCH AND PRIOR TO INTEGRATED OPERATIONS

5.1.   Immediate Notification and Reporting of Mishaps Occurring Post Launch and
Prior to Integrated Operations. The Contractor shall immediately notify JSC
Safety Office in the event of a Type A or B mishap occurs to NASA personnel or
property post launch and prior to integrated operations. The Contractor’s plan
describe the process through which notification will take place.   5.2.   Mishap
Investigation and Corrective Action for Mishaps Occurring Post Launch and Prior
to Integrated Operations.

a)   An initial investigation by the Contractor is required for all mishaps
which have been reported to NASA. NASA reserves discretionary authority to
investigate mishaps which involve NASA personnel or resources regardless of
location. The Contractor has the discretion to perform any collateral
investigations. However, investigations implemented by NASA will take priority
with regard to access to evidence, data, and witnesses. The proceedings of NASA
investigations will remain confidential. The Contractor will have an opportunity
to comment on the investigation report in accordance with NASA protocols.   b)  
Contractor Final Report. After the Contractor completes its investigation of the
mishap and, when appropriate, has developed a plan of corrective action, the
Contractor shall deliver this completed report to NASA within 15 days of
completion. This plan will include any verification activities identified by the
Contractor to ensure that corrective actions to be implemented by NASA or a
third party have been implemented or, if applicable, accomplished.

- 82 -



--------------------------------------------------------------------------------



 



          NNJ09GA02B   ISS Commercial Resupply Services    

6.   MISHAPS OCCURRING DURING INTEGRATED OPERATIONS:

6.1   Immediate Notification and Reporting of Mishaps Occurring During
Integrated Operations shall follow guidelines and requirements as documented in
SSP 50190, Contingency Action Plan.   6.2   Mishap Investigation and Corrective
Action for Mishaps Occurring During Integrated Operations.

a)   Mishap investigation and corrective action shall be performed per SSP
50190. The Contractor has the discretion to perform any collateral
investigations. However, investigations implemented by NASA will take priority
with regard to access to evidence, data, and witnesses. The proceedings of NASA
investigations will remain confidential. The Contractor will have an opportunity
to comment on the investigation report in accordance with NASA protocols.   b)  
Contractor Final Report. After the Contractor completes its investigation of the
mishap and, when appropriate, has developed a plan of corrective action, the
Contractor shall deliver this completed report to NASA within 15 days of
completion. This plan will include any verification activities identified by the
Contractor to ensure that corrective actions to be implemented by NASA or a
third party have been implemented or, if applicable, accomplished.

- 83 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
DATA REQUIREMENT DESCRIPTION
  Number: Cl-3

RESERVED
DESCRIPTION/PURPOSE:
DATA REQUIREMENTS:

- 84 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
DATA REQUIREMENT DESCRIPTION
  Number: Cl-4

C1-4: CONFIGURATION MANAGEMENT PLAN
DESCRIPTION/PURPOSE:
This plan shall describe the assignment of responsibility organizationally and
the procedures used in accomplishment of the specific configuration management
(CM) requirements as required to support the requirements of this SOW.
DATA REQUIREMENTS:
This Configuration Management plan defines the requirements, responsibilities,
and procedures for the Contractor’s CM system pursuant to SSP 50123,
Configuration Management Handbook, as it applies to this contract.

- 85 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
DATA REQUIREMENT DESCRIPTION
  Number: Cl-5

C1-5: EXPORT CONTROL PLAN
DESCRIPTION/PURPOSE:
The plan shall describe all export control activities related to the performance
of contract requirements.
DATA REQUIREMENTS:
The Contractor shall prepare and submit an Export Control Plan (ECP), describing
the Contractor’s planned approach for accomplishing contract functions while
adhering to export laws, regulations and directives.
A draft plan shall be submitted within 30 days after contract award. A final
Contractor-approved plan shall be submitted within 120 days after contract
award.
The ECP requires concurrence of the Center Export Administrator (CEA). The plan
shall be submitted within 30 days after contract start in draft form and revised
to provide a final plan for approval within 120 days after contract start. The
plan shall be reviewed at least annually thereafter and updated as required.

- 86 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
DATA REQUIREMENT DESCRIPTION
  Number: Cl-6

RESERVED

DESCRIPTION/PURPOSE:

DATA REQUIREMENTS:

- 87 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
DATA REQUIREMENT DESCRIPTION
  Number: C1-7

C1-7: MISSION INTEGRATION AND OPERATIONS MANAGEMENT PLAN (MIOMP)
DESCRIPTION/PURPOSE:
To define the various operations and processes, product delivery templates, and
organizational interfaces necessary for the Contractor to implement the
Integration and Operations (I&O) activities required for the Contractor’s
resupply missions.
DATA REQUIREMENTS:
This DRD covers the end-to-end array of principal functions carried out by the
Contractor in the performance of contract I&O responsibilities, including:

•   Cargo capabilities including:

  o   Standard cargo turn over for internal and external cargo     o   Late stow
cargo capacity and turn over timeframe     o   Early destow cargo capacity and
return timeframe

•   Cargo manifesting and integration support   •   Contractor to ISS Program
Mission Integration support   •   Vehicle flight operations documentation
preparation   •   Vehicle and external systems operations training   •  
Simulations and mission operations support   •   Ground facility interfaces   •
  Data Management

The Contractor will keep this document current with established processes,
schedules, and interfaces throughout the contract period. The document shall
contain integrated text and graphics as required to describe and/or illustrate
the various aspects of services provided, including process descriptions,
schedule flows, facility and tool illustrations, organizational hierarchies,
etc.
The following information shall be included under the corresponding principal
function material:
1. Cargo Capabilities:
Define the Contractor’s cargo capability and schedule flexibility in the
following table:
Cargo Capabilities Table

             
Cargo Type
  Maximum
Mass   Maximum
Volume   Turnover
Schedule
Standard Internal or External
  TBP   TBP   L-TBP
Late Stow
  TBP   TBP   L-TBP
Early Destow
  TBP   TBP   Landing+TBP

- 88 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

2. Cargo Manifesting and Integration Support:
Presents a functional breakdown and description of how the Contractor works with
the ISS Program Office, the COTR, and hardware developers to establish a mission
manifest within the capability of the vehicle and identify candidate commercial
experiments. The processes shall include the collection and documentation of
pertinent technical and operational data, establish mission manifests and
execution, and physically integrate cargo into and out of the pressurized volume
or the external carrier of the orbital vehicle.
3. Mission Integration Support:
Presents a functional breakdown and description of how the Contractor interfaces
with the ISS Program Office to ensure the timely provision of data requirements
to support the associated development of ISS mission integration documentation,
and to provide the necessary data for ISS to determine pre-mission status and
flight readiness.
4. Orbital Vehicle and Resupply Mission Operations Documentation Preparation:
Presents a functional breakdown and description of how the Contractor manages
the preparation of flight procedures for the vehicle and cargo flown in the
orbital vehicle pressurized module or external carrier. This includes Contractor
procedures development, control, validation, and publication.
5. Vehicle Systems and Commercial Payload Operations Training:
Presents a functional breakdown and description of how the Contractor manages
the orbital vehicle, external carrier systems, and commercial payload training
for the various NASA flight crews, console operators, and simulator instructors.
This includes the approach to (1) development of training plans, study
materials, and hardware and software aids; (2) development of training
requirements and schedules; and (3) development and utilization of training
mockups.
6. Ground Facility Utilization:
Presents a functional breakdown and description of the Contractor’s approach to
the utilization of (or support to the NASA utilization of) major Government and
Contractor facilities during the preparation, execution, and postflight phases
of resupply mission operations.
7. Data Management:
Presents a functional breakdown and description of how the Contractor manages
the orbital vehicle command and data.. This includes the approach to development
of vehicle, cargo and payload data requirements (including requirements for data
processing, storage, and distribution), coordination of the method(s) by which
this data is integrated into the standard ISS communication and data services,
establishment of interfaces with NASA and non-NASA components of the
air-to-ground communications network, coordination of the Contractor’s data
management plan with NASA.
8. Simulations and Mission Operations Support:
Presents a functional breakdown and description of how the Contractor will
manage vehicle and external carrier systems support within the JSC MCC , ISS
Management Center, and ISS Mission Evaluation Room (MER) facilities during all
Joint Integrated Simulations, as well as, during real-time mission operations.

- 89 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
DATA REQUIREMENT DESCRIPTION
  Number: C1-8

C1-8: WORK PLAN
DESCRIPTION/PURPOSE:
The Work Plan will establish the schedule milestones, payment milestones and
completion criteria for each mission.
DATA REQUIREMENTS:
For each mission scheduled to deliver cargo to ISS, the Contractor shall submit
a work plan that contains:

a)   Milestone events, by name and description of the milestone event,
corresponding to the payment number   b)   Number of months before (L-) launch  
c)   An accomplishment criteria narrative (i.e., describe accomplishments and
progress in terms of activities completed prior to the payment event).

- 90 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
DATA REQUIREMENT DESCRIPTION
  Number: C1-9

RESERVED
DESCRIPTION/PURPOSE:
DATA REQUIREMENTS:

- 91 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
DATA REQUIREMENT DESCRIPTION
  Number: C1-10

C1-10: SAFETY DATA PACKAGE
DESCRIPTION/PURPOSE:
This item covers the submission of System Safety-related data required to be
delivered to the applicable Federal or Range Safety Organizations. This includes
United States Air Force (USAF) Eastern, Western Range, Kwajalein, Kodiak Island,
Wallops Island, Commercial, and International ranges. Contactor shall submit
copies of all Federal or range-required documentation to NASA.
DATA REQUIREMENTS
Contactor shall submit copies of all Federal or range safety-required
documentation to NASA. Time of submission shall be as specified in the
applicable Federal or range safety requirements.
Submittals shall also include all agreements, determinations, interpretations,
waivers, deviations, mishaps and close calls obtained with and/or delivered to
any Federal or Range Safety Organizations: Eastern, Western, Kwajalein, Kodiak
Island, Wallops Island, Commercial, International ranges or any other ranges.

- 92 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
DATA REQUIREMENT DESCRIPTION
  Number: C2-1

C2-1: FORMAL REVIEW DOCUMENTATION
DESCRIPTION/PURPOSE:
To provide presentation and handout material, minutes, and accompanying action
items lists from each formal review
DATA REQUIREMENTS:
Formal review documentation shall include:

a)   Presentation packages and hand-out materials provided at the review for
NASA attendees.   b)   Minutes from each formal review   c)   List of attendees
  d)   Agreements from each formal review   e)   An action item list maintained
and updated by the Contractor. The list shall include:

  1)   Due Date     2)   Subject     3)   Assigned tracking number for each
action item     4)   Person or organization responsible for completing the
action     5)   Status of action (i.e., open, closed, or deleted)

- 93 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
DATA REQUIREMENT DESCRIPTION
  Number: C2-2

C2-2: INTEGRATED SCHEDULES
DESCRIPTION/PURPOSE:
To provide integrated Program schedules using established standard processes,
data structures and reporting conventions to plan, manage, and report the work
required in the performance of this SOW.
DATA REQUIREMENTS:

a)   The Contractor shall provide schedules which clearly depict the
interrelationships and constraints among related tasks. The Contractor is
encouraged to utilize modern manufacturing resource planning, industrial
engineering techniques and other approaches to ensure schedule stability,
accuracy, reliability, predictability, and achievability.   b)   The schedules
shall be developed, maintained (updated), and provided to ensure a consistent,
accurate, and stable scheduling approach that provides for the identification,
coordination, sequencing, control, implementation and tracking of all required
activities. The schedules shall be easily auditable by NASA.   c)   The approach
shall provide the ability to fully identify, analyze, mitigate and control
scheduling risks and impacts; accurately identify and analyze critical path
activities; and allow its users to easily measure the progress towards achieving
the intended plan.   d)   The approach shall not only represent the scheduled
work for that activity, but also the requirements commitment from all
interfacing organizations.   e)   Schedule consistency as used in this DRD is
defined as the degree to which the Contractor utilized standardized scheduling
approaches between similar processing activities and flows. Accurate scheduling
as used in this DRD is defined as the accurate representation of work content
and tasks duration (predicted vs. actuals). A stable schedule as used in this
DRD refers to the degree to which daily schedule changes are minimized and
limited to unforeseen hardware or software problems or NASA-directed changes.

- 94 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
DATA REQUIREMENT DESCRIPTION
  Number: C3-1

C3-1: VEHICLE INTERFACE DEFINITION DOCUMENT (IDD)
DESCRIPTION/PURPOSE:
To provide NASA with an understanding of the Contractor’s launch vehicle
environments (launch, on-orbit, and landing) so that NASA can perform end item
certification on individual cargo and payload items to ensure survivability.
DATA REQUIREMENTS:
The environments shall include low frequency loads, random vibration loads,
acoustic loads, thermal loads, pressure loads, and shock. Environments shall be
reported at the cargo/payload interface with the orbital vehicle
The Contractor shall provide an instrumentation plan for translation from flight
instrumentation to the cargo interface of interest. This plan shall be provided
at the VBR, updated at the MIR, and finalized at the CIR. The plan shall include
location and type of sensors, sampling rate, and downlink method and bandwidth
for each mission phase.
Launch and landing load factors and rotational accelerations shall be provided
in the following reference frame:
Nx(g), Ny(g), Nz(g),
Rx(rad/sec2), Ry(rad/sec2), RZ(rad/sec2)
X: The longitudinal axis of the vehicle. Positive x axis extends from the base
or bottom of the cargo vehicle to the nose of the cargo vehicle
Y: Y axis is perpendicular to the x axis.
Z: Z axis is perpendicular to the x and y axes and completes the right-handed
coordinate system
Random vibration environments shall be provided in each axis from 20-2000 Hz at
the cargo/payload interface to the orbital vehicle. The overall grms values
shall be reported. The duration of the excitation shall be reported.
Acoustic environments shall be provided 1/3-octave band format, starting from a
31.5 Hz center frequency and extending to a 2500 Hz center frequency, at the
cargo/payload interface. The overall acoustic environment shall also be
provided. A reference sound pressure level of
2xl0-5 N/m2 shall be used to report the acoustic environment in terms of
decibels.
Shock environments shall be provided from 10-10000 Hz at the cargo/payload
interface. The response shall be reported in units of peak acceleration.
Load spectrums shall be provided which cover the expected loading events for one
flight (launch, free-flight, berthing) at the cargo/payload interface. The
spectrum shall be divided by a minimum of 10% amplitude tiers.
Pressure and thermal environments for pressurized and unpressurized cargo
interfaces in the orbital vehicle shall be provided.

- 95 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
 
   
DATA REQUIREMENT DESCRIPTION
  Number: C3-2

C3-2: EXTERNAL CARGO INTERFACE CONTROL AGREEMENT
DESCRIPTION/PURPOSE:
The External Cargo Interface Control Agreement (ICA) is designed to provide the
Integrated Cargo Carrier requirements definition and interface details. This is
required for complex external payloads or ORUs. It defines the mission
requirements and interfaces as they are known. It shall also include any other
Contractor-furnished hardware and services required such as transportation or
analytical support services, as well as a preliminary carrier physical layout.
The ICA will evolve as mission requirements are identified.
DATA REQUIREMENTS:
The cargo ICA shall define, to the extent required by each specific payload or
ORU, the hardware interfaces and resource requirements, ground processing
requirements, safety and interface verification requirements, and operational
requirements of each complex cargo item identified for the resupply mission.
Format/Contents
INTERFACE CONTROL DOCUMENT
For external payloads or ORUs, an ICD shall be developed as part of the ICA.
Each ICD shall include crew operation, power, cooling, command, data, and other
requirements. Once baselined, each ICD shall be under configuration control.
Approved cargo-specific ICDs shall be published in hard copy and available in an
electronic format (softcopy) that is compatible with personal computers. All
figures are not required to be imbedded in the softcopy ICDs, but must be
available for delivery if requested.
Maintenance
Cargo-specific ICAs shall be maintained throughout the mission preparation
period and flight as complete, updated ICAs.

- 96 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
 
   
DATA REQUIREMENT DESCRIPTION
  Number: C3-3

C3-3: LAUNCH VEHICLE FLIGHT SOFTWARE INPUT FOR IV&V
DESCRIPTION/PURPOSE:
Assessments consist primarily of documentation and data review by the NASA
flight software team. The focus is on technical adequacy and robustness to
support mission success consistent with risk posture. Evaluation criteria are
based on prior independent verification and validation (IV&V) efforts, NASA
standards and industry practices.

a)   Allocation of roles and responsibilities of groups.   b)   Established
system configuration, capability, and constraints.   c)   Internal and external
compatibility.   d)   Established software processing capabilities and
constraints.   e)   Completeness and testable requirements.   f)   Adherence to
coding standards and verify design to code conformance.   g)   Hardware in the
loop test facilities capability, test plan, data management process, and run
review approach.   h)   Accurate delivery for flight use.   i)   Scope of
development tool use and potential risk points.

DATA REQUIREMENTS:

•   Organization documents — Org chart, product team, software quality assurance
(SQA), Office of the Chief Engineer (OCE), and analysis role and responsibility
documents.   •   Vehicle system description — Vehicle overview, Avionics
component ICDs, flight computer specification.   •   Development process —
Software development plan and process, change review board charter, and change
tracking data base.   •   Requirements documents and data base reports — System
and derived requirements documents. Tracking data base. Requirements to design
and test trace matrices, but NASA can generate the trace products independently
if need be.   •   Design assessment — Program flow diagrams or equivalent.
Algorithm derivation documents. Source code table top review.   •  
Implementation — As built code products include unit testing plan and results,
build scripts, compiler options file, build library description.   •  
Qualification test — system integration lab (SIL) test facilities capability
documentation, test plan, data management plan, test review process,
requirements to test closure, data if specific areas of concern are found.   •  
Release process — Configuration management plan, pedigree review plan, media
release process.   •   Development Tools — Input parameter processing and code
generation scripts.   •   Models — Simulation code used for developmental test.
  •   Kickoff, Midterm and Close-out technical interchange meetings (TIMs)
sessions may be scheduled with the Contractor team to answer questions.

- 97 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
 
   
DATA REQUIREMENT DESCRIPTION
  Number: C3-4

C3-4: LAUNCH VEHICLE GUIDANCE, NAVIGATION AND CONTROLS (GN&C) INPUT FOR IV&V
DESCRIPTION/PURPOSE:
NASA will perform independent analyses to assess adequacy and robustness of the
Contractor’s GN&C design and compare with Contractor’s GN&C analysis results and
flight data, if vehicle has flown. Independent vehicle model will be built using
NASA’s Universal Controls Analysis Tool (UCAT). NASA will perform nominal and
dispersed linear stability analyses to assess adequacy of autopilot stability
margins. Analysis will include effects of aerodynamics, bending, propellant
slosh, and actuator and sensor dynamics. NASA will also perform Nonlinear GN&C
Simulation Analysis. This includes nominal and dispersed nonlinear time-domain
simulations to assess robustness of GN&C design, including gimbal margins,
consumables margins, and injection accuracy. Analysis will include effects of
aerodynamics, bending, propellant slosh, actuator and sensor dynamics, and
winds.
Flight software model can incorporate contractor’s flight software code directly
(preferred) or a model can be built using contractor’s flight software algorithm
description documentation. Analyses will be performed for a selected mission
which may or may not have been previously flown, but for which Contractor
analysis results are available. Data can be provided in formats already used by
contractor. NASA has been able to convert data in their native form from several
contractors.
DATA REQUIREMENTS:

•   Flight software code and/or flight software documentation (preferred), if
not provided above. NASA can also build a model using contractor’s flight
software algorithm description documentation.   •   Flight software parameters  
•   Vehicle characteristics

  o   Propulsion characteristics     o   Aerodynamics parameters     o   Mass
properties     o   Bending mode parameters     o   Propellant slosh
characteristics (or tank geometry description)     o   GN&C sensor and actuator
dynamics parameters

•   Flight data, if selected mission has flown. Data, in nearly all cases, can
be transmitted electronically and in formats already in use by the contractor.  
•   Contractor linear stability and nonlinear simulation analysis results and
reports.   •   2 or 3 TIMs with Contractor GN&C analysts as needed for NASA
understanding of contractor-provided data and analysis results. These meetings
will occur approximately every 3-4 months over the course of about a year.

- 98 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
 
   
DATA REQUIREMENT DESCRIPTION
  Number: C3-5

C3-5: LAUNCH VEHICLE KEY SYSTEMS QUALIFICATION DATA
DESCRIPTION/PURPOSE:
The Contractor shall provide qualification rationale and data for Propulsion,
Flight Controls and Separation systems, subsystems and components. The
Contractor shall provide systems and component specifications. This evidence
demonstrates the components and systems were tested in a manner consistent with
how they will be used in flight, have sufficient margin to their maximum
expected environments and to their minimum required performance.
DATA REQUIREMENTS:
Component and systems specifications (design requirements documents) for
Propulsion, Flight Controls and Separation.
Test Readiness Review packages
Rationale and data would typically be formal qualification test plans and
reports if the methods and results are clearly enumerated. Test apparatus
configuration drawings and schematics are also. If formal reports do not exist,
the Contractor may provide copies of procedures and data sheets. Test
deviations, anomalies and their resolutions shall also be provided.

- 99 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
DATA REQUIREMENT DESCRIPTION
  Number: C4-1

C4-1: ENGINEERING COMPUTER-AIDED DESIGN (CAD) MODELS
DESCRIPTION/PURPOSE:
The three-dimensional CAD models will be accurate geometrical depictions of the
exterior and interior of the vehicle. The CAD models will be used to support
mission design, procedure development, clearance analysis, cargo integration,
Extra-vehicular worksite analysis, solar array shadowing, Aerodynamics/Mass
Properties Data Book development, and Neutral Buoyancy Lab reconfiguration. The
CAD models will also be used to validate hardware interfaces, to ensure hardware
will mate on-orbit with International Space Station and performing
Intra-Vehicular analysis.
DATA REQUIREMENTS:
The 3-D CAD models shall be of sufficient detail that the external and internal
geometry shows an accurate depiction of the vehicle. CAD models are required of
the end items up to the major assembly.
Exterior CAD models
Examples of the required detail (but not limited to) for exterior CAD models are
docking aids, antennae, cables, cable clamps, debris shields, EVA aids, sensors,
thrusters, handrails, vents, cameras, lights, targets. All objects that deploy
rotate or otherwise move shall be appropriately modeled with location and limit
parameters described.
Interior CAD models
CAD models of the interior of the vehicle shall require the following (but not
limited to) internal pressure shell, standoff, hatches, ports, stowage
compartments, rack attachments, vents, lights, handrails, seat tracks, emergency
equipment. All objects that deploy rotate or otherwise move shall be
appropriately modeled with location and limit parameters described.
Format:

•   Models shall be full scale in English (inches) units.   •   Models shall be
constructed to nominal dimensions.   •   Models should be built with respect to
element local coordinate system.   •   Use a format that is compatible with ISS
Program.   •   Models shall be supplied in one of the following formats:
Unigraphics (preferred), Computer-Aided Three-Dimensional Interactive
Application (CATIA), PTC Pro-Engineer, Parasolid, Stereo Lithography (SLA),
Virtual Reality Modeling Language (VRML), or Product Vision (JT).   •   Solid
Models Only—Models may be unparameterized “dumb solids” meaning tolerance data;
model history, material properties, etc. need not be included.   •   Model parts
should be individual entities and not fused together. This will allow CAD team
to update the model based on hardware measurements. Assembly structure, part
names and part numbers would be helpful. However, for controlling file size
growth and having redundant geometry, all identical components (i.e., handrails,
connectors, etc) will be nested

- 100 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

in detail/ditto space/assemblies. For example if 20 identical handrails are
used, only one detail is required and the rest should be in ditto
space/assembly.

•   Description on movement limits for any articulating items should be
provided.   •   As-designed and as-built (validated and final) models shall be
validated to release engineering drawings.   •   Interior models shall be
delivered either separate from exterior models or as an appropriately documented
assembly such that interior models can easily be separated leaving both interior
and exterior features intact. If supplied as separate models, information to
associate interior to exterior shall be provided.   •   Where interior
subassemblies are supplied as separate models, sufficient documentation shall be
provided to support correct geometrical integration of each subassembly into its
larger interior element.   •   A model tree shall be provided which documents
the element model assembly architecture as well as model and subassembly titles.
  •   Models shall be under configuration management so that the pedigree and
source of models are documented and retained.   •   Models and associated
assembly trees and configuration data shall be delivered electronically.

Maintenance
Updates to CAD models shall be delivered to NASA within 7 days of drawing
release.

- 101 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
DATA REQUIREMENT DESCRIPTION
  Number: C4-2

C4-2: INITIAL MISSION RESOURCE ALLOCATION DOCUMENT (MRAD #1)
DESCRIPTION/PURPOSE:
To establish the allocation of resources and the technical requirements for
integration of the cargo elements and their support hardware with the orbital
vehicle pressurized module and external carrier system for each resupply
mission. The associated analyses will provide the required assessment to show
cargo compatibility with the associated vehicle environments defined in the IDD
and vehicle compatibility with SSP 50808.
DATA REQUIREMENTS:

a)   The Contractor’s format will be acceptable, except for those sections
concerned with stowage and labeling data for payloads on ISS logistics missions.
  b)   The report shall be in response to an initial NASA cargo complement
delivered at L-12 months. The Contractor’s response (this MRAD) shall address
specific technical and operational issues pertaining to each proposed cargo item
and contain recommendations for combining the proposed cargo items into an
optimized internal and external configuration based on the priorities of the
proposed cargo item and overall resource allocation.   c)   The MRAD shall be
the source of accurate data pertaining to the mission-unique mass, volume and
other resources allocated to each cargo item, and its supporting hardware,
assigned to the Contractor.   d)   The following categories of requirements
shall be included in this DRD:

  1)   Mission physical configuration of the orbital vehicle pressurized module
and external carrier, including ascent, on-orbit, and return stowage
configurations (cargo layouts)     2)   Mass and volume allocations for each bag
or individual cargo item and its support hardware     3)   Mission complement
electrical power and energy all mission phases (as applicable)     4)   Command
and data requirements     5)   Experiment/ORU thermal/environmental assessment  
  6)   Orbital vehicle dynamics and mass properties     7)   Robotic and
berthing requirements     8)   Orbital vehicle structural math model     9)  
Orbital vehicle thruster plume and firing history, propellant types     10)  
Launch to Activation Analysis for external cargo and flight profile     11)  
Initial Design Coupled Loads Analysis (1 or more)

  i)   Report shall include sensitivity of ORU response to cargo configuration
(location and mass)     ii)   Report shall include expected ORU environment
during all phases of flight and associated margins against NASA-provided
environmental limits

  12)   Initial Verification Loads Analysis (VLA)

  i)   Report shall include expected ORU environment during all phases of flight
and associated margins against NASA-provided environmental limits     ii)  
Report shall include guaranteed environment during flight

  13)   Crew utilization

- 102 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

  14)   Late access and/or early retrieval     15)   Flight operations support  
  16)   Mission-unique hardware and government furnished equipment (GFE)     17)
  Crew Equipment Interface Test Dates     18)   Intact Return Packing Location  
  19)   Any vehicle design changes that may affect the requirements in SSP 50808
and associated analytical products necessary for the berthing of the
Contractor’s on-orbit vehicle.     20)   A Mission Training Plan which addresses
all training requirements for the flight crew with respect to the orbital
vehicle and any necessary payloads. This plan shall define a series of lessons
to meet the training objectives with associated training locations, lesson
hours, required attendees, and training materials. This must be negotiated with
the JSC training flight lead.     21)   A minimum of two systems familiarization
briefings for the orbital vehicle to the mission specific crew representatives
at the Contractor facility.

- 103 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
 
   
DATA REQUIREMENT DESCRIPTION
  Number: C4-3

C4-3: IMAGERY AND ASSOCIATED CATALOGING
DESCRIPTION/PURPOSE:
The Contractor shall provide imagery of berthing interfaces, crew interfaces,
connectors, Extravehicular Activity (EVA) and Extravehicular Robotic
(EVR) interfaces of the orbital vehicle. This imagery shall capture all ISS
interfaces on the orbital vehicle and cargo transported to the ISS.
DATA REQUIREMENTS:
The three categories of imagery that comprise this task are:

1)   Orbital Vehicle Imagery   2)   Pressurized Cargo Imagery   3)   Cargo
Carrier Imagery

An imagery plan shall be constructed to facilitate Contractor planning and the
submittal of the imagery. The Preflight Imagery Plan (PFIP) shall be submitted
to NASA based on the requirements in this document. NASA will answer any
questions the Contractor has on development of the PFIP.
PREFLIGHT IMAGERY PLAN (PFIP)
A Contractor-provided PFIP shall be submitted to NASA for review and approval by
the ISS/Imagery Working Group (IWG). The imagery plan will specify the imagery
to be captured by the Contractor. The PFIP will also be used for evaluation
purposes to approve Contractor imagery submittals. For the orbital vehicle
pressurized module and the cargo carrier, the PFIP shall be submitted to NASA at
L-6 months.
Complex payload hardware, installed or mounted in the orbital vehicle
pressurized module, shall require imagery of ISS attach points, connectors,
fluid lines, and crew interfaces. The PFIP will list all hardware to be imaged,
the type of view (close up, normal, wide view) and the integration stage of the
hardware (before, during or after integration onto the module and/or carrier).
Imagery requirements will be captured according to the steps defined below:
Before Integration:
Standalone or bench top imagery of the hardware before it is integrated into the
Next Higher Assembly (NHA) of the pallet or sidewall carrier. Imagery shall
capture crew and EVA/EVR interfaces, guides, connectors and labels. Before
integration imagery is only required for hardware mounted on the FSE such as a
cargo carrier. This is generally close up imagery that allows for drill down
magnification of points of interest.
During Integration:
This is imagery of the hardware before installation of shields, covers, labels
or Multilayer Insulation (MLI). Several view points should be provided to show
all details of the installation, attach points and surrounding hardware. This
imagery will also capture any modifications to the

- 104 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

hardware that affect form, fit or function. Close up and normal views can be
used to satisfy these requirements.
After Integration:
This imagery captures the final flight configuration of the hardware. This is
imagery taken after the installation of shields, covers, labels or MLI blankets.
For the FSE cargo carrier, post-integration imagery shall include all sides of
the carrier be imaged.
ORBITAL VEHICLE IMAGERY
Potential problems during on-orbit robotic or EVA berthing operations require
imagery of all orbital vehicle ISS interfaces. For berthing interfaces, detailed
close up and overall wide view imagery documenting ISS interfaces are required.
The integration and final configuration of EVR grappling fixtures are required
to support EVA/EVR operations and anomaly resolution. Any EVR interface or EVA
crew aid on the module will require final configuration imagery. Cable and fluid
lines that connect to the ISS after berthing require final configuration imagery
of the connectors. This imagery will provide the clocking and pin configuration
of all ISS connections.
PRESSURIZED CARGO IMAGERY
Pressurized cargo imagery shall be taken to support cargo unloading and loading
operations and crew training. All FSE attach points, connectors and crew
interfaces shall be imaged before, during and after integration. This imagery
will be included in the PFIP to ensure requirements are defined and communicated
to the integrator. The Contractor shall submit the PFIP to NASA at L-6 months.
The PFIP shall define imagery requirements for the “before integration”, “during
integration”, and “after integration” phases of the integration.
EXTERNAL CARGO CARRIER IMAGERY
External cargo carrier imagery shall be taken to support EVA and EVR operations
on each ISS mission that transports external cargo. All FSE attach points,
EVA/EVR hardware interfaces, connectors and crew interfaces shall be imaged
before, during and after integration. This imagery will be included in the PFIP
to ensure requirements are defined and communicated to the integrator. The
Contractor shall submit the PFIP to NASA at L-6 months. The PFIP shall define
imagery requirements for the “before integration”, “during integration”, and
“after integration” phases of the integration. Examples of the external cargo
carrier imagery requirements include:
EVA/EVR interfaces — Defined as imagery documenting the mechanisms that either
an EVA crewperson or robotic arm must interface with for removal of hardware
from the carrier. This imagery includes attach points of ISS hardware to the
carrier, crew interfaces, connectors and EVA/EVR release mechanisms.
Crew Aids — Imagery of EVA crew assist aids resident to the carrier (handrails,
worksite interface fixture)
Power and Thermal Interfaces — Imagery of electrical, thermal and data
interfaces to ISS hardware.

- 105 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

Hardware Modifications — After hardware is turned over to the Contractor doing
the carrier integration, imagery will be taken of any modifications to either
the ISS hardware or to the carrier interfaces, if these modifications affect
form, fit, or function.
IMAGERY SUBMITTALS
The minimum resolution for the PFIP digital still imagery shall be no less than
6 megapixel. Images downloaded from the camera shall be in a “.TIF” format for
maximum image resolution. Imagery will be submitted to NASA at L-2 months. Image
cataloging data with enough detail to support subsequent retrieval shall be
submitted for incorporation into the NASA-JSC Digital Imagery Management System
(DIMS) database. The preferred submittal method consists of submitting the
imagery and data on Compact Disk — Read Only Memory (CD-ROM) or Digital Video
Disc (DVD).

- 106 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
DATA REQUIREMENT DESCRIPTION
  Number: C4-4

C4-4: INTERNAL CARGO INTERFACE CONTROL AGREEMENT
DESCRIPTION/PURPOSE:
The Internal Cargo Interface Control Agreement (ICA) is designed to provide the
orbital vehicle pressurized module to cargo item requirements definition and
interface details. This is required for complex internal payloads or ORU, It
defines the mission requirements and interfaces as they are known. It shall also
include any other Contractor-furnished hardware and services required such as
transportation or analytical support services. The ICA will evolve as mission
requirements are identified.
DATA REQUIREMENTS:
The cargo ICA shall define, to the extent required by each specific payload or
ORU, the hardware interfaces and resource requirements, ground processing
requirements, safety and interface verification requirements, and operational
requirements of each complex cargo item identified for the resupply mission.
Format/Contents
Depending on the complexity of the payload and its interfaces two types of ICAs
shall be available:
1. INTERFACE CONTROL DOCUMENT (ICD)
Active payloads or hardmounted ORUs which require crew operation, or require
resources such as power, cooling, command and data, etc., shall utilize ICDs.
Once baselined, each ICD shall be under configuration control. Approved
cargo-specific ICDs shall be published in hard copy and available in an
electronic format (softcopy) that is compatible with personal computers. All
figures are not required to be imbedded in the softcopy ICDs, but must be
available for delivery if requested.
2. STOWAGE INTERFACE AGREEMENT (SIA)
Passive payloads with ground handling constraints and/or verification
requirements shall utilize SIAs. The cargo specific SIA may follow the format
specified by the Contractor. Once baselined, each SIA shall be under
configuration control. Approved payload-specific SIAs shall be published in hard
copy and available in an electronic format (softcopy) that is compatible with
personal computers. Figures (if any) are not required to be imbedded in the
softcopy SIAs, but must be available for delivery if requested.
Maintenance
Cargo-specific ICAs shall be maintained throughout the mission preparation
period and flight as complete, updated ICAs.

- 107 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
DATA REQUIREMENT DESCRIPTION
  Number: C5-1

C5-1: INITIAL FLIGHT PRODUCTS
DESCRIPTION/PURPOSE:
NASA will use hardware and analytical data provided by the Contractor in the
Initial MRAD to develop the preliminary flight products, crew procedures, and
flight rules. This DRD provides a mechanism for the Contractor to provide
technical input and comments to the NASA developed procedures. These procedures
include maintenance, malfunction, timelines, and crew training plans for both
the orbital vehicle and cargo.
These products will ultimately be used by NASA as flight documents for flight
crew and ground personnel.
DATA REQUIREMENTS:
The Contractor shall provide updates to NASA-provided draft flight procedures
and flight rules. These procedures and timelines shall address all orbital
vehicle procedures and sequences, as well as any required cargo mission unique
procedures.
Flight procedures the Contractor shall review include:

a)   Nominal and off-nominal operations of the orbital vehicle and payloads. The
areas to be covered include Robotics Operations/Checklists, Contingency
Operations, Vestibule Operations, Rendezvous Operations/Checklist, On-Orbit
Maintenance, Flight Rule Inputs Portable Computer System (PCS) Displays,
On-orbit checkout (berthing).   b)   Vehicle updates to Guidance and Trajectory

  1)   Vehicle trajectory data and 3-sigma dispersions analysis     2)   Vehicle
navigational sensor data (performance, accuracy, limitations and constraints)

- 108 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
DATA REQUIREMENT DESCRIPTION
  Number: C5-2

C5-2: INTEGRATED CARGO PHASE III HAZARD REPORT
DESCRIPTION/PURPOSE:
The ISS SRP will use the Integrated Hazard Reports and System Description to
assess the design and operation of ISS element hardware configuration for
preflight assessments.
DATA REQUIREMENTS:
Submittals shall consist of Integrated Hazard Reports and System Descriptions
for all cargo that will be integrated into the orbital vehicle pressurized
module and the integrated assembly on the external carrier.
Hazard Reports and System Descriptions shall be provided in accordance with SSP
30309, Safety Analysis and Risk Assessment Requirements.
System Description: The Contractor shall provide a description of the launch and
on-orbit configuration of the hardware in accordance with SSP 30599. Functional
diagrams shall be submitted and supplemented with descriptions of interfaces and
operations.

- 109 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
DATA REQUIREMENT DESCRIPTION
  Number: C6-1

C6-1: FINAL MISSION RESOURCE ALLOCATION DOCUMENT (MRAD #2)
DESCRIPTION/PURPOSE:
To establish the allocation of resources and the technical requirements for
integration of the cargo elements and their support hardware with the orbital
vehicle pressurized module and external carrier system for each resupply
mission. The associated analyses will provide the required assessment to show
cargo compatibility with the associated vehicle environments defined in the IDD
and vehicle compatibility with SSP 50808.
The Contractor shall provide an Final MRAD that contains the analytical data
required for the initial MRAD but for the final cargo complement and
configuration.
DATA REQUIREMENTS:

a)   The Contractor’s format will be acceptable, except for those sections
concerned with stowage and labeling data for payloads on ISS logistics missions.
  b)   The report shall be in response to a final set of NASA cargo complement
delivered at L-6 months. The Contractor’s response shall contain the an
optimized internal and external configuration based on the priorities of the
proposed cargo item and overall resource allocation. Any technical or
operational issues that could not be resolved shall be documented in the report
with a recommended forward action plan. This report shall also capture the final
planning and associated milestones with vehicle design changes that may affect
the requirements in SSP 50808 and associated analytical products necessary for
the berthing of the Contractor’s on-orbit vehicle.   c)   The MRAD shall be the
source of accurate data pertaining to the mission-unique mass, volume and other
resources allocated to each cargo item, and its supporting hardware, assigned to
the Contractor. All data shall be updated with the latest cargo complement.   d)
  The following categories of requirements shall be included in this DRD with
updates or final configuration data:

  1)   Mission physical configuration of the orbital vehicle pressurized module
and external carrier, including ascent, on-orbit, and return stowage
configurations (cargo layouts)     2)   Mass and volume allocations for each bag
or individual cargo item and its support hardware     3)   Mission complement
electrical power and energy all mission phases (as applicable)     4)   Command
and data requirements     5)   Experiment/ORU thermal/environmental assessment  
  6)   Orbital vehicle dynamics and mass properties     7)   Robotic/berthing
requirements     8)   Orbital vehicle structural math model     9)   Orbital
vehicle thruster plume and firing history, propellant types     10)   Launch to
Activation Analysis for external cargo and flight profile     11)   Final Design
Coupled Loads Analysis (1 or more)

  i)   Report shall include sensitivity of ORU response to cargo configuration
(location and mass)

- 110 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

  ii)   Report shall include expected ORU environment during all phases of
flight and associated margins against NASA-provided environmental limits

  12)   Verification Loads Analysis (VLA)

  i)   Report shall include expected ORU environment during all phases of flight
and associated margins against NASA-provided environmental limits     ii)  
Report shall include guaranteed environment during flight

  13)   Updates to Crew utilization     14)   Final plan for late access and/or
early retrieval     15)   Final Flight operations support plan     16)  
Mission-unique hardware and GFE     17)   Final Crew Equipment Interface Test
Dates     18)   Final Intact Return Packing Location     19)   Transfer Bag or
Item Name (from label), serial number, IMS bar code label and size     20)   Any
updates to the Mission Training Plan which addresses all training requirements
for the flight crew with respect to the orbital vehicle and any necessary
payloads.

The Final MRAD shall also identify the cargo return and/or disposal content and
layout per the return manifest complement.

- 111 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
DATA REQUIREMENT DESCRIPTION
  Number: C6-2

C6-2: FINAL FLIGHT PRODUCTS
DESCRIPTION/PURPOSE:
NASA will use hardware and analytical data provided by the Contractor in the
Initial MRAD to develop the preliminary flight products, crew procedures, and
flight rules. This DRD provides a mechanism for the Contractor to provide
technical input and comments to the NASA developed procedures. These procedures
include maintenance, malfunction, timelines, and crew training plans for both
the orbital vehicle and cargo.
These products will ultimately be used by NASA as flight documents for flight
crew and ground personnel.
The Contractor shall review and provide updates to the final set of flight
products delivered at L-2 weeks.
DATA REQUIREMENTS:
The Contractor shall provide updates to NASA-provided final flight procedures
and flight rules. These procedures and timelines shall address all orbital
vehicle procedures and sequences, as well as any required cargo mission unique
procedures.
Flight procedures the Contractor shall review and provide technical input into
include:

a)   Nominal and off-nominal operations of the orbital vehicle and payloads. The
areas to be covered include Robotics Operations/Checklists, Contingency
Operations, Vestibule Operations, Rendezvous Operations/Checklist, On-Orbit
Maintenance, Flight Rule Inputs PCS Displays, On-orbit checkout (berthing).   b)
  Vehicle updates to Guidance and Trajectory

  1)   Vehicle trajectory data and 3-sigma dispersions analysis
    2)   Vehicle navigational sensor data (performance, accuracy, limitations
and constraints)

- 112 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
DATA REQUIREMENT DESCRIPTION
  Number: C6-3

C6-3: DELTA INTEGRATED CARGO HAZARD REPORT
DESCRIPTION/PURPOSE:
The Contractor shall provide updates to integrated cargo hazard reports.
DATA REQUIREMENTS:
Any updates to DRD C5-2 Integrated Cargo Hazard Report, utilizing the same data
requirements.

- 113 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
DATA REQUIREMENT DESCRIPTION
  Number: C7-1

C7-1: PRELIMINARY POST FLIGHT ASSESSMENT
DESCRIPTION/PURPOSE:
After each launch, a preliminary post-flight report shall be provided that
addresses Mission Success Criteria. Sufficient detail and evidence shall be
provided for NASA to make a Mission Success Determination. This report shall
provide an initial post-flight summary of the performance of the launch and
orbital vehicles. Preliminary notification and investigation status of any
anomalies cited to this point shall be provided in the report. Any data required
from NASA, such as on-orbit telemetry or photos (agreed to at CIR), will be
delivered within fourteen (14) days of CRS Visiting Vehicle (CVV) berthing.
DATA REQUIREMENTS:

a)   Full-rate flight data in accordance with the instrumentation plan in the
Vehicle IDD (DRD C3-1) and SOW Section 2.2.2.   b)   Complete full-rate
telemetry stream for launch vehicle systems.   c)   Contractor’s Flight or
Launch Readiness Review package   d)   Pre-flight prediction of

  1)   expected flight environments (i.e., acoustic/vibration, quasi-static
acceleration, thermal, and pressure)     2)   6-degree of freedom
(DOF) trajectory simulation and its inputs, nominal and 3-sigma orbit elements,
performance, margins, reserves, sequence of events and tracking     3)   Generic
vehicle environmental data may be submitted unless mission unique environmental
requirements are identified in the ICD

e)   Presentation and analysis of the Mission Success Criteria, which are
determined in accordance with Clause II.A.19 Mission Success Determination,
Investigation, and Corrective Actions at the Cargo Integration Review.

- 114 -



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
DATA REQUIREMENT DESCRIPTION
  Number: C7-2

C7-2: FINAL POST FLIGHT ASSESSMENT
DESCRIPTION/PURPOSE:
After each launch, a final post-flight report shall be provided. This report
shall provide a comprehensive post-flight summary of the performance of the
launch and orbital vehicles. This report will support the NASA Contracting
Officer’s mission success determination.
This requirement shall also apply to utilization of the launch vehicle fleet or
delivery vehicle fleet on non-NASA missions.
DATA REQUIREMENTS:
After each mission, this report shall be provided the following data as it
pertains to the launch and orbital vehicles:

a)   Contractor’s post flight report, including predicted and actual vehicle
system, subsystem and component performance data   b)   Post flight
determination of actual flight environments   c)   Explanation of significant
differences between the predicted and actual flight environments   d)   When
applicable, accident investigation and resolution documentation, responses and
implementations to the mishap board’s recommendations and return to flight
activities   e)   Identify problems, anomalies and malfunctions over the course
of the mission and their impact on the payload and the overall mission.   f)  
Provide recommended corrective actions and anomaly resolutions. This would
include model and predicted environment updates due to collected flight data.  
g)   Assess the adequacy of training, both for flight and ground personnel

- 115 -



--------------------------------------------------------------------------------



 



(GRAPHIC) [w72841w72841l9.gif]

NNJ09GA02B ISS Commercial Resupply Services ATTACHMENT V.D. SMALL BUSINESS AND
SMALL DISADVANTAGED BUSINESS SUBCONTRACTING PLAN I l> T—(

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w72841w72841m1.gif]

117

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w72841w72841m2.gif]

Use or disclosure of contents of this page is restricted by the disclosure
statement on the title page Orbital

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w72841w72841m3.gif]

NNJ09GA02B ISS Commercial Resupply Services 1.1 PERCENTAGE GOALS & TOTAL DOLLARS
PLANNED FOR SMALL BUSINESS
-119-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w72841w72841m4.gif]

NNJ09GA02B ISS Commercial Resupply Services -120-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w72841w72841m5.gif]

NNJ09GA02B ISS Commercial Resupply Services -121 -

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w72841w72841m6.gif]

NNJ09GA02B ISS Commercial Resupply Services -122-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w72841w72841m7.gif]

NNJ09GA02B ISS Commercial Resupply Services -123-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w72841w72841m8.gif]

NNJ09GA02B ISS Commercial Resupply Services -124-

 



--------------------------------------------------------------------------------



 



        NNJ09GA02B       ISS Commercial Resupply Services  
 
  ATTACHMENT V.E.   SAFETY AND HEALTH PLAN
 
 
 
  (Orbital Safety Manual, #TM-1617 REV T, dated 08 February 2008, Incorporated
By Reference)

-125-



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
ATTACHMENT V.F.
  STANDARD RESUPPLY SERVICE — STANDARD
 
  EXTERNAL CARGO COMPLEMENT

A. ORBITAL REPLACEMENT UNITS (ORUs)

1.   Direct Current Switching Unit (DCSU)*   2.   Main Bus Switching Unit
(MBSU)*   3.   Pump Module Assembly (PMA)   4.   Utility Transfer Assembly (UTA)
  5.   Nitrogen Resupply Bottle (NRB)   6.   Flexible Hose Rotary Coupler (FHRC)
  7.   Control Moment Gyroscope (CMG)

 

*   denotes also compatible with SPDM. If their FSE is designed for
SPDM-compatibility, an EVA is not required for removal and reinstallation.

B. PAYLOADS

1.   Flight Releasable Attach Mechanism-based science payloads

-126-



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
ATTACHMENT V.G.
  PERSONAL IDENTITY VERIFICATION (PIV) OF
 
  CONTRACTOR PERSONNEL

PIV Card Issuance Procedures in accordance with FAR clause 52.204-9, Personal
Identity Verification of Contractor Personnel
FIPS 201 Appendix A graphically displays the following procedure for the
issuance of a PIV credential.
(IMAGE) [w72841w7284107.gif]
The following steps describe the procedures for the NASA Personal Identity
Verification Card Issuance (PCI) of a PIV credential:
Step 1:
The Contractor’s Corporate Security Officer (CSO), Program Manager (PM), or
Facility Security Officer (FSO) submits a formal letter that provides a list of
contract employees (applicant) names requesting access to the NASA Contracting
Officer’s Technical Representative (COTR). In the case of a foreign national
applicant, approval through the NASA Foreign National Management System (NFNMS)
must be obtained for the visit or assignment before any processing for a PIV
credential can take place. Further, if the foreign national is not under a
contract where a COTR has been officially designated, the foreign national will
provide the information directly to their visit/assignment host, and the host
sponsor will fulfill the duties of the COTR mentioned herein. In each case, the
letter shall provide notification of the contract or foreign national employee’s
(hereafter the “applicant”) full name (first, middle and last), social security
number (SSN) or NASA Foreign National Management System Visitor Number if the
foreign national does not have a SSN, and date of birth. If the contract
employee has a current satisfactorily completed

-127-



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

National Agency Check with Inquiries (NACI) or an equivalent or higher degree of
background investigation, the letter shall indicate the type of investigation,
the agency completing the investigation, and date the investigation was
completed. Also, the letter must specify the risk/sensitivity level associated
with the position in which each applicant will be working (NPR 1600.1, Security
Program, §4.5 is germane) Further, the letter shall also acknowledge that
contract employees may be denied access to NASA information or information
systems based on an unsatisfactory background investigation/adjudication.
After reviewing the letter for completeness and concurring with the
risk/sensitivity levels, the COTR/host must forward the letter to the Center
Chief of Security (CCS). The CCS shall review the Office of Personnel Management
(OPM) databases (e.g., Defense Clearance and Investigation Index [DCII],
Personal Identity Provider [PIP], et al.), and take appropriate steps to
validate the applicant’s investigation status. Requirements for a NACI or other
investigation shall be initiated only if necessary.
Applicants who do not currently possess the required level of background
investigation shall be directed to the Electronic Questionnaires for
Investigations Processing (e-QIP) web site to complete the necessary background
investigation forms online. The CCS shall provide to the COTR/host information
and instructions on how to access the e-QIP for each contract or foreign
national employee requiring access
Step 2:
Upon acceptance of the letter/background information, the applicant will be
advised that in order to complete the investigative process, he or she must
appear in-person before the authorized PIV registrar and submit two forms of
identity source documents in original form. The identity source documents must
come from the list of acceptable documents included in Form I-9, Employment
Eligibility Verification, one which must be a Federal or State-issued picture
identification. A non-PIV government identification badge, including the NASA
Photo Identification Badge, may not be used for the original issuance of a PIV
vetted credential. Fingerprints will be taken at this time. The applicant must
appear no later than the entry on duty date.
When the applicant appears, the registrar will electronically scan the submitted
documents; any document that appears invalid will be rejected by the registrar.
The registrar will capture electronically both a facial image and fingerprints
of the applicant. The information submitted by the applicant will be used to
create or update the applicant identity record in the Identity Management System
(IDMS).
Step 3:
Upon the applicant’s completion of the investigative document, the CCS reviews
the information, and resolves discrepancies with the applicant as necessary.
When the applicant has appeared in person and completed fingerprints, the
package is electronically submitted to initiate the NACI. The CCS includes a
request for feedback on the National Agency Check (NAC) portion of the NACI at
the time the request is submitted.
Step 4:
Prior to authorizing physical access of a Contractor employee to a
federally-controlled facility or access to a Federal information system, the CCS
will a National Crime Information Center

-128-



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

(NCIC) with an Interstate Identification Index check is/has been performed. In
the case of a foreign national, a national check of the Bureau of Immigration
and Customs Enforcement (BICE) database will be performed for each applicant. If
this process yields negative information, the CCS will immediately notify the
COTR/host of the determination regarding access made by the CCS.
Step 5:
Upon receipt of the completed NAC, the CCS will update IDMS from the NAC portion
of the NACI and indicate the result of the suitability determination. If an
unsatisfactory suitability determination is rendered, the COTR will advise the
Contractor that the employee is being denied physical access to all
federally-controlled facilities and Federal information systems.
Based on a favorable NAC and NCIC/III or BICE check, the CCS will authorize the
issuance of a PIV federal credential in the Physical Access Control System
(PACS) database. The CCS, based on information provided by the COTR/host, will
determine what physical access the applicant should be granted once the PIV
issues the credential.
Step 6:
Using the information provided by the applicant during his or her in-person
appearance, the PIV card production facility creates and instantiates the
approved PIV card for the applicant with an activation date commensurate with
the applicant’s start date.
Step 7:
The applicant proceeds to the credential issuance facility to begin processing
for receipt of his/her federal credential.
The applicant provides to the credential issuing operator proof of identity with
documentation that meets the requirements of FIPS 201 (Department of Homeland
Security Employment Eligibility Verification (Form I-9) documents. These
documents must be the same documents submitted for registration.
The credential issuing operator will verify that the facial image, and
optionally reference finger print, matches the enrollment data used to produce
the card. Upon verification of identity, the operator will locate the employee’s
record in the PACS database, and modify the record to indicate the PIV card has
been issued. The applicant will select a Personal Identification Number
(PIN) for use with his or her new PIV card. Although root data is inaccessible
to the operator, certain fields (hair color, eye color, et al.) may be modified
to more accurately record the employee’s information.
The applicant proceeds to a kiosk or other workstation to complete activation of
the PIV card using the initial PIN entered at card issuance.

-129-



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

ALTERNATIVE FOR APPLICANTS WHO DO NOT HAVE A COMPLETED AND ADJUDICATED NAC AT
THE TIME OF ENTRANCE ON DUTY
Steps 1 through 4 shall be accomplished for all applicants in accordance with
the process described above. If the applicant is unable to appear in person
until the time of entry on duty, or does not, for any other reason, have a
completed and adjudicated NAC portion of the NACI at the time of entrance on
duty, the following interim procedures shall apply.

1.   If the documents required to submit the NACI have not been completed prior
to Entrance on Duty (EOD), the applicant will be instructed to complete all
remaining requirements for submission of the investigation request. This
includes presentation of I-9 documents and completion of fingerprints, if not
already accomplished. If the applicant fails to complete these activities as
prescribed in NPR 1600.1 (Chapters 3 and 4), it may be considered as failure to
meet the conditions required for physical access to a federally-controlled
facility or access to a Federal information system, and result in denial of such
access.   2.   Based on favorable results of the NCIC, the applicant shall be
issued a temporary NASA identification card for a period not-to-exceed six
months. If at the end of the six month period the NAC results have not been
returned, the agency will at that time make a determination if an additional
extension will be granted for the temporary identification card.   3.   Upon
return of the completed NAC, the process will continue from Step 5.

-130-



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
ATTACHMENT V.H.
  ACRONYMS AND ABBREVIATIONS

     
ASSIST
  Acquisition Streamlining and Standardization Information System
ATP
  Authority/Authorization to Proceed
 
   
BICE
  Bureau of Immigration and Customs Enforcement
 
   
CAD
  Computer- Aided Drafting/Design
CATIA
  Computer-Aided Three-Dimensional Interactive Application
CCR
  Central Contractor Registration
CCS
  Center Chief of Security
CD-ROM
  Compact Disk — Read Only Memory
CEA
  Center Export Administrator
CEIT
  Crew and Equipment Interface Test
CFR
  Code of Federal Regulations
CIO
  Chief Information Officer
CIR
  Cargo Integration Review
CLA
  Coupled Loads Analysis
CLIN
  Contract Line Item Number
CM
  Configuration Management
CMG
  Control Moment Gyro
COTR
  Contracting Officer Technical Representative
COTS
  Commercial Orbital Transportation Services
CRS
  Commercial Resupply Services
CSO
  Corporate Security Officer
CY
  Calendar Year
 
   
DCII
  Defense Clearance and Investigation Index
DCSU
  Direct Current Switching Unit
DHS
  Department of Homeland Security
DIG
  Designated Industry Group
DIMS
  Digital Imagery Management System
DLA
  Design Coupled Loads Analysis
DoD
  Department of Defense
DoDSSP
  Department of Defense Single Stock Point
DOF
  Degrees of Freedom
DOT
  Department of Transportation
DRD
  Data Requirements Document
DRL
  Data Requirements List
DUNS
  Data Universal Numbering System
DVD
  Digital Video Disk
 
   
EAR
  Export Administration Regulations
ECP
  Export Control Plan
ECS
  Environmental Control System
EDMS
  Electronic Data Management System
EFT
  Electronic Funds Transfer

-131-



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
EMC
  Electromagnetic Compatibility
EMI
  Electromagnetic Interference
EMI/C
  Electromagnetic Interference/Compatibility
E.O.
  Executive Order
EOD
  Entrance on Duty
EOM
  End of Mission
e-QIP
  Electronic Questionnaires for Investigations Processing
ERB
  Engineering Review Board
EVA
  Extravehicular Activity
EVR
  Extravehicular Robotics
 
   
FAA
  Federal Aviation Administration
FAR
  Federal Acquisition Regulations
FHRC
  Flexible Hose Rotary Coupler
FIPS
  Federal Information Processing Standards
FMEA
  Failure Modes Effects Analysis
f.o.b.
  Freight On Board
FOD
  Foreign Object Debris
FPMR
  Federal Property Management Regulations
FRAM
  Flight Releasable Attach Mechanism
FRB
  Failure Review Board
FRGF
  Flight Releasable Grapple Fixture
FSC
  Federal Supply Clauses
FSE
  Flight Support Equipment
FSG
  Federal Supply Group
FSO
  Facility Security Officer
 
   
GAO
  Government Accountability Office
GFE
  Government Furnished Equipment
GFEPS
  Government Furnished Equipment, Property and Services
GFP
  Government Furnished Property
GIDEP
  Government Industry Data Exchange Program
GN&C
  Guidance, Navigation and Controls
GPS
  Global Positioning System
GSA
  General Services Administration
GSE
  Ground Support Equipment
 
   
HBCU/MI
  Historically Black College or University / Minority Institution
HSPD
  Homeland Security Presidential Directive
HUBZone
  Historically Underutilized Business Zone
Hz
  hertz
 
   
ICA
  Interface Control Agreement
ICD
  Interface Control Document
IDD
  Interface Definition Document
IDIQ
  Indefinite Delivery Indefinite Quantity

-132-



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
IDMS
  Identity Management System
IEEE
  Institute of Electrical and Electronics Engineers
IGA
  Intergovernmental Agreement
IMC
  International Space Station Management Center
IMS
  Inventory Management System
I&O
  Integration and Operations
IP
  International Partner;
 
  Internet Protocol
IRD
  Interface Requirements Document
IRS
  Internal Revenue Service
ISPR
  International Standard Payload Rack
ISS
  International Space Station
IT
  Information Technology
ITAR
  International Traffic in Arms Regulations
IVA
  Intravehicular Activity
IV&V
  Independent Verification and Validation
IWG
  Imagery Working Group
 
   
JMST
  Joint Multi-Segment Simulation Training
JSC
  Johnson Space Center
 
   
kg
  kilogram
 
   
L-
  Launch minus (time before launch)
LTA
  Launch to Activation
LV
  Launch Vehicle
 
   
MBSU
  Main Bus Switching Unit
MCC
  Mission Control Center
MER
  Mission Evaluation Room
MIOMP
  Mission Integration and Operations Management Plan
MIR
  Mission Integration Review
MLI
  Multi-Layer Insulation
MOU
  Memorandum of Understanding
MRAD
  Mission Resources Allocation Document
MRB
  Material Review Board
MSS
  Mobile Servicing System
MT
  Metric Tons
 
   
NAC
  National Agency Check
NACI
  National Agency Check with Inquiries
NAICS
  North American Industry Classification System
NASA
  National Aeronautics and Space Administration
NASIRC
  NASA Incident Response Center
NCIC
  National Crime Information Center
NFNMS
  NASA Foreign National Management System

-133-



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
NFS
  NASA FAR Supplement
NHA
  Next Higher Assembly
NISN
  NASA Integrated Services Network
NIST
  National Institute of Standards and Technology
NLT
  No Later Than
NPD
  NASA Policy Directive
NPR
  NASA Procedural Requirement
NRB
  Nitrogen Resupply Bottle
NSCCB
  Network Security Configuration Control Board
 
   
OCE
  Office of the Chief Engineer
OMB
  Office of Management and Budget
OPM
  Office of Personnel Management
ORCA
  Online Representations and Certifications Applications
ORU
  Orbital Replacement Unit
OSE
  Orbital Support Equipment
OSHA
  Occupational Safety and Health Administration
OV
  Orbital Vehicle
 
   
PACS
  Physical Access Control System
PCI
  PIV Card Issuance
PCS
  Portable Computer System
PFIP
  Preflight Imagery Plan
PIN
  Personal Identification Number
PIP
  Personal Identity Provider
PIV
  Personal Identity Verification
PKI
  Public Key Infrastructure
P.L.
  Public Law
PM
  Program Manager
PMA
  Pump Module Assembly
Pub.L.
  Public Law
 
   
R&D
  Research and Development
RF
  Radio Frequency
RFI
  Request for Information
RFP
  Request for Proposal
ROM
  Rough Order of Magnitude
 
   
S&MA
  Safety and Mission Assurance
SB
  Small Business
SBU
  Sensitive But Unclassified
SDB
  Small Disadvantaged Business
SEB
  Source Evaluation Board
SF
  Standard Form
SLA
  Stowage Interface Agreement
SIL
  Systems Integration Lab

-134-



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
SLA
  Stereo Lithography
SOE
  Sequence of Events
SOW
  Statement of Work
SP
  Special Publication
SPA
  Software Product Assurance
SPDM
  Special Purpose Dexterous Manipulator
SQA
  Software Quality Assurance
SRP
  Safety Review Panel
SSMB
  Space Station Manned Base
SSN
  Social Security Number
SSRMS
  Space Station Remote Manipulator System
 
   
TBD
  To Be Determined
TBP
  To Be Proposed
TDRSS
  Tracking and Data Relay Satellite System
TIC
  Targeted Industry Category
TIM
  Technical Interchange Meeting
TIN
  Taxpayer Identification Number
T.O.
  Task Order
TRL
  Technology Readiness Level: definitions below.
 
   
UCAT
  Universal Controls Analysis Tool
UHF
  Ultra High Frequency
URL
  Uniform Resource Locator
U.S.
  United States
USAF
  United States Air Force
U.S.C.
  United States Code
US-CERT
  United States Computer Emergency Readiness Team
UTA
  Utility Transfer Assembly
 
   
VBR
  Vehicle Baseline Review
VLA
  Verification Loads Analysis
VRML
  Virtual Reality Modeling Language
 
   
WOSB
  Woman-Owned Small Business

-135-



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

TECHNOLOGY READINESS LEVEL DEFINITIONS
TRL 1: Basic principles observed and reported. This is the lowest “level” of
technology maturation. At this level, scientific research begins to be
translated into applied research and development.
TRL 2: Technology concept and/or application formulated. Once basic physical
principles are observed, then at the next level of maturation, practical
applications of those characteristics can be ‘invented’ or identified. At this
level, the application is still speculative: there is not experimental proof or
detailed analysis to support the conjecture.
TRL 3: Analytical and experimental critical function and/or characteristic proof
of concept. At this step in the maturation process, active research and
development (R&D) is initiated. This must include both analytical studies to set
the technology into an appropriate context and laboratory-based studies to
physically validate that the analytical predictions are correct. These studies
and experiments should constitute “proof-of-concept” validation of the
applications/concepts formulated at TRL 2.
TRL 4: Component and/or breadboard validation in laboratory environment.
Following successful “proof-of-concept” work, basic technological elements must
be integrated to establish that the “pieces” will work together to achieve
concept-enabling levels of performance for a component and/or breadboard. This
validation must be devised to support the concept that was formulated earlier,
and should also be consistent with the requirements of potential system
applications. The validation is relatively “low-fidelity” compared to the
eventual system: it could be composed of ad hoc discrete components in a
laboratory.
TRL 5: Component and/or breadboard validation in relevant environment. At this
level, the fidelity of the component and/or breadboard being tested has to
increase significantly. The basic technological elements must be integrated with
reasonably realistic supporting elements so that
the total applications (component-level, sub-system level, or system-level) can
be tested in a “simulated” or somewhat realistic environment.
TRL 6: System/subsystem model or prototype demonstration in a relevant
environment (ground or space). A major step in the level of fidelity of the
technology demonstration follows the completion of TRL 5. At TRL 6, a
representative model or prototype system or system — which would go well beyond
ad hoc, ‘patch-cord’ or discrete component level breadboarding — would be tested
in a relevant environment. At this level, if the only ‘relevant environment’ is
the environment of space, then the model/prototype must be demonstrated in
space.
TRL 7: System prototype demonstration in a space environment. TRL 7 is a
significant step beyond TRL 6, requiring an actual system prototype
demonstration in a space environment. The prototype should be near or at the
scale of the planned operational system and the demonstration must take place in
space.
TRL 8: Actual system completed and “flight qualified” through test and
demonstration (ground or space). In almost all cases, this level is the end of
true “system development” for most technology elements. This might include
integration of new technology into an existing system.

TRL 9: Actual system ‘flight proven’ through successful mission operations. In
almost all cases, the end of last ‘bug fixing’ aspects of true ‘system
development’. This might include integration of hew technology into an existing
system. This TRL does not include planned product improvement of ongoing or
reusable systems.

-136-



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
ATTACHMENT V.I.
  GLOSSARY

     
AE
  Approach Ellipsoid: A 2.5 x 1.25 x 1.25 mile (4 x 2 x 2 km) ellipsoid,
centered at the ISS center of mass, with the long axis aligned with the V-Bar.
 
   
Customer Cargo
  Cargo and/or payloads including packing materials, attachment hardware and/or
FSE. For internal cargo, this definition only includes systems racks and
International Standard Payload Racks (ISPRs); other racks are excluded.
 
   
Discrepant
  Visibly damaged or out of configuration.
 
   
Early destow
  Cargo that needs to be removed from the orbital vehicle within 6 hours of the
orbital vehicle landing.
 
   
ISS Integration
  The activities required to ensure that SSP 50808 requirements have been met;
necessary hardware and software development to interface with the ISS has been
completed; and joint on-orbit integrated operations plans have been finalized.
 
   
Mission unique
  Hardware or software utilized to accomplish a CRS mission that differs from
the previously-baselined configuration of the launch or orbital vehicle. This
includes hardware or software specifically designed to meet mission requirements
or first flight items that have not previously flown on a CRS mission. This
definition also includes GSE.
 
   
Non-NASA Cargo
  Contractor-manifested cargo flown on a resupply mission to the ISS that will
not transfer to the ISS or require any action on the part of NASA.
 
   
Prox Ops
  Proximity Operations
 
   
Real-time
  Period of time during which integrated operations are taking place.
 
   
Usable Cargo
  Cargo and/or payloads without any packing material, attachment hardware or
FSE.

-137-



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
ATTACHMENT V.J.
  NON-STANDARD SERVICES

The items enumerated below may be purchased by NASA to provide additional
insight into the services procured. Items 1 through 4 are inputs necessary for
NASA personnel to perform Independent Verification and Validation of Contractor
analyses.
1. Coupled Loads Analysis Independent Verification and Validation (CLA IV&V)
The Contractor shall provide:

1)   Documents and reports used in the development of the orbital and launch
vehicle environments (acoustic, random, sine, shock) and hardware qualification.
  2)   Pre-flight predictions of expected flight environments (e.g.
acoustic/vibration, quasi-static acceleration, thermal, shock, and pressure).  
3)   In addition to the specific information listed in this clause, the
Contractor shall provide a listing of existing and planned data products,
models, packages, reports, ERB packages which the Contractor or its launch
service provider will/has create/d in this analysis area for their own purposes.
Upon request, NASA shall be provided these items. The combination of these items
and those specifically listed shall support the following NASA Assessment:

  a)   Implement and validate generic CLA (with NASA code) using Contractor or
provider models and forcing functions.     b)   Review Contractor or provider
model validation.     c)   Review Contractor or provider dynamic event selection
and associated forcing function development.     d)   Validate that frequencies,
damping and modes of the launch vehicle dynamic models are traceable to ground
testing.     e)   Validate models which are not anchored in substantial flight
data.     f)   Verify system design is robust against model variations.

2. Thermal Modeling IV&V
In addition to the specific information listed in this clause, the Contractor
shall provide a listing of existing and planned data products, models, packages,
reports, ERB packages which the Contractor or its launch service provider
will/has create/d in this analysis area for their own purposes. Upon request,
NASA shall be provided these items. The combination of these items and those
specifically listed shall support the following NASA Assessment:


1)   Review elements of the launch vehicle aerothermal model and validate
against contractor data.   2)   Review elements of the thermal models of engines
and solid motors and validate against contractor data.   3)   Validate that the
aerodynamics for the launch vehicle are traceable to wind tunnel test data.   4)
  Aerodynamic impacts on the vehicle venting analysis are well understood.   5)
  Validate models which are not anchored in substantial flight data.   6)  
Verify system design is robust against model variations

3. Electromagnetic Environment IV&V
The Contractor shall provide:

1)   EMI/C environment test procedures and data,

-138-



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

2)   Antenna gain patterns,   3)   Transmitter characteristics (line losses,
frequencies, power at a minimum),   4)   Radiated fields from the launch vehicle
at the cargo positions,   5)   Range RF environment for a launch of this
vehicle,   6)   Ordnance circuit design guidelines,   7)   Ordnance circuit test
reports from the Demonstration mission launch vehicle, or most recent launch if
the Demonstration mission has not been accomplished,   8)   Grounding, bonding
and isolation methodology, requirements, and diagrams,   9)   Grounding and
isolation test results from the Demonstration mission launch vehicle, or most
recent launch if the Demonstration mission has not been accomplished,   10)  
Wire routing methodology and requirements,   11)   Vehicle to ground station
link analysis from Demonstration mission,   12)   Available vehicle patterns for
C Band, Ultra-High Frequency (UHF), Global Positioning System (GPS) and S Band
antennas. This shall include, as a minimum, vendor free space patterns,   13)  
Radio Frequency (RF) intermodulation report — Analysis of intermodulation
frequencies from vehicle.   14)   In addition to the specific information listed
in this clause, the Contractor shall provide a listing of existing and planned
data products, models, packages, reports, ERB packages which the Contractor or
its launch service provider will/has create/d in this analysis area for their
own purposes. Upon request, NASA shall be provided these items. The combination
of these items and those specifically listed shall to support the following NASA
Assessment:

  a)   Validate models which are not anchored in substantial flight data.     b)
  Verify system design is robust against model variations

4. Flight Design IV&V
The Contractor shall provide:

1)   Nominal 6 DOF trajectory simulation results for the targeted insertion
condition utilizing actual weights and propulsion models.   2)   Simulation
predictions of nominal and 3-sigma limits for orbit elements and the associated
covariance matrix.   3)   Mass to orbit performance capability, margins and
reserves.   4)   Sequence of Events (SOE) and tracking coverage.   5)   Launch
vehicle configuration (including mission-unique features) and weight statement.
  6)   Sources, magnitude, and distribution type (e.g. Gaussian, uniform) for
all trajectory and simulation with dispersions used.   7)   Definition of
body-fixed coordinate systems used for launch vehicle and spacecraft.   8)  
References to the sources for all payload inputs to the 6 DOF analysis.   9)  
In addition to the specific information listed in this clause, the Contractor
shall provide a listing of existing and planned data products, models, packages,
reports, ERB packages which the Contractor or its launch service provider
will/has create/d in this analysis area for their own purposes. Upon request,
NASA shall be provided these items. The combination of these items and those
specifically listed shall support the following NASA Assessment:

  a)   Develop launch vehicle 3DOF trajectory model.     b)   Validate model
against contractor vehicle mass and performance predictions and data.     c)  
Validates models which are not anchored in substantial flight data.

-139-



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

  d)   Verify system design is robust against model variations

5. Type I Manufacturing Process Audit
The Contractor shall provide:

1)   Pedigree Review packages and presentations at the supplier for the launch
vehicle that include a hardware summary, As Built Configuration List, Acceptance
Test and Results summary, summary of discrepancies and resolutions encountered
during manufacturing/testing, and summary of deviations and waivers.   2)  
Verbal or written responses to NASA’s Request For Information (RFI) items.   3)
  Cause and effect analyses for using, or replacing suspect hardware   4)  
Additional data as requested (for example analysis, drawings, schematics and/or
photos, hardware cross sections to resolve concerns over hardware disposition)  
5)   Sub-tier vendor data as needed

6. Type II Manufacturing Site Visit and Process Audit
The Contractor shall provide:

1)   Vendor overview presentation manufacturing processes and quality controls
(2-6 hours) including the following:

  a)   Manufacturing Process Review

  i)   Documentation

  1.   Requirements     2.   Traceability

  ii)   Nonconformances, Rework, and Rebuilds

  1.   Initiation     2.   Documentation     3.   Verification     4.   Drawing
changes     5.   Rejection procedures and disposition

  iii)   Personnel Training

  b)   Pedigree Review Process

  i)   Acceptance and qualification standards     ii)   Lot acceptance policies
(as applicable)     iii)   Subcontractors and Vendors

  1.   Vendor certification requirements     2.   Material and parts inspection
    3.   Subcontractors used     4.   Problem tracking     5.   Subcontractor
performance review reviews

  c)   Quality Control

  i)   Metrology and calibration     ii)   Foreign Object Debris (FOD) control
(as appropriate)     iii)   Environmental controls, to include control of
potentially damaging materials     iv)   Clean room policies (as applicable)    
v)   Problem tracking (trends and frequent occurrences)

-140-



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

  1.   Internal     2.   Vendors     3.   Industry wide

  d)   Production schedules

  i)   Manufacturing schedules for relevant parts     ii)   Maintenance policies
for heavy manufacturing equipment     iii)   Inventory dynamics

2) Production Line Inspection (2-5 hours)

  a)   Tour of manufacturing processes for relevant parts, including as many
steps as practical, with parts inspections where practical     b)   The
opportunity to inspect representative documentation pertinent to the launch
vehicle, including:

  i)   Build instructions     ii)   Nonconformance documentation     iii)  
Calibration stamps and/or tags     iv)   Parts traceability

  c)   Opportunities for questions on the floor

3) Close-out question and answer session (2-4 hours):
This meeting will include the opportunity for NASA to ask questions arising from
the overview and production line inspection. NASA shall have the option to
request additional information that would provide additional confidence in the
vendor’s production repeatability and completed hardware meeting the design
intent. In addition to Requests for Information (RFIs) handled on-site, some
RFIs might required additional time for the vendor to respond. Written responses
to NASA’s request from the vendor not given on-site shall be handled in a timely
fashion, normally delivered within two weeks, except where not possible due to
critical schedule restrictions.

4)   NASA review of additional documentation (2-4 hours):

The vendor shall provide a conference room for the NASA team to perform
documentation review during after the close-out question and answer session.
7. Flight Hardware Operations and Integrated Test Processes Audit
In meetings at the design engineering, manufacturing and launch sites, the
Contractor shall provide presentations, and documents as required, defining and
describing the processes for performing, tracking, and recording of the vehicle
flight hardware/software integration, test and checkout. The processes will
cover the generation, control, and disposition of test procedures,
nonconformance, and failure analysis. The Contractor shall make available to
NASA all problem reports or discrepancy reports on launch vehicle systems’
failures and anomalies for the Demonstration mission, or the most recent mission
if the Demonstration mission has not yet flown.
8. Ishikawa Fishbone

1)   The Contractor shall provide launch vehicle fishbones using a cause and
effect analysis addressing all possible root causes of mission loss, for flight
and ground subsystems.   2)   The Contractor shall provide a disposition for
each fishbone; including engineering changes, mitigation, conclusions,
recommended actions and reports.

-141-



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

  a)   The completed analysis shall include closures describing mitigating
factors that protect against the subject root cause.     b)   The top level of
the analysis shall incorporate the primary elements of man, method, machine,
material and measurement.     c)   Hardware detail shall be to the box level
(e.g. flight computer, regulator, thrust vector control actuator, hydraulic
pump, etc).     d)   Mission analysis level shall be to the design analysis
level (e.g. coupled loads, autopilot stability, integrated thermal analysis,
guidance accuracy analysis, etc.).     e)   Fault trees and/or Failure Mode
Effects Analyses (FMEAs), if they exist, will be provided for items without
fishbones. Additional information on failure modes and/or mitigation may be
required for these items, specifically the consideration of failure causes
rooted in human error and/or analytical methods.

3)   The Contractor shall make available launch vehicle engineers in the
appropriate engineering areas for occasional discussions at the system and
sub-system level: mechanical, electrical, S&MA, flight design, flight software,
controls, loads, environments, stress, thermal and EMC/RF.

9. Launch Service Complex Review
The Contractor shall provide documents and/or schematics defining the operation
of the launch site Ground Support Equipment systems. Emphasis will be placed on
launch system and launch complex structural, mechanical, fluid and electrical
ground to vehicle interfaces. Payload Environmental Control System (ECS) system
maintenance, testing, calibration and/or metrology, and operation during all
phases of payload processing at the launch complex will be included. Examples of
support equipment include, but are not limited to, ground computer, ground
software, communications system, ECS, lifting equipment, safe and arm securing
system, power distribution system, battery simulators, and test tools.


-142-



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
ATTACHMENT V.K.
  GOVERNMENT-SUPPLIED HARDWARE

1.   Flight Releasable Grapple Fixture (FRGF)   2.   EVA/IVA Labels   3.   NASA
Standard Detonators

-143-



--------------------------------------------------------------------------------



 



NNJ09GA02B   ISS Commercial Resupply Services    

     
ATTACHMENT V.L.
  APPLICABLE AND REFERENCE DOCUMENTS

Applicable Documents are considered contractually binding. Unless otherwise
specified elsewhere in this RFP, the entire document is considered contractually
binding.
Reference Documents are provided for general context or information purposes and
are not considered contractually binding.
Applicable Documents

              Document #   Revision   Document Title
49 U.S.C. Subtitle IX, Ch. 701
          Commercial Space Launch Activities
 
           
14 C.F.R. Ch. III
          FAA Commercial Space Transportation Regulations
 
           
AS9100
    B     Aerospace Quality Management Systems Requirements
 
           
ISO 90003
    2004     Software Engineering — Guidelines for the Application of ISO
9001:2000 to Computer Software
 
           
NPR 1600.1
    1     NPR for Security Programs
 
           
NPR 2810.1
    A     Security of Information Technology
 
           
NPR 8715.6
  Baseline   NPR for Limiting Orbital Debris
 
           
SN-C-0005
    D     Space Shuttle Contamination Control Requirements
 
           
SSP-30309
    E     Safety Analysis and Risk Assessment Requirements Document
 
           
SSP-30599
    D     Safety Review Process
 
           
SSP-42003
  Part 1: G   Space Station Manned Base to Mobile Servicing System
 
  Part 2: B   ICD
 
           
SSP-50190
    E     Contingency Action Plan
 
           
SSP-50525
  Baseline   Security Management Plan
 
           
SSP-50808
    A     ISS Interface Requirements Document
 
           
SSP-50833
  Baseline   NASA Cargo IRD

Reference Documents

              Document #   Revision   Document Title
NPR 8621.1
    B     Mishap and Close Call Reporting, Investigating and Recordkeeping
 
           
NPR 8715.3
    C     NASA General Safety Requirements
 
           
NASA-STD 8739.8
    1     Software Assurance Standard
 
           
SSP-50123
    C     Configuration Management Handbook

-144-



--------------------------------------------------------------------------------



 



(GRAPHIC) [w72841w72841n1.gif]

NNJ09GA02B ISS Commercial Resupply Services ATTACHMENT V.M. OTHER CONTRACT ITEMS
-145- The following Assumptions are incorporated into this contract, as proposed
by Orbital Sciences Corporation:

 